 
Exhibit 10.01
 
 
CONFORMED COPY
 
Dated 15 April 2008
 


 


 
SHIRE PLC
 
and
 
SHIRE LIMITED
 
and
 
BARCLAYS BANK PLC
as Facility Agent
 


 


 


ACCESSION AND AMENDMENT DEED
 
relating to a Facility Agreement dated 20 February 2007
(as amended by a syndication and amendment agreement dated 19 July 2007)
 


 


 


 


Slaughter and May
One Bunhill Row
London EC1Y 8YY
(REL/RMYJ)
CF080670024
 

--------------------------------------------------------------------------------


 
THIS DEED is dated 15 April 2008 and made between:
 
(1)
SHIRE PLC, a company incorporated in England and Wales under the Companies Act
1985 with registered number 05492592 (the “Company” and the “Original
Guarantor”);

 
(2)
SHIRE LIMITED, a company incorporated in Jersey under the Companies (Jersey) Law
1991 with registered number 99854 (“New Shire”);

 
(3)
SHIRE HOLDINGS UK LIMITED, a company incorporated in England and Wales under the
Companies Act 1985 with registered number 04666500 (“SHUK”);

 
(4)
THE SUBSIDIARIES of the Company listed in Schedule 1 (The Borrowers)  (together
with the Company, the “Borrowers”); and

 
(5)
BARCLAYS BANK PLC as facility agent of the other Finance Parties (in this
capacity, the “Facility Agent”).

 
RECITALS:
 
(A)
The Borrowers, the Original Guarantor, the Facility Agent and the other Finance
Parties named therein are party to the Facility Agreement, pursuant to which the
Revolving Lenders named therein make a US$1,200,000,000 Revolving Facility
available to the Borrowers (all other Facilities available under the Facility
Agreement having been previously repaid and cancelled).

 
(B)
New Shire is currently a wholly owned Subsidiary of the Company, but will,
pursuant to the 2008 Newco Scheme, be interposed between the Company and its
then shareholders so as to become the new ultimate holding company of the
Group.  SHUK is an indirect wholly owned subsidiary of the Company.

 
(C)
This Deed provides that, at the Effective Time, New Shire will accede to the
Facility Agreement as an Additional Borrower and an Additional Guarantor, SHUK
will accede to the Facility Agreement as an Additional Borrower, the Original
Guarantor will resign from the Facility Agreement as a Guarantor and the
Facility Agreement will be amended in accordance with the terms hereof.

 
(D)
The Facility Agent, the other Finance Parties and the Obligors have agreed to
amend the Facility Agreement and to consent to certain other arrangements as
more particularly described in this Deed.

 
THIS DEED WITNESSES AND IT IS DECLARED as follows:
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Deed:
 
“2008 Newco Scheme” means the scheme of arrangement under sections 895 to 899 of
the Companies Act 2006 between the Company and its shareholders which will
effect the
 

--------------------------------------------------------------------------------


 
interposition of New Shire between the Company and its shareholders, including
any modification, addition or condition approved by the High Court, details of
which will be set out in the Scheme Circular;
 
“Amended Agreement” means the Facility Agreement, as amended and restated by
this Deed;
 
“Effective” means, in the context of the 2008 Newco Scheme, the 2008 Newco
Scheme having become effective in accordance with its terms;
 
“Effective Time” means, subject to Clause 2 (Conditions Precedent), immediately
prior to the time at which the 2008 Newco Scheme becomes Effective;
 
“Facility Agreement” means the Multicurrency Term and Revolving Facilities
Agreement dated 20 February 2007 (as amended and restated pursuant to a
syndication and amendment agreement dated 19 July 2007, and as amended from time
to time) between the Borrowers, the Original Guarantor, the Facility Agent and
the other Finance Parties named therein; and
 
“Scheme Circular” means a circular dispatched by the Company to its shareholders
setting out the full terms and conditions of the 2008 Newco Scheme and convening
an extraordinary general meeting of its shareholders and a court meeting to
approve the 2008 Newco Scheme substantially in the form of the draft provided by
the Company to the Facility Agent prior to the date of this Deed with such
amendments or modifications thereto as may be required by the High Court or
which otherwise could not reasonably be expected to be materially prejudicial to
the interests of the Lenders.
 
1.2
Incorporation of defined terms and construction

 
 
(a)
Unless a contrary indication appears, a term defined in the Facility Agreement
has the same meaning in this Deed.

 
 
(b)
The principles of construction set out in the Facility Agreement shall have
effect as if set out in this Deed.

 
1.3
Clauses

 
In this Deed any reference to a “Clause” or a “Schedule” is, unless the context
otherwise requires, a reference to a Clause of or a Schedule to this Deed.
 
1.4
Third party rights

 
A person who is not a party to this Deed has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce or to enjoy the benefit of any
term of this Deed.
 
1.5
Designation

 
In accordance with the Facility Agreement, each of the Company and the Facility
Agent designates this Deed as a Finance Document.
 
2

--------------------------------------------------------------------------------


 
2.
CONDITIONS PRECEDENT

 
The provisions of Clauses 4 (Accession and Resignation) and 5 (Amendment and
Restatement) shall be effective only if, prior to the Effective Time, the
Facility Agent has received all the documents and other evidence listed in
Schedule 2 (Conditions Precedent) in form and substance satisfactory to the
Facility Agent.  The Facility Agent shall notify the Company, New Shire and the
Lenders promptly upon being so satisfied.
 
3.
REPRESENTATIONS

 
Without prejudice to Clause 25.17 (Repetition) of the Facility Agreement:
 
 
(a)
at the Effective Time, both New Shire and SHUK shall make (by reference to the
facts and circumstances then existing) the Repeating Representations and,
further, shall represent and warrant to the Finance Parties that no Default is
continuing which has not been remedied or otherwise waived by the Finance
Parties and that no Default or Event of Default will occur as a result of the
parties entering into this Deed; and

 
 
(b)
on the date of this Deed and at the Effective Time, each Obligor shall be deemed
to make (by reference to the facts and circumstances then existing) the
Repeating Representations and, further, shall represent and warrant to the
Finance Parties that no Default is continuing which has not been remedied or
otherwise waived by the Finance Parties and that no Default or Event of Default
will occur as a result of the parties entering into this Deed.

 
4.
ACCESSION AND RESIGNATION

 
4.1
Accession of New Shire

 
At the Effective Time, New Shire shall (without any further procedural or
documentary requirement) accede to the Facility Agreement as an Additional
Borrower and an Additional Guarantor.  New Shire hereby agrees to become an
Additional Borrower and an Additional Guarantor and covenants that, on and from
the Effective Time, it will comply with, perform, observe and be bound by all
the provisions of the Finance Documents (including, without limitation, the
guarantee and indemnity obligations set out in Clause 24 (Guarantee and
Indemnity) of the Facility Agreement) which are expressed to be binding on it.
 
4.2
Accession of SHUK

 
At the Effective Time, SHUK shall (without any further procedural or documentary
requirement) accede to the Facility Agreement as an Additional Borrower.  SHUK
hereby agrees to become an Additional Borrower and covenants that, on and from
the Effective Time, it will comply with, perform, observe and be bound by all
the provisions of the Finance Documents which are expressed to be binding on it.
 
3

--------------------------------------------------------------------------------


 
4.3
Resignation of Original Guarantor

 
At the Effective Time, the Original Guarantor shall (without any further
procedural or documentary requirement) resign from the Facility Agreement as
Original Guarantor, and shall cease to be a party to the Facility Agreement in
such capacity.  For the avoidance of doubt, such resignation shall not affect
any of the Original Guarantor’s rights or obligations to the extent that they
arise prior to the Effective Time.
 
5.
AMENDMENT AND RESTATEMENT

 
5.1
Amendment and restatement

 
With effect from the Effective Time, and without prejudice to any Party’s rights
or obligations to the extent that they arise prior to the Effective Time, the
Facility Agreement shall be amended and restated as set out in Schedule 3
(Amended and Restated Facility Agreement).
 
5.2
Continuing obligations

 
The provisions of the Facility Agreement and the other Finance Documents shall,
save as amended by this Deed, continue in full force and effect.
 
6.
EFFECTIVE TIME, 2008 NEWCO SCHEME AND RELATED MATTERS

 
6.1
Effective Time and related matters

 
New Shire shall promptly inform the Facility Agent of the occurrence of the
Effective Time and, in addition, shall:
 
 
(a)
immediately after the 2008 Newco Scheme becomes Effective, provide the Facility
Agent with a certificate signed by an authorised signatory of New Shire
confirming that, as a result of the 2008 Newco Scheme becoming Effective, New
Shire has become the holding company of the Group;

 
 
(b)
immediately after the 2008 Newco Scheme becomes Effective, provide the Facility
Agent with a copy of the order of the High Court of England and Wales
sanctioning the 2008 Newco Scheme and confirming the capital reduction of the
Company occurring as a result of the cancellation of the Company’s existing
ordinary shares, together with written evidence that such order has been
delivered to the Registrar of Companies in England and Wales in accordance with
section 138 of the Companies Act 1985 and section 899(4) of the Companies Act
2006; and

 
 
(c)
immediately after the reduction of the share capital of New Shire (as outlined
in the Scheme Circular) becomes effective, provide the Facility Agent with a
copy of the order of the Royal Court of Jersey sanctioning the capital reduction
of New Shire, together with written evidence that such order has been delivered
to  the Registrar of Companies in Jersey in accordance with article 64 of the
Companies (Jersey) Law 1991.

 
4

--------------------------------------------------------------------------------


 
6.2
Information

 
The Company shall:
 
 
(a)
promptly provide the Facility Agent with such information as the Facility Agent
may reasonably request regarding the 2008 Newco Scheme and the Scheme Circular;
and

 
 
(b)
promptly deliver to the Facility Agent copies of draft and final versions of the
Scheme Circular and any other documents with respect to the 2008 Newco Scheme
which might reasonably be expected to be material to the interests of the
Finance Parties in each case except to the extent it is prohibited by law or
regulation from doing so.

 
6.3
2008 Newco Scheme and related matters

 
Subject to the terms of this Deed and the Facility Agreement, the Facility Agent
hereby agrees, on behalf of itself and the other Finance Parties, to provide (at
the cost and expense of the Obligors) such reasonable co-operation as the
Company and New Shire may reasonably request in relation to the implementation
of the 2008 Newco Scheme and related matters, including, without limitation,
consenting to any capital reduction to be undertaken by New Shire.
 
7.
FEES, COSTS AND EXPENSES

 
7.1
Transaction expenses

 
The Company shall promptly on demand pay the Facility Agent the amount of all
costs and expenses (including legal fees, subject to any cap agreed separately
between the Company and the Facility Agent) reasonably incurred by it in
connection with the negotiation, preparation, printing and execution of this
Deed and any other documents referred to in this Deed.
 
7.2
Enforcement costs

 
The Company shall, within three Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement of, or the preservation of
any rights under, this Deed.
 
8.
CONSENTS AND WAIVERS

 
8.1
Consent and waiver

 
The Facility Agent hereby confirms that:
 
 
(a)
in executing this Deed, it is acting on behalf of each Finance Party which is
party to the Facility Agreement; and

 
5

--------------------------------------------------------------------------------


 
 
(b)
in accordance with Clause 41 (Amendments and Waivers) of the Facility Agreement
(and, in particular, Clause 41.2 (Exceptions) thereof), each Lender has:

 
 
(i)
consented, pursuant to sub-clause 41.1.2 of Clause 41.1 (Required consents) of
the Facility Agreement, to the execution by the Facility Agent of this Deed on
its behalf;

 
 
(ii)
consented to the accession of New Shire to the Facility Agreement as  an
Additional Borrower and an Additional Guarantor, the accession of SHUK to the
Facility Agreement as an Additional Borrower and the resignation of the Original
Guarantor from the Facility Agreement as Original Guarantor in each case on the
terms set out in this Deed; and

 
 
(iii)
waived the requirements of paragraphs (b) and (d) of Clause 31.2.1 (Additional
Borrowers), paragraphs (a) and (b) of Clause 31.4.1 (Additional Guarantors) and
Clause 31.6.1 (Resignation of a Guarantor) of the Facility Agreement for the
purposes of this Deed (except to the extent such requirements are replicated in
this Deed).

 
8.2
Further assurance

 
Each Obligor shall, at the request of the Facility Agent and at its own expense,
do all such acts and things necessary or desirable to give effect to this Deed.
 
9.
MISCELLANEOUS

 
9.1
Incorporation of terms

 
The provisions of Clause 37 (Notices), Clause 39 (Partial Invalidity), Clause 40
(Remedies and Waivers) and Clause 44 (Enforcement) of the Facility Agreement
shall be incorporated, mutatis mutandis, into this Deed as if set out in full in
this Deed and as if references in those clauses to “this Agreement” or “the
Finance Documents” are references to this Deed.
 
9.2
Notice details

 
For the purposes of this Deed, the Facility Agreement and the other Finance
Documents:
 
(A)
New Shire’s notice details are as follows:

 
Shire Limited
5 Riverwalk
City West Business Campus
Dublin 24
Republic of Ireland
 
Contact: 
Group Treasurer (copy to Legal Department)

 
6

--------------------------------------------------------------------------------


 
Facsimile:
+353 1 429 7701

 
(B)
SHUK’s notice details are as follows:

 
Shire Holdings UK Limited
Hampshire International Business Park
Chineham
Basingstoke
Hampshire RG24 8ED
United Kingdom
 
Contact: 
Group Treasurer (copy to Legal Department)

 
Facsimile:
+44 (0)1256 894713

                        
9.3
Counterparts

 
This Deed may be executed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
Deed.
 
10.
GOVERNING LAW

 
This Deed is governed by English law.
 
7

--------------------------------------------------------------------------------


 


 
SCHEDULE 1
THE BORROWERS
 
Name of Borrower
 
Registration number (or equivalent, if any)
 
Country/state of incorporation
         
Shire Pharmaceuticals Group Limited
 
02883758
 
England and Wales
         
Shire Global Finance Limited
 
05418960
 
England and Wales
         
Shire Holdings Europe Limited
 
03158354
 
England and Wales
         
Shire Pharmaceuticals Ireland Limited
     
The Republic of Ireland
         
Shire Holdings US AG
     
The State of Delaware
         
Shire LLC
     
The Commonwealth of Kentucky



8

--------------------------------------------------------------------------------


 
SCHEDULE 2
CONDITIONS PRECEDENT
 
1.
Obligors, New Shire and SHUK

 
 
(i)
A certificate of an authorised signatory of each Obligor, New Shire and SHUK:

 
 
(a)
certifying that borrowing or guaranteeing, as appropriate, the Total Revolving
Facility Commitments would not cause any borrowing, guaranteeing or similar
limit binding on it to be exceeded;

 
 
(b)
either:

 
 
(x)
certifying that the copies of its constitutional documents and its latest
financial statements which have been previously provided to the Facility Agent
in connection with the Facility Agreement are correct, complete and in full
force and effect; or

 
 
(y)
attaching copies of its constitutional documents and its latest audited
financial statements (if available) and certifying that such documents are
correct, complete and in full force and effect; and

 
 
(c)
certifying that each copy document relating to it which is listed in this
Schedule 2 (Conditions Precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of this Deed.

 
 
(ii)
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of each Obligor, New Shire and SHUK:

 
 
(a)
approving the terms of, and the transactions contemplated by, this Deed and the
Finance Documents and resolving that it execute this Deed;

 
 
(b)
authorising a specified person or persons to execute this Deed on its behalf;
and

 
 
(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including any Utilisation Request) to
be signed and/or despatched by it under or in connection with the Finance
Documents,

 
together with a copy of any power of attorney granted in favour of any person
pursuant to such resolutions.
 
 
(iii)
A specimen of the signature of each person authorised by the resolutions
referred to in paragraph (ii) above (to the extent not previously provided to
the Facility Agent in connection with the Facility Agreement).

 
9

--------------------------------------------------------------------------------


 
 
(iv)
In the case of New Shire only, a copy of any consents issued in respect of it by
the Jersey Financial Services Commission pursuant to the Control of Borrowing
(Jersey) Order 1958.

 
 
(v)
In the case of each US Obligor, a copy of a good standing certificate (including
verification of tax status) issued as of a recent date by the Secretary of State
or other appropriate official of such US Obligor’s jurisdiction of incorporation
or organisation.

 
2.
Legal opinions

 
 
(i)
A legal opinion of Clifford Chance LLP, legal advisers to the Arrangers and the
Agents in England.

 
 
(ii)
A legal opinion of Ogier, legal advisers to the Arrangers and the Agents in
Jersey.

 
 
(iii)
If an Obligor is incorporated in a jurisdiction other than England and Wales, a
legal opinion of the legal advisers to the Arrangers and the Agents or New Shire
and the Company, as the case may be, in the relevant jurisdiction.

 
3.
Other documents and evidence

 
 
(i)
A copy of this Deed, duly executed by each of the parties hereto.

 
 
(ii)
A copy of the Scheme Circular.

 
 
(iii)
Any information which the Facility Agent or a Finance Party (acting reasonably)
requests within a reasonable period before the Effective Time to ensure
compliance with applicable “know your customer” requirements.

 
 
(iv)
A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent requests within a reasonable period before the Effective Time
and which the Facility Agent (acting reasonably) considers to be necessary or
desirable in connection with the entry into and performance of the transactions
contemplated by this Deed or for the validity and enforceability of any Finance
Document.

 
10

--------------------------------------------------------------------------------


 
SCHEDULE 3
AMENDED AND RESTATED FACILITY AGREEMENT
 
11

--------------------------------------------------------------------------------


 


 


 
ACCESSION AND AMENDMENT DEED EXECUTION PAGES
 
This Deed is executed and delivered on the date stated at the beginning.
 
EXECUTED as a DEED by
 )           

SHIRE PLC
 )            TATJANA MAY

acting by its duly authorised attorney
 )            Attorney

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
 
 
EXECUTED as a DEED by
 )           

SHIRE LIMITED
 )            TATJANA MAY

acting by its duly authorised attorney
 )            Attorney

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire International Business Park, RG24 8EP

 
 
 
EXECUTED as a DEED by
 )           

SHIRE HOLDINGS UK LIMITED
 )            TATJANA MAY   

acting by its duly authorised attorney
 )            Attorney

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
12

--------------------------------------------------------------------------------


 
EXECUTED as a DEED by
 )           

SHIRE PHARMACEUTICALS GROUP LIMITED
 )            TATJANA MAY

acting by its duly authorised attorney
 )            Attorney

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
 
 
EXECUTED as a DEED by
 )           

SHIRE GLOBAL FINANCE LIMITED
 )            TATJANA MAY

acting by its duly authorised attorney
 )            Attorney

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
 
 
EXECUTED as a DEED by
 )           

SHIRE HOLDINGS EUROPE LIMITED
 )            TATJANA MAY   

acting by its duly authorised attorney
 )            Attorney

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
13

--------------------------------------------------------------------------------

 
SIGNED, SEALED AND DELIVERED as a DEED by
 )           

TATJANA MAY
 )            TATJANA MAY [Seal appears here]   

on behalf of and as attorney for
 )            Attorney

SHIRE PHARMACEUTICALS IRELAND LIMITED
 )           

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
 
 
EXECUTED as a DEED by
 )           

SHIRE HOLDINGS US AG
 )            TATJANA MAY   

acting by its duly authorised signatory in
 )            Authorised Signatory

accordance with the laws of the territory in which
 )           

Shire Holdings US AG is incorporated
 )           

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
 
 
EXECUTED as a DEED by
 )           

SHIRE LLC
 )            TATJANA MAY   

acting by its duly authorised signatory in
 )            Authorised Signatory

accordance with the laws of the territory in which
 )           

Shire LLC is incorporated
 )           

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
DANIEL HARTLEY

 
Occupation:
Solicitor

 
Address:
Shire Hampshire International Business Park, RG24 8EP

 
14

--------------------------------------------------------------------------------


 
EXECUTED as a DEED by
 )           

BARCLAYS BANK PLC as Facility Agent
 )            ASHLEY JAY

on behalf of itself and the other Finance Parties
 )            Associate Director

acting by an attorney
 )           

in the presence of:
Witness’s signature: 
[Signature appears here]

 
Name (print):  
SIMON DEAVES

 
Occupation:
Banker

 
Address:
c/o Barclays Capital, 5 The North Colonnade, Canary Wharf, London E14 4BB

 
                                                                 
15

--------------------------------------------------------------------------------

                                                                      

 
 
Schedule 3
 
US$1,200,000,000
 
FACILITIES AGREEMENT
 
dated 20 February 2007
(as amended and restated on 19 July 2007 and as further amended and restated on
23 May 2008)
 
for
 
SHIRE LIMITED
 
arranged by
 
ABN AMRO BANK N.V.
BARCLAYS CAPITAL
CITIGROUP GLOBAL MARKETS LIMITED
THE ROYAL BANK OF SCOTLAND PLC


with
 
BARCLAYS BANK PLC
acting as Facility Agent
acting as Euro Swingline Agent
acting as Dollar Swingline Agent
 
 
 

--------------------------------------------------------------------------------

 
MULTICURRENCY TERM AND REVOLVING FACILITIES
AGREEMENT



--------------------------------------------------------------------------------

 


 
Slaughter and May
One Bunhill Row
London EC1Y 8YY
(REL/RMYJ)
CF080670110
 

--------------------------------------------------------------------------------


 
CONTENTS
 
1.
Definitions and interpretation
2
     
2.
The Facilities
22
     
3.
Purpose
22
     
4.
Conditions of Utilisation
23
     
5.
Utilisation – procedure
26
     
6.
Utilisation – Swingline Loans
27
     
7.
Swingline Loans
32
     
8.
Selection of currencies
35
     
9.
Amount of optional currencies
36
     
10.
Repayment
37
     
11.
Illegality, voluntary prepayment and cancellation
38
     
12.
Mandatory prepayment
39
     
13.
Restrictions
41
     
14.
Extension of Facility B
41
     
15.
Interest
43
     
16.
Interest Periods
44
     
17.
Changes to the calculation of interest
45
     
18.
Fees
46
     
19.
Tax gross-up and indemnities
47
     
20.
Increased costs
53
     
21.
Other indemnities
54
     
22.
Mitigation by the Lenders
55
     
23.
Costs and expenses
56
     
24.
Guarantee and indemnity
57
     
25.
Representations
61
     
26.
Information undertakings
65
     
27.
Financial covenants
68
     
28.
General undertakings
74
     
29.
Events of Default
80
     
30.
Changes to the Lenders
85
     
31.
Changes to the Obligors
89
     
32.
Role of the Agents and the Arrangers
91

 

--------------------------------------------------------------------------------


 
33.
Conduct of business by the Finance Parties
96
     
34.
Sharing among the Finance Parties
97
     
35.
Payment mechanics
99
     
36.
Set-off
101
     
37.
Notices
101
     
38.
Calculations and certificates
103
     
39.
Partial invalidity
104
     
40.
Remedies and waivers
104
     
41.
Amendments and waivers
104
     
42.
Counterparts
106
     
43.
Governing law
107
     
44.
Enforcement
107
     

SCHEDULE 1
The Parties
108
     
Part I The Obligors
108
   
Part II The Original Term Lenders
109
   
Part III The Original Revolving Lenders
110
   
Part IV The Original Dollar Swingline Lenders
111
   
Part V The Original Euro Swingline Lenders
112
   
SCHEDULE 2
Conditions precedent
113
     
Part I Conditions precedent to initial Utilisation
113
   
Part II Conditions precedent to Certain Funds Utilisation
115
   
Part III Conditions precedent required to be delivered by an Additional Obligor
116
   
SCHEDULE 3
Requests
118
     
Part I Utilisation Request – Term Loans and Revolving Loan
118
   
Part II Utilisation Request – Swingline Loan
120
   
SCHEDULE 4
Mandatory Cost formulae
121
     
SCHEDULE 5
Form of Transfer Certificate
124
     
SCHEDULE 6
Form of Accession Letter
126
     
SCHEDULE 7
Form of Resignation Letter
127
     
SCHEDULE 8
Form of Compliance Certificate
128
     
SCHEDULE 9
Existing Security
129
     
SCHEDULE 10
Existing Loans
130
     
SCHEDULE 11
Existing Financial Indebtedness
131

 

--------------------------------------------------------------------------------


 
SCHEDULE 12
Form of Confidentiality Undertaking
132
     
SCHEDULE 13  
Timetables
138

 

--------------------------------------------------------------------------------


 
THIS AGREEMENT is dated 20 February 2007 (as amended and restated on 19 July
2007 and as further amended and restated on 23 May 20081) and made between:
 
(1)
SHIRE LIMITED, a company incorporated in Jersey under the Companies (Jersey) Law
1991 with registered number 99854 (“New Shire”);

 
(2)
SHIRE PLC, a company incorporated in England and Wales under the Companies Act
1985 with registered number 05492592 (the “Company” and the “Original
Borrower”);

 
(3)
THE SUBSIDIARIES of the Parent Company listed in Part I of Schedule 1 (The
Parties) as borrowers;

 
(4)
ABN AMRO BANK N.V., BARCLAYS CAPITAL, CITIGROUP GLOBAL MARKETS LIMITED AND THE
ROYAL BANK OF SCOTLAND PLC as mandated lead arrangers (whether acting
individually or together, the “Arrangers”);

 
(5)
THE FINANCIAL INSTITUTIONS listed in Part II of Schedule 1 (The Parties) as term
lenders (the “Original Term Lenders”).

 
(6)
THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The Parties) as
revolving lenders (the “Original Revolving Lenders”).

 
(7)
THE FINANCIAL INSTITUTIONS listed in Part IV of Schedule 1 (The Parties) as
dollar swingline lenders (the “Original Dollar Swingline Lenders”);

 
(8)
THE FINANCIAL INSTITUTIONS listed in Part V of Schedule 1 (The Parties) as euro
swingline lenders (the “Original Euro Swingline Lenders”);

 
(9)
BARCLAYS BANK PLC as facility agent of the other Finance Parties (in this
capacity, the “Facility Agent”);

 
(10)
BARCLAYS BANK PLC as euro swingline agent of the other Finance Parties (in this
capacity, the “Euro Swingline Agent”); and

 
(11)
BARCLAYS BANK PLC as dollar swingline agent of the other Finance Parties (in
this capacity, the “Dollar Swingline Agent”).

 
IT IS AGREED as follows:
 



--------------------------------------------------------------------------------

 
1
In the event that the Effective Time does not occur on 23 May 2008, then all
references in this Agreement to this Agreement being further amended and
restated on 23 May 2008 shall be deemed to be references to the date on which
the 2008 Newco Scheme becomes Effective and, accordingly, the Effective Time
occurs.

 

--------------------------------------------------------------------------------


 
SECTION 1
INTERPRETATION
 
1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
In this Agreement:
 
“2005 Agreement” means the multicurrency revolving facilities agreement dated
15 June 2005 made between, among others, Shire Pharmaceuticals Group Limited
(formerly known as Shire Pharmaceuticals Group plc), ABN Amro Bank N.V.,
Barclays Capital, Citigroup Global Markets Limited, HSBC Bank plc and The Royal
Bank of Scotland plc.
 
“2008 Newco Scheme” means the scheme of arrangement under sections 895 to 899 of
the Companies Act 2006 between the Company and its shareholders which will
effect the interposition of New Shire between the Company and its shareholders,
including any modification, addition or condition approved by the High Court,
details of which will be set out in the Scheme Circular.
 
“Acceptance Date” shall have the meaning set out in the Acquisition Agreement.
 
“Accession Letter” means a document substantially in the form set out in
Schedule 6 (Form of Accession Letter).
 
“Acquisition” means the transaction pursuant to which a member of the Group
becomes the owner of record of all of the issued share capital of New River by a
two step merger (involving a tender offer followed by a merger).
 
“Acquisition Agreement” means the agreement of merger dated on or around the
date of this Agreement between the Company, Shuttle Corporation and New River.
 
“Acquisition Documents” means the Acquisition Agreement and the Offer Documents
(as such term is defined in the Acquisition Agreement).
 
“Acquisition Proceeds” means the proceeds of a claim (a “Recovery Claim”) made
by any member of the Group in relation to an Acquisition Document except for
Excluded Acquisition Proceeds and after deducting:
 
 
(a)
any reasonable expenses or costs which are incurred by any member of the Group
to persons who are not members of the Group; and

 
 
(b)
any Tax incurred and required to be paid by a member of the Group in connection
with such claim (as reasonably determined by the relevant member of the Group on
the basis of existing rates taking into account any available credit, deduction
or allowance),

 
in each case to be reimbursed out of such Recovery Claim.
 
2

--------------------------------------------------------------------------------


 
“Acquisition Purpose” means any of the purposes set out in sub-clause 3.1.1 and
sub-clauses 3.1.2(a) and (d) of Clause 3.1 (Purpose).
 
“Additional Borrower” means each company listed as an “Additional Borrower” in
Part I of Schedule 1 (The Parties) and each company which becomes an Additional
Borrower in accordance with Clause 31 (Changes to the Obligors).
 
“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formulae).
 
“Additional Guarantor” means each company listed as an “Additional Guarantor” in
Part I of Schedule 1 (The Parties) and each company which becomes an Additional
Guarantor in accordance with Clause 31 (Changes to the Obligors).
 
“Additional Obligor” means an Additional Borrower or an Additional Guarantor.
 
“Affiliate” means, in relation to any person, a Subsidiary of that person or a
Holding Company of that person or any other Subsidiary of that Holding Company.
 
“Agents” means the Dollar Swingline Agent, the Euro Swingline Agent and the
Facility Agent, and “Agent” means, as the context may require, any of them.
 
“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.
 
“Availability Period” means:
 
 
(a)
in relation to Facility A, the period from and including the date of this
Agreement to and including the date which is the earlier of (i) 9 Months after
the date of this Agreement and (ii) 4 Months after the Walk-Away Date;

 
 
(b)
in relation to Facility B, the period from and including the date of this
Agreement to and including the date which is the earlier of (i) 9 Months after
the date of this Agreement and (ii) 4 Months after the Walk-Away Date; and

 
 
(c)
in relation to the Revolving Facility, the period from and including the date of
this Agreement to the date which is one week prior to the Revolving Facility
Maturity Date.

 
“Available Commitment” means a Lender’s Commitment minus:
 
 
(a)
the Base Currency Amount of its participation in any outstanding Loans; and

 
 
(b)
in relation to any proposed Utilisation, the Base Currency Amount of its
participation in any Loans that are due to be made under that Facility on or
before the proposed Utilisation Date,

 
other than, in either case, a Revolving Lender’s participation in any Revolving
Loans that are due to be repaid or prepaid on or before the proposed Utilisation
Date.
 
“Available Facility” means, in relation to a Facility, the aggregate for the
time being of each Lender’s Available Commitment in respect of that Facility.
 
3

--------------------------------------------------------------------------------


 
“Base Currency” means US Dollars.
 
“Base Currency Amount” means, in relation to a Loan, the amount specified in the
Utilisation Request delivered by a Borrower (or the Parent Company on behalf of
a Borrower) for that Loan (or, if the amount requested is not denominated in the
Base Currency, that amount converted into the Base Currency at the Facility
Agent’s Spot Rate of Exchange on the date which is, subject as otherwise
provided, three Business Days before the Utilisation Date or, if later, on the
date the Facility Agent receives the Utilisation Request) adjusted to reflect
any repayment, prepayment, consolidation or division of the Loan.
 
“Basel II Implementation Date” means the date on which Basel II (as defined in
sub-clause 20.3.1(f) of Clause 20.3 (Exceptions)) is deemed to apply to the
Finance Parties being 1 January 2007.
 
“Borrower” means the Original Borrower or an Additional Borrower unless it has
ceased to be a Borrower in accordance with Clause 31 (Changes to the Obligors).
 
“Break Costs” means the amount (if any) by which:
 
 
(a)
the interest excluding the Margin which a Lender should have received for the
period from the date of receipt of all or any part of its participation in a
Loan or Unpaid Sum to the last day of the current Interest Period in respect of
that Loan or Unpaid Sum, had the principal amount or Unpaid Sum received been
paid on the last day of that Interest Period;

 
exceeds:
 
 
(b)
the amount which that Lender would be able to obtain by placing an amount equal
to the total sum received by it on deposit with a leading bank in the Relevant
Interbank Market for a period starting on the Business Day following receipt or
recovery and ending on the last day of the current Interest Period.

 
“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in London and:
 
 
(a)
(in relation to any date for payment or purchase of a currency other than euro)
the principal financial centre of the country of that currency; or

 
 
(b)
(in relation to any date for payment or purchase of euro) any TARGET Day.

 
“Certain Funds Period” means the period commencing on the date of this Agreement
and ending on the date which is the earlier of (i) five Business Days after the
Acceptance Date and (ii) the Walk-Away Date.
 
“Certain Funds Utilisation” means a Term Loan or Revolving Loan made or to be
made under a Facility during the Certain Funds Period where such Loan is to be
made solely for an Acquisition Purpose.
 
“Code” means, at any date, the US Internal Revenue Code of 1986 and the
regulations promulgated thereunder as in effect at such date.
 
4

--------------------------------------------------------------------------------


 
“Commitment” means a Facility A Commitment, a Facility B Commitment, a Revolving
Facility Commitment or a Swingline Commitment.
 
“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 8 (Form of Compliance Certificate).
 
“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form as set out in Schedule 12 (Form of Confidentiality Undertaking) or
in any other form agreed between the Parent Company and the Facility Agent.
 
“Debt Proceeds” means the cash proceeds receivable by any member of the Group
upon the incurrence by any member of the Group of any Financial Indebtedness
falling within the terms of paragraphs (e) and (i) of sub-clause 28.8.2, after,
in each case, deducting expenses incurred by any member of the Group with
respect to that incurrence.
 
“Default” means an Event of Default or any event or circumstance specified in
Clause 29 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing with an event or
circumstance specified in Clause 29 (Events of Default)) be an Event of Default.
 
“Disposal” means a sale, lease, licence, transfer, loan or other disposal by a
person of any asset, undertaking or business (whether by a voluntary or
involuntary single transaction or series of transactions).
 
“Disposal Proceeds” means the cash consideration receivable by any member of the
Group (including any amount receivable in repayment of intercompany debt) for
any disposal under sub-clause 28.4.2(k) of Clause 28.4 (Disposals) made by any
member of the Group except for Excluded Disposal Proceeds and after deducting
 
 
(a)
expenses and provisions for liability incurred by any member of the Group with
respect to that disposal; and

 
 
(b)
any Tax incurred and required to be paid by any member of the Group in
connection with that disposal (as reasonably determined by that member of the
Group, on the basis of existing rates and taking account of any available
credit, deduction or allowance).

 
“Dollar Swingline Facility” means the dollar swingline facility as described in
sub-clause 7.1.1 of Clause 7.1 (Swingline).
 
“Dollar Swingline Lender” means:
 
 
(a)
a Syndication Date Dollar Swingline Lender; and

 
 
(b)
any other person that becomes a Dollar Swingline Lender after the Syndication
Date in accordance with Clause 30 (Changes to the Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
5

--------------------------------------------------------------------------------


 
“Dollar Swingline Loan” means a loan to be made under the Dollar Swingline
Facility or the principal amount outstanding for the time being of that loan.
 
“Effective” means, in the context of the 2008 Newco Scheme, the 2008 Newco
Scheme having become effective in accordance with its terms.
 
“Effective Time“ means immediately prior to the time at which the 2008 Newco
Scheme becomes Effective.
 
“Employee Plan” means an employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which a US Obligor or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of
ERISA.
 
“ERISA” means, at any date, the United States Employee Retirement Income
Security Act of 1974 and the regulations promulgated and rulings issued under
it, all as the same may be in effect at such date.
 
“ERISA Affiliate” means any person that for the purposes of Title I and Title IV
of ERISA and Section 412 of the Code would be deemed at any relevant time to be
a single employer with an Obligor, pursuant to Section 414(b), (c), (m) or (o)
of the Code or Section 4001 of ERISA.
 
“ERISA Event” means:
 
 
(a)
any reportable event, as defined in Section 4043 of ERISA, with respect to an
Employee Plan, as to which PBGC has not by regulation waived the requirement of
Section 4043(a) of ERISA that it be notified of such event;

 
 
(b)
the filing of a notice of intent to terminate any Employee Plan, if such
termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, the filing under Section 4041(c) of ERISA of a notice of intent to
terminate any Employee Plan or the termination of any Employee Plan under
Section 4041(c) of ERISA;

 
 
(c)
the institution of proceedings under Section 4042 of ERISA by the PBGC for the
termination of, or the appointment of a trustee to administer, any Employee
Plan;

 
 
(d)
the failure to make a required contribution to any Employee Plan that would
result in the imposition of an encumbrance under Section 412 of the Code or
Section 302 of ERISA securing an amount in excess of US$50,000,000 or the filing
of any request for a minimum funding waiver under Section 412 of the Code with
respect to any Employee Plan or Multiemployer Plan;

 
 
(e)
an engagement in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA;

 
 
(f)
the complete or partial withdrawal of any US Obligor or any ERISA Affiliate from
a Multiemployer Plan; and

 
6

--------------------------------------------------------------------------------


 
 
(g)
an Obligor or an ERISA Affiliate incurring any liability under Title IV of ERISA
with respect to any Employee Plan (other than premiums due and not delinquent
under Section 4007 of ERISA).

 
“Euro Swingline Facility” means the euro swingline facility as described in
sub-clause 7.1.2 of Clause 7.1 (Swingline).
 
“Euro Swingline Lender” means:
 
 
(a)
a Syndication Date Euro Swingline Lender; and

 
 
(b)
any other person that becomes a Euro Swingline Lender after the Syndication Date
in accordance with Clause 30 (Changes to the Lenders),

 
which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.
 
“Euro Swingline Loan” means a loan to be made under the Euro Swingline Facility
or the principal amount outstanding for the time being of that loan.
 
“Event of Default” means any event or circumstance specified as such in
Clause 29 (Events of Default).
 
“Excluded Acquisition Proceeds” means any proceeds of a Recovery Claim which the
Parent Company notifies the Facility Agent are, or are to be, applied:
 
 
(a)
in payment of amounts payable pursuant to the Acquisition Agreement by way of
adjustment to the purchase price in respect of the Acquisition (except to the
extent relating to a working capital adjustment);

 
 
(b)
to satisfy (or reimburse a member of the Group which has discharged) any
liability, charge or claim upon a member of the Group by a person which is not a
member of the Group; or

 
 
(c)
in the replacement, reinstatement and/or repair of assets of members of the
Group which have been lost, destroyed or damaged,

 
in each case as a result of the events or circumstances giving rise to that
Recovery Claim, if those proceeds are so applied as soon as possible (but in any
event within 365 days, or such longer period as the Majority Lenders may agree)
after receipt.
 
“Excluded Disposal Proceeds” means:
 
 
(a)
any Disposal Proceeds which are within 365 days of the date of the relevant
Disposal applied in or towards the purchase of assets used in the business of
the Group (including, without limitation, all milestone payments and similar
payments under any new or existing agreement relating to the in-licensing,
co-development or other acquisition of intellectual property or other assets or
products); and

 
7

--------------------------------------------------------------------------------


 
 
(b)
any other Disposal Proceeds to the extent that, when aggregated with all other
Disposal Proceeds receivable by the Group in the same financial year, they do
not exceed US$100,000,000.

 
“Existing Financial Indebtedness” means the existing Financial Indebtedness
listed in Schedule 11 (Existing Financial Indebtedness).
 
“Existing Loans” means the existing loans listed in Schedule 10 (Existing
Loans).
 
“Existing Security” means the existing Security listed in Schedule 9 (Existing
Security).
 
“Facility” means a Term Facility, the Revolving Facility or the Swingline
Facility.
 
“Facility A” means the term loan facility made available under this Agreement as
described in Clause 2.1 (Grant of Facility A).
 
“Facility A Commitment” means:
 
 
(a)
in relation to an Original Term Lender, the amount in the Base Currency set
opposite its name under the heading “Facility A Commitment” in Part II of
Schedule 1 (The Parties) and the amount of any other Facility A Commitment
transferred to it under this Agreement; and

 
 
(b)
in relation to any other Term Lender, the amount in the Base Currency of any
Facility A Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
“Facility A Lender” means a Term Lender under Facility A.
 
“Facility A Loan” means a loan made or to be made under Facility A or the
principal amount outstanding for the time being of that loan.
 
“Facility A Maturity Date” means the date which is the fifth anniversary of the
date of this Agreement.
 
“Facility A Repayment Date” means each of the dates specified in sub-clause
10.1.1 of Clause 10.1 (Repayment of Term Loans).
 
“Facility Agent’s Spot Rate of Exchange” means the Facility Agent’s spot rate of
exchange for the purchase of the relevant currency with the Base Currency in the
London foreign exchange market at or about 11:00 a.m. on a particular day.
 
“Facility B” means the term loan facility made available under this Agreement as
described in Clause 2.2 (Grant of Facility B).
 
“Facility B Commitment” means:
 
 
(a)
in relation to an Original Term Lender, the amount in the Base Currency set
opposite its name under the heading “Facility B Commitment” in Part II of
Schedule 1 (The

 
8

--------------------------------------------------------------------------------


 
 
 
Parties) and the amount of any other Facility B Commitment transferred to it
under this Agreement; and

 
 
(b)
in relation to any other Term Lender, the amount in the Base Currency of any
Facility B Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
“Facility B Loan” means a loan made or to be made under Facility B or the
principal amount outstanding for the time being of that loan.
 
“Facility B Maturity Date” means the date which is 364 days after the date of
this Agreement subject to an extension pursuant to Clause 14 (Extension of
Facility B).
 
“Facility Office” means:
 
 
(a)
in relation to a Revolving Lender, the office identified as such opposite such
Lender’s name in Part III of Schedule 1 (The Parties) (or, in the case of a
transferee, at the end of the Transfer Certificate to which it is a party as
transferee) or such other office as it may from time to time select;

 
 
(b)
in relation to a Dollar Swingline Lender, the office identified as such opposite
such Swingline Lender’s name in Part IV of Schedule 1 (The Parties) (or, in the
case of a transferee, at the end of the Transfer Certificate to which it is a
party as transferee) or such other office in the United States of America (in
the same time zone as New York City) as it may from time to time select;

 
 
(c)
in relation to a Euro Swingline Lender, the office identified as such opposite
such Swingline Lender’s name in Part V of Schedule 1 (The Parties) (or, in the
case of a transferee, at the end of the Transfer Certificate to which it is a
party as transferee) or such other office as it may from time to time select;
and

 
 
(d)
in relation to a New Lender, the office identified as such opposite such New
Lender’s name in Part VI of Schedule 1 (The Parties) of the Syndication and
Amendment Agreement, or such other office as it may from time to time select.

 
“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between the Arranger and the Company (or an Agent and the Company)
setting out any of the fees referred to in Clause 18 (Fees).
 
“Finance Document” means this Agreement, the Mandate Letter, any Fee Letter, any
Accession Letter, any Resignation Letter, any Utilisation Request and any other
document designated as such by the Facility Agent and the Parent Company.
 
“Finance Party” means any Agent, Arranger or Lender.
 
“Financial Indebtedness” means any indebtedness for or in respect of:
 
 
(a)
moneys borrowed;

 
9

--------------------------------------------------------------------------------


 
 
(b)
any amount raised by acceptance under any acceptance credit facility or
dematerialised equivalent;

 
 
(c)
any amount raised pursuant to any note purchase facility or the issue of bonds,
notes, debentures, loan stock or any similar instrument;

 
 
(d)
the amount of any liability in respect of any lease or hire purchase contract
which would, in accordance with US GAAP, be treated as a finance or capital
lease;

 
 
(e)
receivables sold or discounted (other than any receivables to the extent they
are sold on a non-recourse basis);

 
 
(f)
any amount raised under any other transaction (including any forward sale or
purchase agreement) having the commercial effect of a borrowing;

 
 
(g)
any derivative transaction entered into in connection with protection against or
benefit from fluctuation in any rate or price (and, when calculating the value
of any derivative transaction, only the marked to market value shall be taken
into account);

 
 
(h)
any counter-indemnity obligation in respect of a guarantee, indemnity, bond,
standby or documentary letter of credit or any other instrument issued by a bank
or financial institution;

 
 
(i)
any amount raised by the issue of redeemable shares which are redeemable prior
to the fifth anniversary of the date of this Agreement other than redeemable
shares issued by a Subsidiary of the Parent Company where such redeemable shares
are acquired by another member of the Group as consideration for, or in
connection with, an issue by a member of the Group of equity securities or, to
the extent not so acquired, are redeemed within 30 days after the date of their
issue;

 
 
(j)
any amount of any liability under an advance or deferred purchase agreement if
one of the primary reasons behind the entry into such agreement is to raise
finance; and

 
 
(k)
(without double counting) the amount of any liability in respect of any
guarantee or indemnity for any of the items referred to in paragraphs (a) to (j)
above.

 
“Group” means the Parent Company and its Subsidiaries for the time being,
including, after closing of the Acquisition, New River and its Subsidiaries.
 
“Guarantor” means, prior to the Effective Time, the Original Guarantor and,
thereafter, New Shire and any other Additional Guarantor, unless it has ceased
to be a Guarantor in accordance with Clause 31 (Changes to the Obligors).
 
“Holding Company” means, in relation to a company or corporation, any other
company or corporation in respect of which it is a Subsidiary.
 
“Information Memorandum” means the document that is to be prepared in relation
to this transaction, approved by the Company and distributed by the Arrangers in
connection with the syndication of the Facilities.
 
10

--------------------------------------------------------------------------------


 
“Information Memorandum Date” means the date on which the Information Memorandum
is approved by the Company for distribution.
 
“Interest Period” means, in relation to a Loan (not being a Swingline Loan),
each period determined in accordance with Clause 16 (Interest Periods), in
relation to an Unpaid Sum, each period determined in accordance with Clause 15.3
(Default interest) and, in relation to a Swingline Loan, the period determined
in accordance with sub-clause 6.3.1 of Clause 6.3 (Completion of a Utilisation
Request for Swingline Loans).
 
“IRS” means the United States Internal Revenue Service or any successor.
 
“Lender” means a Swingline Lender and/or a Revolving Lender and/or a Term
Lender, as the context requires.
 
“LIBOR” means, in relation to any Loan:
 
 
(a)
the applicable Screen Rate; or

 
 
(b)
(if no Screen Rate is available for the currency or Interest Period of that
Loan) the arithmetic mean of the rates (rounded upwards to four decimal places)
as supplied to the Facility Agent at its request quoted by three Reference Banks
to leading banks in the London interbank market,

 
as of the Specified Time on the Quotation Day for the offering of deposits in
the currency of that Loan and for a period comparable to the Interest Period for
that Loan.
 
“Loan” means a Revolving Loan, a Swingline Loan or a Term Loan.
 
“Major Event of Default” means:
 
 
(a)
with respect to any Obligor, any circumstances constituting an Event of Default
under Clause 29.1 (Non-payment), Clause 29.3 (Other Obligations) (but only with
respect to failure to comply with Clauses 28.3 (Negative Pledge), 28.4
(Disposals), 28.5 (Change of Business), 28.7 (Loans and Guarantees), 28.8
(Financial Indebtedness) and, for the purpose of this definition only, any
reference in each such clause to the Group or a member of the Group shall be
deemed not to include New River and its subsidiaries), Clause 29.4
(Misrepresentation) (but only insofar as it relates to a Major Representation),
Clause 29.10 (Unlawfulness) or Clause 29.11 (Repudiation); and

 
 
(b)
any circumstances constituting a Default under Clause 29.6 (Insolvency) or
Clause 29.7 (Insolvency Proceedings).

 
“Major Representation” means a representation or warranty with respect to any
Obligor other than New River under Clauses 25.2 (Status) to 25.6 (Validity and
admissibility in evidence) inclusive except that, for the purpose of this
definition, all references in such Clauses to a “Subsidiary” or the
“Subsidiaries” of any Obligors in sub-clauses 25.2.2 of Clause 25.2 (Status) and
25.4.2 of Clause 25.4 (Non-conflict with other obligations) shall be deemed to
refer only to Material Companies.
 
11

--------------------------------------------------------------------------------


 
“Majority Lenders” means:
 
 
(a)
if there are no Loans then outstanding, a Lender or Lenders whose Commitments
aggregate not less than 662/3 per cent. of the Total Commitments (or, if the
Total Commitments have been reduced to zero, aggregated not less than 662/3 per
cent. of the Total Commitments immediately prior to the reduction); or
 

 
(b)
at any other time, a Lender or Lenders whose participations in the Loans then
outstanding aggregate not less than 662/3 per cent. of all the Loans then
outstanding.

 
“Mandate Letter” means the letter dated on or about the date hereof between the
Company and the Arrangers.
 
“Mandatory Cost” means the percentage rate per annum calculated by the Facility
Agent in accordance with Schedule 4 (Mandatory Cost formulae).
 
“Margin” means:
 
 
(a)
in the case of the Revolving Facility and Facility A:

 
 
(i)
0.80 per cent. per annum prior to receipt by the Facility Agent of the
Compliance Certificate delivered in respect of the year ending 31 December 2007,
pursuant to Clause 26 (Information Undertakings); and

 
 
(ii)
at all other times if the ratio of Net Debt to EBITDA in respect of the most
recently completed financial year or financial half year is within the range set
out below, then the Margin will be the rate set out opposite such range in the
table below:

 
Ratio of Net Debt to EBITDA
Margin (per cent. per annum)
Greater than 3.5:1
0.95
Greater than 3.0:1 but less than or equal to 3.5:1
0.80
Greater than 2.5:1 but less than or equal to 3.0:1
0.65
Greater than 2.0:1 but less than or equal to 2.5:1
0.55
Greater than 1.5:1 but less than or equal to 2.0:1
0.45
Less than or equal to 1.5:1
0.40

 
and any reduction or increase in the Margin in the table above shall take effect
five Business Days after receipt by the Facility Agent of the Compliance
Certificate pursuant to Clause 26 (Information Undertakings).  For the purpose
of determining the Margin, “Net Debt” and “EBITDA” shall be determined in
accordance with Clause 27.1 (Financial definitions).
 
If the Parent Company is in default of its obligations under Clause 26
(Information Undertakings) to provide a Compliance Certificate or relevant
financial statements
 
12

--------------------------------------------------------------------------------


 
and the Parent Company has failed to remedy the default within 5 Business Days
following notification by the Facility Agent, the Margin will be: (i) at any
time covered by the election of an increased Leverage Ratio under sub-clause
27.2.1 of Clause 27.2 (Financial condition), 0.95 per cent.; and (ii) at any
other time, 0.80 per cent. per annum, for so long as such default continues; and
 
 
(b)
in the case of Facility B the Margin will be the rate set out opposite the time
period in the table below:

 
Months from the date of this Agreement
Margin (per cent. per annum)
0-6 months
0.50
7-12 months
0.75
after 12 months and thereafter
1.00

 
Any increase in the Margin under the terms of this paragraph (b) shall take
effect from the last day of the last month in each period specified above.
 
“Margin Stock” means margin stock or “margin security” within the meaning of
Regulations U and X.
 
“Material Adverse Effect” means a:
 
 
(a)
material adverse change in the business, operations, assets or financial
condition of the Group taken as a whole which is likely to have a material
adverse effect on the ability of the Obligors taken as a whole or the Parent
Company to perform their respective payment obligations under the Finance
Documents; or

 
 
(b)
material adverse effect on the validity or enforceability of the Finance
Documents or the rights or remedies of any Finance Party under the Finance
Documents.

 
“Material Company” means, at any time:
 
 
(a)
an Obligor; or

 
 
(b)
a Subsidiary of the Parent Company which has EBITDA (as defined in Clause 27.1
(Financial definitions) but calculated as though it applied to it) representing
10 per cent. or more of the EBITDA of the Group.

 
Compliance with such conditions shall be determined by reference to the most
recent Compliance Certificate supplied by the Parent Company and/or the latest
audited financial statements of that Subsidiary (consolidated in the case of a
Subsidiary which itself has Subsidiaries) and the latest audited consolidated
financial statements of the Group.
 
A report by the auditors of the Parent Company that a Subsidiary is or is not a
Material Company (determined in accordance with the preceding paragraph) shall,
in the absence of manifest error, be conclusive and binding on all Parties.
 
13

--------------------------------------------------------------------------------


 
“Maturity Date” means, as applicable, the Facility A Maturity Date, the Facility
B Maturity Date or the Revolving Facility Maturity Date.
 
“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:
 
 
(a)
(subject to paragraph (c) below) if the numerically corresponding day is not a
Business Day, that period shall end on the next Business Day in that calendar
month in which that period is to end if there is one or, if there is not, on the
immediately preceding Business Day;

 
 
(b)
if there is no numerically corresponding day in the calendar month in which that
period is to end, that period shall end on the last Business Day in that
calendar month; and

 
 
(c)
if an Interest Period begins on the last Business Day of a calendar month, that
Interest Period shall end on the last Business Day in the calendar month in
which that Interest Period is to end.

 
The above rules will only apply to the last Month of any period.
 
“Multiemployer Plan” means a “multiemployer plan” (as defined in Section (3)(37)
of ERISA) contributed to for any employees of a US Obligor or any ERISA
Affiliate.
 
“New River” means New River Pharmaceuticals, Inc..
 
“New River Convertible Bond” means the 3.5 per cent convertible subordinated
notes due 2013 issued by New River.
 
“NRP 104 Milestone Payment” means the milestone payment payable under the
agreement between the Company, inter alios, and New River Pharmaceuticals Inc.
dated 31 January 2005 triggered by various events, such as filing, receiving US
marketing approval with certain characteristics, and achieving certain sales
targets.
 
“Obligor” means a Borrower or a Guarantor.
 
“Optional Currency” means a currency (other than the Base Currency) which
complies with the conditions set out in Clause 4.4 (Conditions relating to
Optional Currencies).
 
“Original Financial Statements” means, in relation to the Parent Company, the
audited consolidated financial statements of the Group for the financial year
ended 31 December 2005.
 
“Original Guarantor” means Shire plc in its capacity as the original Guarantor
under this Agreement.
 
“Original Obligor” means the Original Borrower or the Original Guarantor.
 
“Parent Company” means, prior to the Effective Time, the Company and, on and
from the Effective Time, New Shire.
 
14

--------------------------------------------------------------------------------


 
“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.
 
“Party” means a party to this Agreement.
 
“PBGC” means the US Pension Benefit Guaranty Corporation, or any entity
succeeding to all or any of its functions under ERISA.
 
“Permitted Securitisation” means any arrangements forming part of a transaction
involving the securitisation or other financing of assets or cash flows (or
both) relating to royalty income provided that, while the aggregate amount of
the Total Revolving Facility Commitments of all the Revolving Lenders in respect
of the Revolving Facility is greater than US$500,000,000 or there is any amount
outstanding under or in respect of Facility A or Facility B, the Parent Company
provides a certificate to the Facility Agent signed by two directors (one of
which is the finance director of the Parent Company) confirming that the
proceeds of that securitisation or other financing are to be applied such that
there will be a permanent reduction of the Facilities of an amount equivalent to
the net amount anticipated to be received by the Group from such securitisation
or other financings.
 
“Qualifying Lender” has the meaning given to it in Clause 19 (Tax gross-up and
indemnities).
 
“Quotation Day” means, in relation to any period for which an interest rate is
to be determined:
 
 
(a)
(if the currency is sterling) the first day of that period;

 
 
(b)
(if the currency is euro) two TARGET Days before the first day of that period;
or

 
 
(c)
(for any other currency) two Business Days before the first day of that period,

 
unless market practice differs in the Relevant Interbank Market for a currency,
in which case the Quotation Day for that currency will be determined by the
Facility Agent in accordance with market practice in the Relevant Interbank
Market (and, if quotations would normally be given by leading banks in the
Relevant Interbank Market on more than one day, the Quotation Day will be the
last of those days).
 
“Reference Banks” means, in relation to LIBOR, the principal London offices of
Citibank International plc, Barclays Bank PLC and The Royal Bank of Scotland plc
or such other banks as may be appointed by the Facility Agent in consultation
with the Parent Company.
 
“Regulations U and X” means, respectively, Regulations U and X of the Board of
Governors of the Federal Reserve System of the United States (or any successor)
as now and from time to time in effect from the date of this Agreement.
 
“Relevant Interbank Market” means, in relation to euro, the European Interbank
Market and, in relation to any other currency, the London interbank market.
 
“Repayment Instalment” means the amount to be repaid on each Facility A
Repayment Date.
 
15

--------------------------------------------------------------------------------


 
“Repeating Representations” means each of the representations set out in Clauses
25.2 (Status) to 25.7 (Governing law and enforcement), Clause 25.10 (No
default), Clause 25.13 (Pari passu ranking) and Clause 25.14 (ERISA and
Multiemployer Plans) to Clause 25.16 (Investment Companies).
 
“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).
 
“Revolving Facility” means the revolving facility made available under this
Agreement as described in Clause 2.3 (Grant of Revolving Facility).
 
“Revolving Facility Commitment” means:
 
 
(a)
in relation to a Syndication Date Revolving Lender, the amount in the Base
Currency set opposite its name under the heading “Revolving Facility Commitment”
in Part I of Schedule 2 (The Lenders) to the Syndication and Amendment Agreement
and the amount of any other Revolving Facility Commitment transferred to it
under this Agreement; and

 
 
(b)
in relation to any other Revolving Lender, the amount in the Base Currency of
any Revolving Facility Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
“Revolving Facility Maturity Date” means the date which is the fifth anniversary
of the date of this Agreement.
 
“Revolving Lender” means:
 
 
(a)
any Syndication Date Revolving Lender; and

 
 
(b)
any bank or financial institution which has become a Revolving Lender after the
Syndication Date in accordance with Clause 30 (Changes to the Lenders), which in
each case has not ceased to be a Party in accordance with the terms of this
Agreement.

 
“Revolving Loan” means a loan to be made under the Revolving Facility or the
principal amount outstanding for the time being under that loan.
 
“Rollover Loan” means one or more Revolving Loans (other than Swingline Loans):
 
 
(a)
made or to be made on the same day that a maturing Revolving Loan is due to be
repaid;

 
 
(b)
the aggregate amount of which is equal to or less than the maturing Revolving
Loan;

 
 
(c)
in the same currency as the maturing Revolving Loan (unless it arose as a result
of the operation of Clause 8.3 (Revocation of currency)); and

 
16

--------------------------------------------------------------------------------


 
 
(d)
made or to be made to the same Borrower for the purpose of refinancing a
maturing Revolving Loan.

 
“Scheme Circular” means a circular dispatched by the Company to its shareholders
setting out the full terms and conditions of the 2008 Newco Scheme and convening
an extraordinary general meeting of its shareholders and a court meeting to
approve the 2008 Newco Scheme substantially in the form of the draft provided by
the Company to the Facility Agent prior to 15 April 2008 with such amendments or
modifications thereto as may be required by the High Court or which otherwise
could not reasonably be expected to be materially prejudicial to the interests
of the Lenders.
 
“Screen Rate” means, in relation to LIBOR, the British Bankers’ Association
Interest Settlement Rate for the relevant currency and period displayed on the
appropriate page of the Telerate screen.  If the agreed page is replaced or
service ceases to be available, the Facility Agent may specify a reasonable
alternative page or service displaying the appropriate rate after consultation
with the Parent Company and the Lenders.
 
“SEC” means the United States Securities and Exchange Commission or any
successor thereto.
 
“Security” means a mortgage, charge, pledge, lien or other security interest
securing any obligation of any person or any other agreement or arrangement
having a similar effect.
 
“Specified Time” means a time determined in accordance with Schedule 13
(Timetables).
 
“Subsidiary” means a subsidiary within the meaning of section 736 of the
Companies Act 1985 or, as the context may require, a subsidiary within the
meaning of articles 2 and 2A of the Companies (Jersey) Law 1991.
 
“Swingline Agent” means the Dollar Swingline Agent or the Euro Swingline Agent.
 
“Swingline Commitment” means:
 
 
(a)
in relation to a Swingline Lender on the Syndication Date, the amount in the
Base Currency set opposite its name under the heading “Swingline Commitment” in
Part II or Part III of Schedule 2 (The Lenders) of the Syndication and Amendment
Agreement and the amount of any other Swingline Commitment transferred to it
under this Agreement; or

 
 
(b)
in relation to any other Swingline Lender, the amount in the Base Currency of
any Swingline Commitment transferred to it under this Agreement,

 
to the extent not cancelled, reduced or transferred by it under this Agreement.
 
“Swingline Facility” means the swingline facility made available under this
Agreement comprising the Dollar Swingline Facility and the Euro Swingline
Facility.
 
“Swingline Lender” means a Dollar Swingline Lender or a Euro Swingline Lender.
 
“Swingline Loan” means a Dollar Swingline Loan or a Euro Swingline Loan.
 
17

--------------------------------------------------------------------------------


 
“Syndication and Amendment Agreement” means the syndication and amendment
agreement dated 19 July 2007 between the parties to this Agreement and the New
Lenders (as defined therein).
 
“Syndication Date” has the meaning given to it in the Syndication and Amendment
Agreement.
 
“Syndication Date Dollar Swingline Lenders” means the financial institutions
listed in Part II of Schedule 2 (The Lenders) to the Syndication and Amendment
Agreement as Dollar Swingline Lenders.
 
“Syndication Date Euro Swingline Lenders” means the financial institutions
listed in Part III of Schedule 2 (The Lenders) to the Syndication and Amendment
Agreement as Euro Swingline Lenders.
 
“Syndication Date Revolving Lenders” means the financial institutions listed in
Part I of Schedule 2 (The Lenders) to the Syndication and Amendment Agreement as
Revolving Lenders.
 
“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.
 
“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.
 
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
 
“Tender and Support Agreement” means the tender and support agreement dated on
or around the date of this Agreement between the Shareholders of New River
referred to therein and the Company.
 
“Term Facility” means Facility A or Facility B.
 
“Term Lender” means:
 
 
(a)
any Original Term Lender; and

 
 
(b)
any bank or financial institution which has become a Term Lender in accordance
with Clause 30 (Changes to the Lenders) which, in each case, has not ceased to
be a Party in accordance with the terms of this Agreement.

 
“Term Loan” means a Facility A Loan or a Facility B Loan.
 
“Total Commitments” means the aggregate of the Total Facility A Commitments, the
Total Facility B Commitments and the Total Revolving Facility Commitments, being
US$1,200,000,000 at the Syndication Date.
 
18

--------------------------------------------------------------------------------


 
“Total Facility A Commitments” means the aggregate of the Facility A
Commitments, being US$1,000,000,000 at the date of this Agreement.
 
“Total Facility B Commitments” means the aggregate of the Facility B
Commitments, being US$300,000,000 at the date of this Agreement.
 
“Total Revolving Facility Commitments” means the aggregate of the Revolving
Facility Commitments, being US$1,200,000,000 at the Syndication Date.
 
“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 5 (Form of Transfer Certificate) or any other form agreed between the
Facility Agent and the Parent Company.
 
“Transfer Date” means, in relation to a transfer, the later of:
 
 
(a)
the proposed Transfer Date specified in the Transfer Certificate; and

 
 
(b)
the date on which the Facility Agent executes the Transfer Certificate.

 
“Unfunded Pension Liability” means the excess of an Employee Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
plan’s assets, determined in accordance with the assumptions used for funding
the Employee Plan pursuant to Section 412 of the Code for the applicable plan
year.
 
“US” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.
 
“US Borrower” means a Borrower whose jurisdiction of organisation is a state of
the United States of America or the District of Columbia.
 
“US GAAP” means generally accepted accounting principles in the United States of
America.
 
“US Guarantor” means a Guarantor whose jurisdiction of organisation is a state
of the United States of America or the District of Columbia.
 
“US Obligor” means a US Borrower or a US Guarantor.
 
“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.
 
“Utilisation” means a utilisation of a Facility.
 
“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.
 
“Utilisation Request” means a notice substantially in the form set out in Part I
(Utilisation Request – Term Loans and Revolving Loan) or Part II (Utilisation
Request – Swingline Loan) of Schedule 3 (Requests).
 
19

--------------------------------------------------------------------------------


 
“VAT” means, in respect of the United Kingdom, value added tax as provided for
in the Value Added Tax Act 1994, in respect of Ireland, the Value Added Tax Act
1972 and, in each case, any regulations promulgated thereunder and any other Tax
of a similar nature.
 
“Walk-Away Date” has the meaning set out in the Acquisition Agreement.
 
1.2
Construction

 
1.2.1
Unless a contrary indication appears any reference in this Agreement to:

 
 
(a)
an “Agent”, the “Facility Agent”, the “Euro Swingline Agent”, the “Dollar
Swingline Agent”,  the “Arrangers”, any “Finance Party”, any “Lender”, any
“Obligor” or any “Party” shall be construed so as to include its successors in
title, permitted assigns and permitted transferees;

 
 
(b)
“assets” includes present and future properties, revenues and rights of every
description;

 
 
(c)
a “Finance Document” or any other agreement or instrument is a reference to that
Finance Document or other agreement or instrument as amended or novated;

 
 
(d)
“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 
 
(e)
a “person” includes any person, firm, company, corporation, government, state or
agency of a state or any association, trust or partnership (whether or not
having separate legal personality) of two or more of the foregoing;

 
 
(f)
a “regulation” includes any regulation, rule, official directive or guideline
(whether or not having the force of law but if not having the force of law being
of a type which any person to which it applies is accustomed to comply) of any
governmental, intergovernmental or supranational body, agency, department or
regulatory, self-regulatory or other similar authority or organisation;

 
 
(g)
a provision of law is a reference to that provision as amended or re-enacted;

 
 
(h)
a time of day is a reference to London time;

 
 
(i)
“Barclays Capital” means the investment banking division of Barclays Bank PLC;
and

 
 
(j)
the “date of this Agreement” (and similar expressions) means 20 February 2007,
the date on which this Agreement was originally signed.

 
1.2.2
Section, Clause and Schedule headings are for ease of reference only.

 
20

--------------------------------------------------------------------------------


 
1.2.3
Unless a contrary indication appears, a term used in any other Finance Document
or in any notice given under or in connection with any Finance Document has the
same meaning in that Finance Document or notice as in this Agreement.

 
1.2.4
A Default or an Event of Default is “continuing” if it has not been remedied or
waived.

 
1.3
Currency symbols and definitions

 
“$” and “dollars”, “US Dollars” and “US$” denote lawful currency of the United
States of America.
 
“EUR” and “euro” means the single currency unit of the Participating Member
States.
 
“£” and “sterling” denote lawful currency of the United Kingdom.
 
1.4
Third party rights

 
1.4.1
Unless expressly provided to the contrary in a Finance Document, a person who is
not a Party has no right under the Contracts (Rights of Third Parties) Act 1999
(the “Third Parties Act”) to enforce or to enjoy the benefit of any term of this
Agreement.

 
1.4.2
Notwithstanding any term of any Finance Document, the consent of any person who
is not a Party is not required to rescind or vary this Agreement at any time.

 
21

--------------------------------------------------------------------------------


 
SECTION 2
THE FACILITIES
 
2.
THE FACILITIES

 
2.1
Grant of Facility A

 
Subject to the terms of this Agreement, the Facility A Lenders make available to
the Borrowers a term loan facility in the Base Currency in an aggregate amount
equal to the Total Facility A Commitments.
 
2.2
Grant of Facility B

 
Subject to the terms of this Agreement, the Facility B Lenders make available to
the Borrowers a term loan facility in the Base Currency in an aggregate amount
equal to the Total Facility B Commitments.
 
2.3
Grant of Revolving Facility

 
Subject to the terms of this Agreement, the Revolving Lenders make available to
the Borrowers a multicurrency revolving loan facility in an aggregate amount
equal to the Total Revolving Facility Commitments.  The Revolving Facility
incorporates the Swingline Facility as set out in Clause 6 (Utilisation –
Swingline Loans) and Clause 7 (Swingline Loans).
 
2.4
Finance Parties’ rights and obligations

 
2.4.1
The obligations of each Finance Party under the Finance Documents are
several.  Failure by a Finance Party to perform its obligations under the
Finance Documents does not affect the obligations of any other Party under the
Finance Documents.  No Finance Party is responsible for the obligations of any
other Finance Party under the Finance Documents.

 
2.4.2
The rights of each Finance Party under or in connection with the Finance
Documents are separate and independent rights and any debt arising under the
Finance Documents to a Finance Party from an Obligor shall be a separate and
independent debt.

 
2.4.3
A Finance Party may, except as otherwise stated in the Finance Documents,
separately enforce its rights under the Finance Documents.

 
3.
PURPOSE

 
3.1
Purpose

 
3.1.1
Each Borrower shall apply all amounts borrowed by it under a Term Facility
towards:

 
 
(a)
financing the purchase price payable in respect of the Acquisition including
related fees and transaction costs; and

 
 
(b)
refinancing any existing indebtedness of New River and its Subsidiaries.

 
22

--------------------------------------------------------------------------------


 
3.1.2
Each Borrower shall apply all amounts borrowed by it under the Revolving
Facility towards:

 
 
(a)
financing the balance of the consideration payable in respect of the Acquisition
after the application of amounts drawn under the Term Loans, including related
costs and expenses (including but not limited to legal costs and expenses (plus
amounts in respect of any VAT thereon) incurred in relation to this Agreement
and related documentation and any fees payable by such Borrower under this
Agreement) and syndication costs;

 
 
(b)
the making of certain milestone payments;

 
 
(c)
refinancing indebtedness outstanding under the 2005 Agreement;

 
 
(d)
refinancing existing indebtedness of New River and its Subsidiaries; and

 
 
(e)
financing the general corporate purposes of the Group.

 

3.2
Monitoring

 
No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.
 
4.
CONDITIONS OF UTILISATION

 
4.1
Initial conditions precedent

 
No Borrower (nor the Parent Company) may deliver a Utilisation Request unless
the Facility Agent has received all of the documents and other evidence listed
in Part I of Schedule 2 (Conditions precedent) in form and substance
satisfactory to the Facility Agent acting reasonably.  The Facility Agent shall
notify the Parent Company and the Lenders promptly upon being so satisfied.
 
4.2
Certain Funds Utilisation conditions precedent

 
No Borrower (nor the Parent Company) may deliver a Utilisation Request in
respect of a Certain Funds Utilisation unless the Facility Agent has received
all of the documents and other evidence listed in Part II of Schedule 2
(Conditions precedent) in form and substance satisfactory to the Facility Agent
acting reasonably.  The Facility Agent shall notify the Parent Company and the
Lenders promptly upon being so satisfied.
 
4.3
Further conditions precedent

 
The Lenders will be obliged to comply with Clause 5.4 (Lenders’ participation)
in relation to a Loan (other than one to which Clause 4.7 (Loans during the
Certain Funds Period) applies) only if on the date of the Utilisation Request
and on the proposed Utilisation Date:
 
23

--------------------------------------------------------------------------------


 
4.3.1
in the case of a Rollover Loan, no Event of Default has occurred and is
continuing or would result from the proposed Loan and, in the case of any other
Loan, no Default is continuing or will result from the proposed Loan; and

 
4.3.2
the Repeating Representations to be made by each Obligor are true in all
material respects.

 
4.4
Conditions relating to Optional Currencies

 
4.4.1
A currency will constitute an Optional Currency in relation to a Revolving Loan
if it is sterling or euro or it is:

 
 
(a)
readily available in the amount required and freely convertible into the Base
Currency in the Relevant Interbank Market on the Quotation Day and the
Utilisation Date for that Revolving Loan; and

 
 
(b)
a currency which has been approved by the Facility Agent (acting on the
instructions of all the Revolving Lenders acting reasonably) on or prior to
receipt by the Facility Agent of the relevant Utilisation Request for that
Revolving Loan.

 
4.4.2
If the Facility Agent has received a written request from the Parent Company for
a currency to be approved under sub-clause 4.4.1 above, the Facility Agent will
confirm to the Parent Company by the Specified Time:

 
 
(a)
whether or not the Revolving Lenders have granted their approval; and

 
 
(b)
if approval has been granted, the minimum amount for any subsequent Utilisation
in that currency which will be an amount equivalent to US$10,000,000 (rounded to
the nearest 1,000,000).

 
4.5
Maximum number of Loans

 
4.5.1
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation 16 or more Loans would be outstanding unless otherwise agreed by the
Parent Company and the Facility Agent.

 
4.5.2
Any Loan made by a single Lender under Clause 8.3 (Revocation of Currency) shall
not be taken into account in this Clause 4.5.

 
4.6
Maximum number of currencies

 
A Borrower may not deliver a Utilisation Request if as a result of the proposed
Utilisation Loans denominated in 7 or more currencies would be outstanding
unless otherwise agreed by the Parent Company and the Facility Agent.
 
4.7
Utilisations during the Certain Funds Period

 
4.7.1
Subject to Clause 4.1 (Initial conditions precedent) (other than in respect of
3(g) of Part I of Schedule 2 (Conditions precedent)), during the Certain Funds
Period, the

 
24

--------------------------------------------------------------------------------


 
 
Lenders shall be obliged to comply with Clause 5.4 (Lenders’ participation) in
relation to a Certain Funds Utilisation, unless on the date of the Utilisation
Request and on the proposed Utilisation Date:

 
 
(a)
a Major Event of Default is continuing or would result from the proposed
Utilisation;

 
 
(b)
a Major Representation is untrue or misleading; and

 
 
(c)
a change of control (as described in Clause 12.1 (Mandatory Prepayment on Change
of Control) has occurred.

 
4.7.2
During the Certain Funds Period (save in circumstances where, pursuant to
sub-clause 4.7.1 above, a Lender is not obliged to comply with Clause 5.4
(Lenders’ participation) and subject as provided in Clause 11.1 (Illegality)),
none of the Finance Parties shall be entitled to:

 
 
(a)
cancel any of its Commitments to the extent to do so would prevent or limit the
making of a Certain Funds Utilisation;

 
 
(b)
rescind, terminate or cancel this Agreement or any of the Facilities or exercise
any similar right or remedy or make or enforce any claim under the Finance
Documents it may have to the extent to do so would prevent or limit the making
of a Certain Funds Utilisation;

 
 
(c)
refuse to participate in the making of a Certain Funds Utilisation;

 
 
(d)
exercise any right of set-off or counterclaim in respect of a Utilisation to the
extent to do so would prevent or limit the making of a Certain Funds
Utilisation; or

 
 
(e)
cancel, accelerate or cause repayment or prepayment of any amounts owing
hereunder or under any other Finance Document to the extent to do so would
prevent or limit the making of a Certain Funds Utilisation,

 
provided that, immediately upon the expiry of the Certain Funds Period, all such
rights, remedies and entitlements shall be available to the Finance Parties
notwithstanding that they may not have been used or been available for use
during the Certain Funds Period.
 
25

--------------------------------------------------------------------------------


 
SECTION 3
UTILISATION
 
5.
UTILISATION – PROCEDURE

 
5.1
Delivery of a Utilisation Request

 
A Borrower may utilise a Facility (other than for the purpose of drawing
Swingline Loans which may be drawn in accordance with Clause 6.2 (Delivery of a
Utilisation Request for Swingline Loans)) by delivery by it (or the Parent
Company on behalf of the Borrower) to the Facility Agent of a duly completed
Utilisation Request not later than the Specified Time.
 
5.2
Completion of a Utilisation Request

 
5.2.1
Each Utilisation Request delivered to the Facility Agent pursuant to Clause 5.1
(Delivery of a Utilisation Request) is irrevocable and will not be regarded as
having been duly completed unless:

 
 
(a)
it identifies the Facility to be utilised;

 
 
(b)
the proposed Utilisation Date is a Business Day within the Availability Period
applicable to that Facility;

 
 
(c)
the currency and amount of the Utilisation comply with Clause 5.3 (Currency and
amount); and

 
 
(d)
the proposed Interest Period complies with Clause 16 (Interest Periods).

 
5.2.2
Only one Loan may be requested in each Utilisation Request delivered to the
Facility Agent pursuant to Clause 5.1 (Delivery of a Utilisation Request).

 
5.3
Currency and amount

 
5.3.1
The currency specified in a Utilisation Request delivered to the Facility Agent
pursuant to Clause 5.1 (Delivery of a Utilisation Request) for the purpose of
drawing Loans must be the Base Currency or, in the case of the Revolving
Facility only, the Base Currency or an Optional Currency.

 
5.3.2
The amount of the proposed Loan must be:

 
(a)
an amount equal to US$10,000,000 for Facility A or, if less, the Available
Facility; or

 
 
(b)
an amount equal to US$10,000,000 for Facility B or, if less, the Available
Facility; or

 
(c)
for the Revolving Facility:

 
(i)
if the currency selected is the Base Currency, a minimum of US$10,000,000 or, if
less, the Available Facility; or

 
26

--------------------------------------------------------------------------------


 
(ii)
if the currency selected is euro, a minimum of the euro equivalent of
US$10,000,000 (rounded to the nearest 1,000,000) or, if the currency selected is
sterling, a minimum of the sterling equivalent of US$10,000,000 (rounded to the
nearest 1,000,000) or, if the currency selected is an Optional Currency other
than euro or sterling, the minimum amount specified by the Agent pursuant to
sub-clause 4.4.2(b) of Clause 4.4 (Conditions relating to Optional Currencies)
or, if less, the Available Facility.

 
5.4
Lenders’ participation

 
5.4.1
If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilisation Date through
its Facility Office.

 
5.4.2
Subject to Clause 8.3 (Revocation of Currency), the amount of each Lender’s
participation in each Loan (not being a Swingline Loan) will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately prior to making the Loan.

 
5.4.3
The Facility Agent shall determine the Base Currency Amount of each Revolving
Loan which is to be made in an Optional Currency and shall notify each Revolving
Lender of the amount, currency and the Base Currency Amount of each Revolving
Loan and the amount of its participation in that Revolving Loan, in each case by
the Specified Time.

 
6.
UTILISATION – SWINGLINE LOANS

 
6.1
General

 
6.1.1
In this Clause and Clause 7 (Swingline Loans):

 
 
(a)
“Available Swingline Commitment” of a Swingline Lender means (but without
limiting sub-clause 6.4.5 of Clause 6.4 (Swingline Lenders’ participation) and
Clause 6.5 (Relationship with Revolving Facility)) that Lender’s Swingline
Commitment minus:

 
(i)
the Base Currency Amount of its participation in any outstanding Swingline
Loans; and

 
(ii)
in relation to any proposed Utilisation under the Swingline Facility, the Base
Currency Amount of its participation in any Swingline Loans that are due to be
made under the Swingline Facility on or before the proposed Utilisation Date,

 
other than that Lender’s participation in any Swingline Loans that are due to be
repaid or prepaid on or before the proposed Utilisation Date.
 
 
(b)
“Available Swingline Facility” means the aggregate for the time being of each
Swingline Lender’s Available Swingline Commitment.

 
27

--------------------------------------------------------------------------------


 
 
(c)
“Euro Swingline Business Day” means any TARGET Day which is also a Business Day.

 
 
(d)
“Euro Swingline Rate” means, in relation to a Euro Swingline Loan, the
percentage rate per annum which is the aggregate of:

 
(i)
the arithmetic mean of the rates (rounded upwards to four decimal places) as
supplied to the Euro Swingline Agent at its request quoted by the Reference
Banks to leading banks in the European interbank market as at the time the Euro
Swingline Agent notifies the relevant Swingline Lenders of details of the
participation of the relevant Swingline Lenders in accordance with sub-clause
6.4.4 of Clause 6.4 (Swingline Lenders’ participation) on the Utilisation Date
for that Euro Swingline Loan for the offering of deposits in euro for a period
comparable to the Interest Period for the relevant Euro Swingline Loan and for
settlement on that day;

 
(ii)
the Margin; and

 
(iii)
Mandatory Cost (if any).

 
For the purposes of this Clause, the Reference Banks are the principal offices
in London of Citibank International plc, Barclays Bank PLC and The Royal Bank of
Scotland plc or such other banks as may be appointed by the Euro Swingline Agent
in consultation with the Parent Company.
 
 
(e)
“Federal Funds Rate” means, in relation to any day, the rate per annum equal to:

 
(i)
the weighted average of the rates on overnight Federal funds transactions with
members of the US Federal Reserve System arranged by Federal funds brokers, as
published for that day (or, if that day is not a New York Business Day, for the
immediately preceding New York Business Day) by the Federal Reserve Bank of New
York; or

 
(ii)
if a rate is not so published for any day which is a New York Business Day, the
average of the quotations for that day on such transactions received by the
Dollar Swingline Agent from three Federal funds brokers of recognised standing
selected by the Dollar Swingline Agent.

 
 
(f)
“New York Business Day” means a day (other than a Saturday or Sunday) on which
banks are open for general business in New York City.

 
 
(g)
“Overall Commitment” of a Lender means:

 
(i)
its Revolving Facility Commitment; or

 
28

--------------------------------------------------------------------------------


 
(ii)
in the case of a Swingline Lender which does not have a Revolving Facility
Commitment, the Revolving Facility Commitment of a Lender which is its
Affiliate.

 
 
(h)
“Total Swingline Commitments” means the aggregate of the Swingline Commitments,
being US$250,000,000 at the Syndication Date.

 
For the avoidance of doubt, the amounts set out in Part II of Schedule 2 (The
Lenders) of the Syndication and Amendment Agreement aggregate to form the Total
Swingline Commitments and the amounts set out in Part III of Schedule 2 (The
Lenders) of the Syndication and Amendment Agreement aggregate to form the Total
Swingline Commitments, however amounts under both Part II and Part III of
Schedule 2 (The Lenders) of the Syndication and Amendment Agreement do not
aggregate to form the Total Swingline Commitments.
 
6.1.2
Any reference in this Agreement to:

 
 
(a)
an “Interest Period” includes each period determined under this Agreement by
reference to which interest on a Swingline Loan is calculated; and

 
 
(b)
a “Lender” includes a Dollar Swingline Lender and a Euro Swingline Lender unless
the context otherwise requires.

 
6.1.3
 

 
 
(a)
Clauses 4.3 (Further conditions precedent) and 4.4 (Conditions relating to
optional currencies);

 
 
(b)
Clause 5 (Utilisation – Procedure);

 
 
(c)
Clause 8 (Selection of currencies);

 
 
(d)
Clause 15 (Interest) as it applies to the calculation of interest on a Loan but
not default interest on an overdue amount; and

 
 
(e)
Clause 17 (Changes to the calculation of interest),

 
do not apply to Swingline Loans.
 
6.2
Delivery of a Utilisation Request for Swingline Loans

 
6.2.1
A Borrower may utilise the Swingline Facility by delivery by it (or the Parent
Company on behalf of a Borrower) to the relevant Swingline Agent (copied to the
Facility Agent) of a duly completed Utilisation Request in the form of Part II
of Schedule 3 (Requests) not later than the Specified Time.

 
6.2.2
Each Utilisation Request:

 
29

--------------------------------------------------------------------------------


 
 
(a)
for a Dollar Swingline Loan must be sent to the Dollar Swingline Agent to the
address in New York notified by the Dollar Swingline Agent for this purpose; and

 
 
(b)
for a Euro Swingline Loan must be sent to the Euro Swingline Agent to the
address in London notified by the Euro Swingline Agent for this purpose.

 
6.3
Completion of a Utilisation Request for Swingline Loans

 
6.3.1
Each Utilisation Request for a Swingline Loan is irrevocable and will not be
regarded as having been duly completed unless:

 
 
(a)
it identifies the Borrower;

 
 
(b)
it specifies that it is for a Dollar Swingline Loan or a Euro Swingline Loan;

 
 
(c)
the proposed Utilisation Date is:

 
(i)
in relation to a Dollar Swingline Loan, is a New York Business Day; and

 
(ii)
in relation to a Euro Swingline Loan, is a Euro Swingline Business Day;

 
within the Availability Period applicable to the Revolving Facility;
 
 
(d)
the Swingline Loan is:

 
(i)
in relation to a Dollar Swingline Loan denominated in US Dollars; and

 
(ii)
in relation to a Euro Swingline Loan denominated in euro;

 
 
(e)
the amount of the proposed Swingline Loan is an amount whose Base Currency
Amount is not more than the Available Swingline Facility and is a minimum of
US$10,000,000 or, if less, the Available Swingline Facility; and

 
 
(f)
the proposed Interest Period:

 
(i)
does not overrun the Revolving Facility Maturity Date;

 
(ii)
is a period of not more than five New York Business Days (in relation to a
Dollar Swingline Loan) or five Euro Swingline Business Days (in relation to a
Euro Swingline Loan); and

 
(iii)
ends on a New York Business Day (in relation to a Dollar Swingline Loan) or a
Euro Swingline Business Day (in relation to a Euro Swingline Loan).

 
6.3.2
Only one Swingline Loan may be requested in each Utilisation Request.

 
30

--------------------------------------------------------------------------------


 
6.4
Swingline Lenders’ participation

 
6.4.1
If the conditions set out in this Agreement have been met, each Swingline Lender
shall make its participation in each Swingline Loan available through its
relevant Facility Office.

 
6.4.2
The Swingline Lenders will only be obliged to comply with sub-clause 6.4.1 above
if on the date of the Utilisation Request and on the proposed Utilisation Date:

 
 
(a)
no Default is continuing or would result from the proposed Utilisation; and

 
 
(b)
the Repeating Representations to be made by each Obligor are true in all
material respects.

 
6.4.3
The amount of each Swingline Lender’s participation in each Swingline Loan will
be equal to the proportion borne by its Available Swingline Commitment to the
Available Swingline Facility immediately prior to making the Swingline Loan,
adjusted to take account of any limit applying under Clause 6.5 (Relationship
with Revolving Facility).

 
6.4.4
The relevant Swingline Agent shall determine the Base Currency Amount of each
relevant Swingline Loan and notify each relevant Swingline Lender of the amount
of each relevant Swingline Loan and its participation in that relevant Swingline
Loan by the Specified Time.

 
6.4.5
Utilisation by a Borrower of the Euro Swingline Facility shall reduce the
Available Swingline Commitment in respect of the Dollar Swingline Facility
rateably by an amount equivalent to the Base Currency Amount of that
Utilisation, Utilisation by a Borrower of the Dollar Swingline Facility shall
reduce the Available Swingline Commitment in respect of the Euro Swingline
Facility rateably by an amount equivalent to the Base Currency Amount of that
Utilisation.

 
6.5
Relationship with Revolving Facility

 
6.5.1
This Clause applies when a Swingline Loan is outstanding or is to be borrowed.

 
6.5.2
The Revolving Facility may be used by way of Swingline Loans.  The Swingline
Facility is not independent of the Revolving Facility.

 
6.5.3
Notwithstanding any other term of this Agreement a Lender is only obliged to
participate in a Revolving Loan or a Swingline Loan to the extent that it would
not result in the Base Currency Amount of its participation and that of a Lender
which is its Affiliate in the Revolving Loans, the Dollar Swingline Loans and
the Euro Swingline Loans exceeding its Overall Commitment.

 
6.5.4
Where, but for the operation of sub-clause 6.5.3 above, the Base Currency Amount
of a Lender’s participation and that of a Lender which is its Affiliate in the
Revolving Loans, the Dollar Swingline Loans and the Euro Swingline Loans would
have exceeded its Overall Commitment, the excess will be apportioned among the
other Lenders participating in the relevant Loan pro rata according to their
relevant Commitments.  This calculation will be applied as often as necessary
until the Loan is

 
31

--------------------------------------------------------------------------------


 
 
apportioned among the relevant Lenders in a manner consistent with sub-clause
6.5.3 above.

 
6.5.5
The amount of a proposed Dollar Swingline Loan or, as the case may be, the Base
Currency Amount of a proposed Euro Swingline Loan must not, when aggregated with
the Base Currency Amount of all outstanding Swingline Loans, exceed the Total
Swingline Commitments.

 
7.
SWINGLINE LOANS

 
7.1
Swingline

 
Subject to the terms of this Agreement, the Swingline Lenders make available to
the Borrowers a swingline loan facility comprising:
 
7.1.1
a dollar swingline loan facility in an aggregate amount equal to the Total
Swingline Commitments; and

 
7.1.2
a euro swingline loan facility in an aggregate amount equal to the euro
equivalent of the Total Swingline Commitments.

 
7.2
Purpose

 
Each Borrower shall apply all amounts borrowed by it under each of the Dollar
Swingline Facility and the Euro Swingline Facility towards short-term general
corporate borrowings.  A Swingline Loan may not be applied in repayment or
prepayment of another Swingline Loan.
 
7.3
Repayment

 
7.3.1
Each Borrower that has drawn a Swingline Loan shall repay that Swingline Loan on
the last day of its Interest Period.

 
7.3.2
If a Swingline Loan is not repaid in full on its due date and the repayment of
which is not otherwise funded under the Revolving Facility, the relevant
Swingline Agent shall (if requested to do so in writing by any affected
Swingline Lender) set a date (the “Loss Sharing Date”) on which payments shall
be made between the Lenders to re-distribute the unpaid amount between
them.  The relevant Swingline Agent shall give at least 3 Business Days’ notice
to each affected Lender of the Loss Sharing Date and notify it of the amounts to
be paid or received by it.

 
7.3.3
On the Loss Sharing Date each Lender must pay to the relevant Swingline Agent
its proportion of the Unpaid Amount minus its (or its Affiliate’s) Unpaid
Swingline Participation (if any).  If this produces a negative figure for a
Lender no amount need be paid by that Lender.

 
The “Proportion” of a Lender means the proportion borne by:
 
 
(a)
its Revolving Facility Commitment (or, if the Total Revolving Facility
Commitments are then zero, its Revolving Facility Commitment immediately prior
to their reduction to zero) minus the Base Currency Amount of its

 
32

--------------------------------------------------------------------------------


 
 
 
participation (or that of a Lender which is its Affiliate) in any outstanding
Revolving Loans (but ignoring its (or its Affiliate’s) participation in the
unpaid Swingline Loan); to

 
 
(b)
the Total Revolving Facility Commitments (or, if the Total Revolving Facility
Commitments are then zero, the Total Revolving Facility Commitments immediately
prior to their reduction to zero) minus any outstanding Revolving Loans (but
ignoring the unpaid Swingline Loan).

 
The “Unpaid Amount” means, in relation to a Swingline Loan, any principal not
repaid and/or any interest accrued but unpaid on that Swingline Loan calculated
from the Utilisation Date to the Loss Sharing Date.
 
The “Unpaid Swingline Participation” of a Lender means that part of the Unpaid
Amount (if any) owed to that Lender (or its Affiliate) (before any
redistribution under this Clause 7.3 (Repayment)).
 
7.3.4
Out of the funds received by the relevant Swingline Agent pursuant to sub-clause
7.3.3 the relevant Swingline Agent shall pay to each Swingline Lender an amount
equal to the Shortfall (if any) of that Swingline Lender where:

 
The “Shortfall” of a Swingline Lender is an amount equal to its Unpaid Swingline
Participation minus its (or its Affiliate’s) Proportion of the Unpaid Amount.
 
7.3.5
If the amount actually received by the relevant Swingline Agent from the Lenders
is insufficient to pay the full amount of the Shortfall of all Dollar Swingline
Lenders or, as the case may be, all Euro Swingline Lenders then the amount
actually received will be distributed amongst the Dollar Swingline Lenders or,
as the case may be, all Euro Swingline Lenders pro rata to the Shortfall of each
Dollar Swingline Lender or, as the case may be, Euro Swingline Lender.

 
7.3.6
 

 
 
(a)
On a payment under sub-clauses 7.3.2 to 7.3.5 above, the paying Lender will be
subrogated to the rights of the Swingline Lenders which have shared in the
payment received.

 
 
(b)
If and to the extent a paying Lender is not able to rely on its rights under
sub-paragraph (a) above, the relevant Borrower shall be liable to the paying
Lender for a debt equal to the amount the paying Lender has paid under
sub-clauses 7.3.2 to 7.3.5 above.

 
 
(c)
Any payment under sub-clauses 7.3.2 to 7.3.5 above does not reduce the
obligations in aggregate of any Obligor.

 
7.4
Voluntary prepayment of Swingline Loans

 
7.4.1
The Borrower to which a Swingline Loan has been made may prepay at any time the
whole of that Swingline Loan.

 
33

--------------------------------------------------------------------------------


 
7.4.2
Unless a contrary indication appears in this Agreement, any part of the
Swingline Facility which is prepaid may be reborrowed in accordance with the
terms of this Agreement.

 
7.5
Interest

 
7.5.1
The rate of interest on each Dollar Swingline Loan for any day during its
Interest Period is the higher of:

 
 
(a)
the prime commercial lending rate in US Dollars announced by the Dollar
Swingline Agent at the Specified Time and in force on that day; and

 
 
(b)
0.5 per cent. per annum over the rate per annum determined by the Dollar
Swingline Agent to be the Federal Funds Rate (as published by the Federal
Reserve Bank of New York) for that day.

 
7.5.2
The rate of interest on each Euro Swingline Loan for its Interest Period is the
Euro Swingline Rate.

 
7.5.3
The Dollar Swingline Agent or, as the case may be, the Euro Swingline Agent
shall promptly notify the Dollar Swingline Lenders or, as the case may be, the
Euro Swingline Lenders and the relevant Borrower of the determination of the
rate of interest under sub-clauses 7.5.1 or 7.5.2 above.

 
7.5.4
If any day during an Interest Period for a Dollar Swingline Advance is not a New
York Business Day, the rate of interest on such Dollar Swingline Loan on that
day will be the rate applicable to the immediately preceding New York Business
Day.

 
7.5.5
Each Borrower shall pay accrued interest on each Swingline Loan made to it on
the last day of its Interest Period.

 
7.6
Interest Period

 
7.6.1
Each Swingline Loan has one Interest Period only.

 
7.6.2
The Interest Period for a Swingline Loan must be selected in the relevant
Utilisation Request.

 
7.7
Dollar Swingline Agent, Euro Swingline Agent

 
7.7.1
Each Swingline Agent may perform its duties in respect of the Dollar Swingline
Facility or the Euro Swingline Facility, as the case may be, through an
Affiliate or Affiliates acting as its agent.

 
7.7.2
Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Euro Swingline Lender
shall (in proportion to its share of the Total Swingline Commitments or, if the
Total Swingline Commitments are then zero, to its share of the Total Swingline
Commitments immediately prior to their reduction to zero) pay to or indemnify
the Euro Swingline Agent, within three Business Days of demand, for or against
any cost, loss or liability

 
34

--------------------------------------------------------------------------------


 
 
incurred by the Euro Swingline Agent or any Affiliate of the Euro Swingline
Agent (other than by reason of the Euro Swingline Agent’s or such Affiliate’s
gross negligence or wilful misconduct) in acting as the Euro Swingline Agent
(unless the Euro Swingline Agent or such Affiliate has been reimbursed by an
Obligor pursuant to this Agreement).

 
7.7.3
Notwithstanding any other term of this Agreement and without limiting the
liability of any Obligor under the Finance Documents, each Dollar Swingline
Lender shall (in proportion to its share of the Total Swingline Commitments or,
if the Total Swingline Commitments are then zero, to its share of the Total
Swingline Commitments immediately prior to their reduction to zero) pay to or
indemnify the Dollar Swingline Agent, within three Business Days of demand, for
or against any cost, loss or liability incurred by the Dollar Swingline Agent or
any Affiliate of the Dollar Swingline Agent (other than by reason of the Dollar
Swingline Agent’s or such Affiliate’s gross negligence or wilful misconduct) in
acting as the Dollar Swingline Agent (unless the Dollar Swingline Agent or such
Affiliate has been reimbursed by an Obligor pursuant to this Agreement).

 
7.8
Conditions of assignment or transfer

 
Notwithstanding any other term of this Agreement, each Lender shall ensure that
at all times its Overall Commitment is not less than:
 
7.8.1
its Swingline Commitment; or

 
7.8.2
if it does not have a Swingline Commitment, the Swingline Commitment of a Lender
which is its Affiliate.

 
8.
SELECTION OF CURRENCIES

 
8.1
Availability of Optional Currencies

 
A Borrower may request that a Revolving Loan be denominated in an Optional
Currency in accordance with the provisions of Clause 4.4 (Conditions relating to
Optional Currencies).
 
8.2
Selection

 
8.2.1
A Borrower (or the Parent Company on behalf of a Borrower) may select the
currency of a Revolving Loan for an Interest Period in the relevant Utilisation
Request.

 
8.2.2
The Facility Agent shall notify each Revolving Lender of the proposed currency
or currencies of each Revolving Loan promptly after it is ascertained.

 
8.3
Revocation of currency

 
Notwithstanding Clause 8.1 (Availability of Optional Currencies) and without
prejudice to Clause 17.2 (Market disruption) or Clause 11.1 (Illegality), if,
before the Specified Time on any Quotation Day, the Facility Agent receives
notice from a Revolving Lender that:
 
35

--------------------------------------------------------------------------------


 
8.3.1
the Optional Currency (other than sterling or euro) requested is not readily
available to it in the amount required; or

 
8.3.2
compliance with its obligation to participate in the Revolving Loan in the
proposed Optional Currency would contravene a law or regulation applicable to
it,

 
the Facility Agent shall give notice to the relevant Borrower and to the
Revolving Lenders to that effect before the Specified Time on that day.  In this
event, any Revolving Lender that gives notice pursuant to this Clause 8.3 will
be required to participate in the Revolving Loan in the Base Currency (in an
amount equal to that Revolving Lender’s proportion of the Base Currency Amount
of the Loan that is due to be made) and its participation will be treated as a
separate Revolving Loan denominated in the Base Currency during that Interest
Period.
 
9.
AMOUNT OF OPTIONAL CURRENCIES

 
9.1
Drawdowns

 
If a Revolving Loan is to be drawn down in an Optional Currency, the amount of
each Revolving Lender’s participation in that Revolving Loan will be determined
by converting into that currency the Revolving Lender’s participation in the
Base Currency Amount of that Revolving Loan.
 
9.2
Notification

 
The Facility Agent shall notify the Revolving Lenders and the Parent Company of
Optional Currency amounts (and the applicable Facility Agent’s Spot Rate of
Exchange) promptly after they are ascertained.
 
36

--------------------------------------------------------------------------------


 
SECTION 4
REPAYMENT, PREPAYMENT, CANCELLATION AND EXTENSION
 
10.
REPAYMENT

 
10.1
Repayment of Term Loans

 
10.1.1
The Borrowers under Facility A shall repay the aggregate Facility A Loans in
instalments by repaying on each Facility A Repayment Date the amount set out
opposite that Facility A Repayment Date below:

 
Facility A Repayment Date (Months after date of this Agreement)
 
Repayment Instalment
12 months
 
US$150,000,000
24 months
 
US$150,000,000
36 months
 
US$200,000,000
48 months
 
US$200,000,000
Facility A Maturity Date
 
Balance of Facility A Loan

 
10.1.2
The Borrowers under Facility B shall repay the aggregate Facility B Loan in full
on the Facility B Maturity Date.

 
10.2
Effect of cancellation and prepayment on scheduled repayments and reductions

 
10.2.1
If any of the Facility A Loans are prepaid in accordance with Clause 11.3
(Voluntary Prepayment of Loans) and the aggregate amount of the Facility A Loans
made to the Borrower exceeds the amount of the prepayments, the Parent Company
may, if it gives the Agent not less than five Business Days’ notice (or such
shorter period as the Majority Lenders may agree), select which of those
outstanding Facility A Loans and Repayment Instalments will be wholly or
partially prepaid.  If the Parent Company fails to deliver such notice the Agent
shall select the Facility A Loans and Repayment Instalments to be wholly or
partially prepaid.

 
10.2.2
If any of the Facility A Loans are prepaid in accordance with Clause 12.2
(Mandatory prepayment and cancellation out of certain proceeds) then the amount
of the Repayment Instalment for each Facility A Repayment Date will reduce in
inverse chronological order by the amount of the Facility A Loan repaid.

 
10.3
Repayment of Revolving Loans

 
Each Borrower which has drawn a Revolving Loan shall repay that Revolving Loan
on the last day of its Interest Period.
 
37

--------------------------------------------------------------------------------


 
11.
ILLEGALITY, VOLUNTARY PREPAYMENT AND CANCELLATION

 
11.1
Illegality

 
If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan, that Lender shall promptly notify the Facility
Agent upon becoming aware of that event and shall also notify the Facility Agent
that it requires either or both of the following:
 
11.1.1
upon the Facility Agent notifying the Parent Company, the Commitment of that
Lender will be immediately cancelled; and/or

 
11.1.2
each Borrower shall repay that Lender’s participation in the Loans made to that
Borrower on the last day of the Interest Period for each Loan occurring after
the Facility Agent has notified the Parent Company or, if earlier, the date
specified by the Lender in the notice delivered to the Facility Agent (being no
earlier than the last day of any applicable grace period permitted by law).

 
11.2
Voluntary cancellation

 
The Parent Company may, if it gives the Facility Agent not less than five
Business Days’ (or such shorter period as the Majority Lenders may agree) prior
notice, cancel the whole or any part (being a minimum amount of US$10,000,000)
of an Available Facility.  Any cancellation under this Clause 11.2 shall reduce
the Commitments of the Lenders rateably under the relevant Facility.  If, as a
result of any cancellation of the Available Revolving Facility in relation to
the Revolving Facility, the Total Commitments in relation to the Revolving
Facility would be less than the Total Swingline Commitments then the amount of
the Total Swingline Commitments shall reduce so that they equal the Total
Revolving Facility Commitments.  Any such cancellation of the Total Swingline
Commitments shall reduce the Swingline Commitments of the Lenders rateably.
 
11.3
Voluntary prepayment of Loans

 
The Borrower to which a Loan has been made may, if it gives the Facility Agent
not less than five Business Days’ (or such shorter period as the Majority
Lenders may agree) prior notice, prepay the whole or any part of a Loan (but, if
in part, being an amount that reduces the Base Currency Amount of the Loan by a
minimum amount of US$10,000,000).
 
11.4
Right of repayment and cancellation in relation to a single Lender

 
11.4.1
If:

 
 
(a)
any sum payable to any Lender by an Obligor is required to be increased under
sub-clause 19.2.4 of Clause 19.2 (Tax gross-up); or

 
 
(b)
the Parent Company receives a demand from the Facility Agent under Clause 19.3
(Tax indemnity) or Clause 20.1 (Increased costs),

 
the Parent Company may, while the circumstance under paragraph (a) above or the
circumstance giving rise to the notice under paragraph (b) above continues, give
the
 
38

--------------------------------------------------------------------------------


 
Facility Agent notice of cancellation of the Commitment of that Lender and its
intention to procure the repayment of that Lender’s participation in the Loans.
 
11.4.2
On receipt of a notice from the Parent Company referred to in sub-clause 11.4.1
above the Commitment of that Lender shall immediately be reduced to zero.

 
11.4.3
On the last day of each Interest Period which ends after the Parent Company has
given notice under sub-clause 11.4.1 above (or, if earlier, the date specified
by the Parent Company in that notice), each Borrower to which a Loan is
outstanding shall repay that Lender’s participation in that Loan.

 
12.
MANDATORY PREPAYMENT

 
12.1
Mandatory prepayment on change of control

 
12.1.1
If any person or group of persons acting in concert gains control of the Parent
Company (other than pursuant to the 2008 Newco Scheme):

 
 
(a)
the Parent Company shall promptly notify the Facility Agent upon becoming aware
of that event;

 
 
(b)
a Lender shall not be obliged to fund a Utilisation (except for a Rollover
Loan); and

 
 
(c)
if a Lender so requires, the Facility Agent shall, by not less than 30 days’
notice to the Parent Company, cancel that Lender’s Available Commitments and
declare all outstanding Loans due to such Lender, together with accrued
interest, and all other amounts accrued under the Finance Documents immediately
due and payable, whereupon that Lender’s Available Commitment will be cancelled
and all such outstanding amounts will become immediately due and payable.

 
12.1.2
For the purpose of sub-clause 12.1.1 above “control” means:

 
 
(a)
the power (whether by way of ownership of shares, proxy, contract, agency or
otherwise) to cast, or control the casting of, more than one-half of the maximum
number of votes that may be cast at a general meeting of the Parent Company; or

 
 
(b)
the holding of more than one-half of the issued share capital of the Parent
Company (excluding any part of that issued share capital that carries no right
to participate beyond a specified amount in a distribution of either profits or
capital).

 
12.1.3
For the purpose of sub clause 12.1.1 above “acting in concert” means a group of
persons who, pursuant to an agreement or understanding (whether formal or
informal), actively co-operate, through the acquisition by any of them, either
directly or indirectly, of shares in the Parent Company, to obtain or
consolidate control of the Parent Company.

 
39

--------------------------------------------------------------------------------


 
12.2
Mandatory prepayment and cancellation out of certain proceeds

 
12.2.1
The Parent Company shall ensure that all Disposal Proceeds and all Acquisition
Proceeds are applied in prepayment and cancellation of the Facilities in
accordance with sub-clause 12.2.2 below.

 
12.2.2
Any amount to be applied in prepayment and cancellation of the Facilities in
accordance with sub-clause 12.2.1 above shall be applied in the following order:

 
 
(a)
firstly, in cancellation of the Available Commitments under the Term Loans
(first in cancellation of any Available Commitments under Facility B and then in
cancellation of any Available Commitments under Facility A);

 
 
(b)
secondly, in prepayment of the Term Loans as contemplated in sub-clause 12.2.3
below;

 
 
(c)
thirdly, in cancellation of Available Commitments under the Revolving Facility
(and the Available Commitments of the Revolving Lenders under the Revolving
Facility shall be cancelled rateably); and

 
 
(d)
fourthly, in prepayment of Revolving Loans and Revolving Facility Commitments.

 
12.2.3
A prepayment under sub-clause 12.2.1 shall prepay the Term Loans as follows:

 
 
(a)
in prepayment of the Facility B Loans, and, when all amounts outstanding under
Facility B have been prepaid, in prepayment of the Facility A Loans; and

 
 
(b)
in relation to prepayment of Facility A Loans, reducing the Repayment Instalment
for each Facility A Repayment Date falling after the date of the prepayment in
inverse chronological order.

 
12.2.4
If a date for prepayment of a Loan falls otherwise than on the last day of an
Interest Period, such prepayment may be made on the last day of that Loan’s then
current Interest Period.

 
12.2.5
If, as a result of any cancellation of Available Commitments or Commitments in
accordance with sub-clause 12.2.2 above, the Total Commitments in relation to
the Revolving Facility would be less than the Total Swingline Commitments then
the amount of the Total Swingline Commitments shall reduce so that they equal
the Total Commitments in relation to the Revolving Facility.

 
12.2.6
Any cancellation of the Total Commitments in relation to any Facility shall
reduce the relevant Commitments of the Lenders participating in such Facility
rateably.

 
40

--------------------------------------------------------------------------------


 
13.
RESTRICTIONS

 
13.1
Notices of cancellation and prepayment

 
Any notice of cancellation or prepayment given by any Party under this Clause 13
shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.
 
13.2
Interest and other amounts

 
Any prepayment under this Agreement shall be made together with accrued interest
on the amount prepaid and, subject to any Break Costs, without premium or
penalty.
 
13.3
No reborrowing of Term Loan

 
No Borrower may reborrow any part of a Term Loan which is prepaid.
 
13.4
Reborrowing of Revolving Facility

 
Unless a contrary indication appears in this Agreement, any part of a Revolving
Facility which is prepaid may be reborrowed in accordance with the terms of this
Agreement.
 
13.5
Prepayment in accordance with Agreement

 
The Borrowers shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.
 
13.6
No reinstatement of Commitments

 
No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.
 
13.7
Facility Agent’s receipt of Notices

 
If the Facility Agent receives a notice under this Clause 13 it shall promptly
forward a copy of that notice to either the Parent Company or the affected
Lender, as appropriate.
 
14.
EXTENSION OF FACILITY B

 
14.1
Extension Notice

 
The Parent Company shall be entitled to extend Facility B, for an additional
period of 364 days.  This right may be exercised by giving notice to the
Facility Agent (the “Extension Notice”) not more than 60 nor less than 30 days
before the Facility B Maturity Date (in this Clause 14, the “Original Facility B
Maturity Date”).  Such notice shall be made in writing, be unconditional and
binding on the Borrower.
 
41

--------------------------------------------------------------------------------


 
14.2
Notification of Extension Notice

 
The Facility Agent shall forward a copy of the Extension Notice to the relevant
Lenders as soon as practicable after receipt of it.
 
14.3
Extension date

 
Following delivery of an Extension Notice pursuant to Clause 14.1 (Extension
Notice) above, the Original Facility B Maturity Date shall be extended to the
day which is 364 days from (and including) the Original Facility B Maturity Date
and the Facility B Maturity Date shall be modified accordingly.
 
14.4
Extension options

 
The Parent Company may not extend the Facility B Maturity Date in accordance
with this Agreement more than once.
 
42

--------------------------------------------------------------------------------


 
SECTION 5
COSTS OF UTILISATION
 
15.
INTEREST

 
15.1
Calculation of interest

 
The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:
 
15.1.1
Margin;

 
15.1.2
LIBOR; and

 
15.1.3
Mandatory Cost, if any.

 
15.2
Payment of interest

 
The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period (and, if the Interest Period is
longer than six Months, on the dates falling at six Monthly intervals after the
first day of the Interest Period).
 
15.3
Default interest

 
15.3.1
If an Obligor fails to pay any amount payable by it under a Finance Document on
its due date, interest shall accrue on the overdue amount from the due date up
to the date of actual payment (both before and after judgment) at a rate which,
subject to sub-clause 15.3.2 below, is one per cent. higher than the rate which
would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Facility Agent
(acting reasonably).  Any interest accruing under this Clause 15.3 shall be
immediately payable by the Obligor on demand by the Facility Agent.

 
15.3.2
If any overdue amount consists of all or part of a Loan which became due on a
day which was not the last day of an Interest Period relating to that Loan:

 
 
(a)
the first Interest Period for that overdue amount shall have a duration equal to
the unexpired portion of the current Interest Period relating to that Loan; and

 
 
(b)
the rate of interest applying to the overdue amount during that first Interest
Period shall be one per cent. higher than the rate which would have applied if
the overdue amount had not become due.

 
15.3.3
Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable.

 
43

--------------------------------------------------------------------------------


 
15.4
Notification of rates of interest

 
The Facility Agent shall promptly notify the Lenders and the Parent Company of
the determination of a rate of interest under this Agreement.
 
16.
INTEREST PERIODS

 
16.1
Selection of Interest Periods

 
16.1.1
A Borrower (or the Parent Company on behalf of a Borrower) may select an
Interest Period for a Loan in the Utilisation Request for that Loan.

 
16.1.2
Subject to this Clause 16, a Borrower (or the Parent Company) may select an
Interest Period of one week, one, two, three or six Months or any other period
agreed between the Parent Company and the Facility Agent (acting on the
instructions of all the Lenders), provided that the Borrowers (or the Parent
Company) may select a maximum of 5 one week interest periods in aggregate per
year.

 
16.1.3
Prior to the Syndication Date, Interest Periods shall be one Month or such
shorter period as agreed between the Parent Company and the Facility Agent
(acting on the instructions of the Lenders).

 
16.1.4
An Interest Period for a Loan shall not extend beyond the Maturity Date
applicable to its Facility.

 
16.2
Overrunning of a Maturity Date

 
If an Interest Period in respect of a Loan borrowed would otherwise overrun a
Maturity Date or a Facility A Repayment Date applicable to that Loan, it shall
be shortened so that it ends on the Maturity Date or the Facility A Repayment
Date (as applicable).
 
16.3
Other adjustments

 
16.3.1
If an Interest Period is not a period of a number of Months and it would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

 
16.3.2
The Facility Agent (after prior consultation with the Lenders) and the Parent
Company may enter into such other arrangements as they may agree for the
adjustment of Interest Periods.

 
16.4
Notification

 
The Facility Agent shall notify the relevant Borrower and the Lenders of the
duration of each Interest Period promptly after ascertaining its duration.
 
44

--------------------------------------------------------------------------------


 
17.
CHANGES TO THE CALCULATION OF INTEREST

 
17.1
Absence of quotations

 
Subject to Clause 17.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.
 
17.2
Market disruption

 
17.2.1
If a Market Disruption Event occurs in relation to a Loan (not being a Swingline
Loan) for any Interest Period, then the rate of interest on each Lender’s share
of that Loan for the Interest Period shall be the rate per annum which is the
sum of:

 
 
(a)
the Margin;

 
 
(b)
the rate notified to the Facility Agent by that Lender as soon as practicable,
and in any event before interest is due to be paid in respect of that Interest
Period, to be that which expresses as a percentage rate per annum the cost to
that Lender of funding its participation in that Loan from whatever source it
may reasonably select; and

 
 
(c)
the Mandatory Cost, if any, applicable to that Lender’s participation in the
Loan.

 
17.2.2
In this Agreement “Market Disruption Event” means:

 
 
(a)
at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and none or only one of the Reference Banks
supplies a rate to the Facility Agent to determine LIBOR for the relevant
currency and Interest Period; or

 
 
(b)
before close of business in London on the Quotation Day for the relevant
Interest Period, the Facility Agent receives notifications from a Lender or
Lenders (whose participations in a Loan exceed 50 per cent. of that Loan) that
the cost to it of obtaining matching deposits in the Relevant Interbank Market
would be in excess of LIBOR.

 
17.3
Alternative basis of interest or funding

 
17.3.1
If a Market Disruption Event occurs and the Facility Agent or the Parent Company
so requires, the Facility Agent and the Parent Company shall enter into
negotiations (for a period of not more than thirty days) with a view to agreeing
a substitute basis for determining the rate of interest.

 
17.3.2
Any alternative basis agreed pursuant to sub-clause 17.3.1 above shall, with the
prior consent of all the Lenders and the Parent Company, be binding on all
Parties.

 
45

--------------------------------------------------------------------------------


 
17.4
Break Costs

 
17.4.1
Each Borrower shall, within five Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by that Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 
17.4.2
Each Lender shall, as soon as reasonably practicable after a demand by the
Facility Agent, provide a certificate confirming the amount of its Break Costs
for any Interest Period in which they accrue.

 
18.
FEES

 
18.1
Commitment fee

 
18.1.1
The Parent Company shall pay to the Facility Agent (for the account of each
Lender) a fee in the Base Currency computed at the rate of:

 
 
(a)
35 per cent. per annum of the applicable Margin on that Lender’s Available
Commitment under the Revolving Facility for the Availability Period applicable
to the Revolving Facility; and

 
 
(b)
20 per cent. per annum of the applicable Margin on that Lender’s Available
Commitment under the Term Facilities for the Availability Period applicable to
each Term Facility.

 
18.1.2
The accrued commitment fee is payable quarterly in arrear on the last day of
each successive period of three Months, which ends during the relevant
Availability Period, on the last day of the Availability Period and, if
cancelled in full, on the cancelled amount of the relevant Lender’s Commitment
at the time the cancellation is effective.

 
18.2
Front end fee

 
The Parent Company shall pay to the Arrangers a front end fee in the amount and
at the times agreed in a Fee Letter.
 
18.3
Agency fee

 
The Parent Company shall pay to the Facility Agent (for its own account) an
agency fee in the amount and at the times agreed in a Fee Letter.
 
18.4
Extension fee

 
The Parent Company shall pay to the Facility Agent (for the account of each
Lender) an extension fee of 0.10 per cent. of the amount of Facility B which is
extended in accordance with Clause 14 (Extension of Facility B) following the
delivery of an Extension Notice.  Such fee shall be paid on the date that
Facility B is extended.
 
46

--------------------------------------------------------------------------------


 
SECTION 6
ADDITIONAL PAYMENT OBLIGATIONS
 
19.
TAX GROSS-UP AND INDEMNITIES

 
19.1
Definitions

 
19.1.1
In this Agreement:

 
“Protected Party” means a Finance Party which is or will be subject to any
liability, or required to make any payment, for or on account of Tax in relation
to a sum received or receivable (or any sum deemed for the purposes of Tax to be
received or receivable) under a Finance Document.
 
“Qualifying Lender” means:
 
 
(a)
with respect to a payment made by an Obligor incorporated in the United Kingdom:

 
(i)
a Lender which is beneficially entitled to the interest payable to that Lender
in respect of an advance under a Finance Document and is a Lender:

 
 
(1)
which is a bank (as defined for the purpose of section 879 of the Income Tax Act
2007) making an advance under a Finance Document; or

 
 
(2)
in respect of an advance made under a Finance Document by a person that was a
bank (as defined for the purpose of section 879 of the Income Tax Act 2007) at
the time that that advance was made,

 
and which is within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
 
(ii)
a Treaty Lender with respect to the United Kingdom;

 
 
(b)
with respect to a payment made by an Obligor resident for Tax purposes in
Ireland:

 
(i)
a Lender which is beneficially entitled to the interest payable to that Lender
in respect of an advance under a Finance Document and is:

 
 
(1)
an entity which is, pursuant to Section 9 of the Irish Central Bank Act 1971,
licensed to carry on banking business in Ireland and whose Facility Office is
located in Ireland and which is carrying on a bona fide banking business in
Ireland for the purposes of Section 246(3)(a) of the Irish Taxes Consolidation
Act 1997 in circumstances where the payments are made from Ireland;

 
47

--------------------------------------------------------------------------------


 
 
(2)
an authorised credit institution under the terms of the Codified Banking
Directive (2000/12/EC) and has duly established a branch in Ireland or has made
all necessary notifications to its home state competent authorities required
thereunder in relation to its intention to carry on banking business in Ireland
and carries on a bona fide banking business in Ireland for the purposes of
Section 246(3)(a) of the Irish Taxes Consolidation Act 1997 and has its Facility
Office located in Ireland in circumstances where the payments are made from
Ireland; or

 
 
(3)
a company (within the meaning of Section 4 of the Irish Taxes Consolidation Act
1997) which is resident in and under the laws of a country with which Ireland
has a double taxation treaty or resident in and under the laws of a member state
of the European Communities (other than Ireland), provided that such company
does not provide its commitment through or in connection with a branch or agency
in Ireland, and where the Lender has provided written confirmation of the
foregoing before the first payment of interest hereunder after the Effective
Time; or

 
(ii)
a Treaty Lender with respect to Ireland; or

 
 
(c)
with respect to a payment made by a US Obligor, a Lender which is:

 
(i)
a “United States person” within the meaning of Section 7701(a)(30) of the Code,
provided such Lender has timely delivered to the Facility Agent for transmission
to the Obligor making such payment two original copies of IRS Form W-9 (or any
successor form) either directly or under cover of IRS Form W-8IMY (or any
successor form) certifying its status as  “United States person”; or

 
(ii)
a Treaty Lender with respect to the United States of America, provided such
Lender has timely delivered to the Facility Agent for transmission to the
Obligor making such payment two original copies of IRS Form W-8BEN (or any
successor form) either directly or under cover of IRS Form W-8IMY (or any
successor form) certifying its entitlement to receive such payments without any
such deduction or withholdings under a double taxation treaty; or

 
(iii)
entitled to receive payments under the Finance Documents without deduction or
withholding of any United States federal Tax either as a result of such payments
being effectively connected with the conduct by such Lender of a trade or
business within the United States or under the portfolio interest exemption,
provided such Lender has timely delivered to the Facility Agent for transmission
to the Obligor making such payment two original copies of either (1) IRS Form
W-8ECI (or any successor form) either directly or under cover of IRS Form W-8IMY
(or any successor form) certifying that the payments

 
48

--------------------------------------------------------------------------------


 
 
 
made pursuant to the Finance Documents are effectively connected with the
conduct by that Lender of a trade or business within the United States or (2)
IRS Form W-8BEN (or any successor form) either directly or under cover of IRS
Form W-8IMY (or any successor form) claiming exemption from withholding in
respect of payments made pursuant to the Finance Documents under the portfolio
interest exemption and a statement certifying that such Lender is not a person
described in Section 871(h)(3)(B) or Section 881(c)(3) of the Code or (3) such
other applicable form prescribed by the IRS certifying as to such Lender’s
entitlement to exemption from United States withholding tax with respect to all
payments to be made to such Lender under the Finance Documents.

 
For the purposes of paragraph (c) above, in the case of a Lender that is not
treated as the beneficial owner of the payment (or a portion thereof) under
Chapter 3 and related provisions (including Sections 871, 881, 3406, 6401, 6405
and 6409) of the Code, the term “Lender” shall mean the person who is so treated
as the beneficial owner of the payment (or portion thereof).
 
“Tax Credit” means a credit against, relief or remission from, or repayment of
any Tax.
 
“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.
 
“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under Clause 19.2 (Tax gross-up) or a payment under Clause 19.3
(Tax indemnity).
 
“Treaty Lender”, with respect to a jurisdiction, means a Lender which is, on the
date any relevant payment falls due, entitled under the provisions of a double
taxation treaty (a “Treaty”) in force on that date to receive payments of
interest from a person resident for the purposes of the relevant Treaty in such
jurisdiction without a Tax Deduction (subject to the completion of any necessary
procedural formalities, such as application by a Lender to HM Revenue & Customs
or the Irish Revenue Commissioners, as appropriate, that payments may be made to
that Lender without a Tax Deduction).
 
19.1.2
Unless a contrary indication appears, in this Clause 19 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 
19.2
Tax gross-up

 
19.2.1
Each Obligor shall make all payments to be made by it without any Tax Deduction,
unless a Tax Deduction is required by law.

 
19.2.2
The Parent Company shall promptly upon becoming aware that an Obligor is
required by law to make a Tax Deduction (or that there is any change in the rate
or the basis of a Tax Deduction) notify the Facility Agent accordingly.

 
49

--------------------------------------------------------------------------------


 
19.2.3
Each Lender as at the date of this Agreement and as at the Effective Time
confirms that it is a Qualifying Lender.  This confirmation is given as at the
date of this Agreement and as at the Effective Time.  A Lender which becomes
party to this Agreement by means of a Transfer Certificate shall confirm therein
whether it is or is not a Qualifying Lender.  Each Lender which confirmed that
it was a Qualifying Lender undertakes to notify the Facility Agent and the
Parent Company promptly upon becoming aware of it ceasing to be a Qualifying
Lender (other than as a result of any change after it became a Lender under this
Agreement in (or in the interpretation, administration or application of) any
law or Treaty, or any published practice or concession of any relevant Tax
authority).  If the Facility Agent receives such notification from a Lender it
shall notify the Parent Company and the relevant Obligor.

 
19.2.4
If a Tax Deduction is required by law to be made by an Obligor, the amount of
the payment due from that Obligor shall be increased to an amount which (after
making any Tax Deduction) leaves an amount equal to the payment which would have
been due if no Tax Deduction had been required.

 
19.2.5
An Obligor is not required to make an increased payment to a Lender under
sub-clause 19.2.4 above for a Tax Deduction in respect of Tax imposed by the
United Kingdom, Ireland or the United States from a payment of interest on a
Loan if, on the date on which the payment falls due:

 
 
(a)
the payment could have been made to the relevant Lender without a Tax Deduction
if it was a Qualifying Lender (other than a Treaty Lender), but on that date
that Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or Treaty,
or any published practice or concession of any relevant Tax authority; or

 
 
(b)
the relevant Lender is a Treaty Lender and the Obligor making the payment is
able to demonstrate that the payment could have been made to the Lender without
the Tax Deduction had that Lender complied with its obligations, if any, under
sub-clause 19.2.8 below.

 
19.2.6
If an Obligor is required by law to make a Tax Deduction, that Obligor shall
make that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 
19.2.7
Within thirty days of making either a Tax Deduction or any payment to the
relevant Tax authority required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Facility Agent for the
Finance Party entitled to the payment evidence reasonably satisfactory to that
Finance Party that the Tax Deduction has been made or (as applicable) any
appropriate payment paid to the relevant authority.

 
19.2.8
A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing as soon as reasonably
practicable any procedural formalities necessary for that Obligor to obtain
authorisation to make that payment without a Tax Deduction.

 
50

--------------------------------------------------------------------------------


 
19.3
Tax indemnity

 
19.3.1
The Parent Company shall (within three Business Days of demand by the Facility
Agent) pay to a Protected Party an amount equal to the loss, liability or cost
which that Protected Party determines will be or has been (directly or
indirectly) suffered for or on account of Tax by that Protected Party in respect
of a Finance Document or the transactions occurring under such Finance Document.

 
19.3.2
Sub-clause 19.3.1 above shall not apply:

 
 
(a)
with respect to any Tax assessed on a Finance Party:

 
(i)
under the law of the jurisdiction in which that Finance Party is incorporated
or, if different, the jurisdiction (or jurisdictions) in which that Finance
Party is treated as resident for Tax purposes; or

 
(ii)
under the law of the jurisdiction in which that Finance Party’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

 
if in either such case that Tax is imposed on or calculated by reference to the
net income, profit or gains received or receivable (but not any sum deemed to be
received or receivable) by that Finance Party or Facility Office; or
 
 
(b)
to the extent a loss, liability or cost:

 
(i)
is compensated for by an increased payment under Clause 19.2 (Tax gross-up);

 
(ii)
would have been compensated for by an increased payment under Clause 19.2 (Tax
gross-up) but was not so compensated for solely because either or both of the
exclusions in sub-clause 19.2.5 of Clause 19.2 (Tax gross-up) applied; or

 
(iii)
relates to any Tax assessed prior to the date which is 365 days prior to the
date on which the Protected Party requests such payment from the Parent Company,
unless a determination of the amount claimed could be made only on or after the
earlier of those dates.

 
19.3.3
A Protected Party making, or intending to make, a claim under sub-clause 19.3.1
above shall promptly notify the Facility Agent of the loss, liability or cost
which will give, or has given, rise to the claim, following which the Facility
Agent shall reasonably promptly notify the Parent Company.

 
19.3.4
A Protected Party shall, on receiving a payment from an Obligor under this
Clause 19.3, notify the Facility Agent.

 
19.4
Tax Credit

 
If an Obligor makes a Tax Payment and the relevant Finance Party determines
that:
 
51

--------------------------------------------------------------------------------


 
19.4.1
a Tax Credit is attributable either to an increased payment of which that Tax
Payment forms part, or to that Tax Payment; and

 
19.4.2
that Finance Party has obtained, utilised and retained that Tax Credit in whole
or in part,

 
the Finance Party shall pay an amount to the Obligor which that Finance Party
determines (acting reasonably) will leave it (after that payment) in the same
after-Tax position as it would have been in had the Tax Payment not been
required to be made by the Obligor.
 
19.5
Stamp taxes

 
The Parent Company shall pay and, within five Business Days of demand, indemnify
each Finance Party against any cost, loss or liability that Finance Party incurs
in relation to all stamp duty, registration, excise and other similar Taxes
payable in respect of any Finance Document or the transaction occurring under
any of them other than in respect of an assignment or transfer by a Lender.
 
19.6
VAT

 
19.6.1
All consideration expressed to be payable under a Finance Document by any Party
to a Finance Party shall be deemed to be exclusive of any amounts in respect of
VAT.  If VAT is chargeable on any supply made by any Finance Party to any Party
in connection with a Finance Document, that Party shall pay to the Finance Party
(in addition to and at the same time as paying the consideration) an amount
equal to the amount of the VAT against delivery of an appropriate VAT invoice.

 
19.6.2
If VAT is chargeable on any supply made by any Finance Party (the “Supplier”) to
any other Finance Party (the “Recipient”) under a Finance Document, and any
Party (the “Relevant Party”) is required by the terms of any Finance Document to
pay an amount equal to the consideration for such supply to the Supplier (rather
than being required to reimburse the Recipient in respect of that
consideration), such Party shall also pay to the Supplier (in addition to and at
the same time as paying such amount) an amount equal to the amount of such
VAT.  The Recipient will promptly pay to the Relevant Party an amount equal to
any credit or repayment from the relevant Tax authority which it reasonably
determines relates to the VAT chargeable on that supply.

 
19.6.3
Where a Finance Document requires any Party to reimburse a Finance Party for any
costs or expenses, that obligation shall be deemed to extend to all amounts in
respect of VAT incurred by the Finance Party in respect of the costs or expenses
to the extent that the Finance Party reasonably determines that neither the
Finance Party nor any other member of any group of which it is a member for VAT
purposes is entitled to credit or repayment of the amount in respect of the VAT.

 
19.7
Survival of obligations

 
Without prejudice to the survival of any other section of this Agreement, the
agreements and obligations of each Obligor and each Finance Party contained in
this Clause 19 shall survive
 
52

--------------------------------------------------------------------------------


 
the payment in full by the Obligors of all obligations under this Agreement and
the termination of this Agreement.
 
20.
INCREASED COSTS

 
20.1
Increased Costs

 
20.1.1
Subject to Clause 20.3 (Exceptions) the Parent Company shall, within five
Business Days of a demand by the Facility Agent, pay for the account of a
Finance Party the amount of any Increased Costs incurred by that Finance Party
or any of its Affiliates as a result of (i) the introduction of or any change in
(or in the judicial or generally accepted interpretation or the administration
or application of) any law or regulation or (ii) compliance with any law or
regulation made after the date of this Agreement.

 
20.1.2
In this Agreement “Increased Costs” means:

 
 
(a)
a reduction in the rate of return from the Facility or on a Finance Party’s (or
its Affiliate’s) overall capital;

 
 
(b)
an additional or increased cost; or

 
 
(c)
a reduction of any amount due and payable under any Finance Document,

 
which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.
 
20.2
Increased Costs claims

 
20.2.1
A Finance Party intending to make a claim pursuant to Clause 20.1 (Increased
Costs) shall notify the Facility Agent of the event giving rise to the claim,
following which the Facility Agent shall promptly notify the Parent Company.

 
20.2.2
Each Finance Party shall, as soon as practicable after a demand by the Facility
Agent, provide a certificate confirming the amount of its Increased Costs.

 
20.3
Exceptions

 
20.3.1
Clause 20.1 (Increased Costs) does not apply to the extent any Increased Cost
is:

 
 
(a)
attributable to a Tax Deduction required by law to be made by an Obligor;

 
 
(b)
compensated for by Clause 19.3 (Tax indemnity), Clause 19.5  (Stamp taxes) or
Clause 19.6 (VAT) (or would have been compensated for under those clauses but
was not so compensated for because any of the exclusions, exceptions or
carve-outs to such clauses applied);

 
 
(c)
incurred prior to the date which is 365 days prior to the date on which the
Finance Party makes a claim in accordance with Clause 20.2 (Increased

 
53

--------------------------------------------------------------------------------


 
 
 
Costs claims), unless a determination of the amount incurred could only be made
on or after the earlier of those dates;

 
 
(d)
compensated for by the payment of the Mandatory Cost;

 
 
(e)
attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation; or

 
 
(f)
attributable to the application of or compliance with the International
Convergence of Capital Measurement Standards published by the Basel Committee on
Banking Supervision in June 2004 (“Basel II”), or any implementation or
transposition thereof, as such implementation or transposition is generally
envisaged to take place as at the date of this Agreement, whether by an EC
Directive or the FSA Integrated Prudential Sourcebook or other law or
regulation, including (without limitation) any Increased Cost attributable to
Pillar 2 (The Supervisory Review Process) of Basel II.  In the event that the
implementation or transposition of Basel II substantially changes from the
implementation and transposition as it is envisaged to take place as at the date
of this Agreement, the Parties undertake to negotiate in good faith any changes
to this Clause 20 (Increased Costs) which may be necessary to reflect any
Increased Costs incurred by any Finance Parties or any of their Affiliates as a
result of those changes.

 
20.3.2
In this Clause 20.3, a reference to a “Tax Deduction” has the same meaning given
to the term in Clause 19.1 (Definitions).

 
21.
OTHER INDEMNITIES

 
21.1
Currency indemnity

 
21.1.1
If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 
 
(a)
making or filing a claim or proof against that Obligor; or

 
 
(b)
obtaining or enforcing an order, judgment or award in relation to any litigation
or arbitration proceedings,

 
that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.
 
21.1.2
Each Obligor waives any right it may have in any jurisdiction to pay any amount
under the Finance Documents in a currency or currency unit other than that in
which it is expressed to be payable.

 
54

--------------------------------------------------------------------------------


 
21.2
Other indemnities

 
The Parent Company shall (or shall procure that an Obligor will), within five
Business Days of demand, indemnify each Finance Party against any cost, loss or
liability incurred by that Finance Party as a result of:
 
21.2.1
the occurrence of any Event of Default;

 
21.2.2
a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including, without limitation, any cost, loss or liability arising as
a result of Clause 34 (Sharing among the Finance Parties);

 
21.2.3
funding, or making arrangements to fund, its participation in a Loan requested
by a Borrower (or the Parent Company on behalf of a Borrower) in a Utilisation
Request but not made by reason of the operation of any one or more of the
provisions of this Agreement (other than by reason of default or negligence by
that Finance Party alone); or

 
21.2.4
a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by a Borrower or the Parent Company.

 
21.3
Indemnity to the Facility Agent

 
The Parent Company shall, within five days of demand, indemnify the Facility
Agent against any cost, loss or liability incurred by the Facility Agent (acting
reasonably) as a result of:
 
21.3.1
investigating any event which it reasonably believes is a Default;

 
21.3.2
entering into or performing any foreign exchange contract for the purposes of
Clause 8.3 (Revocation of Currency); or

 
21.3.3
acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorised.

 
22.
MITIGATION BY THE LENDERS

 
22.1
Mitigation

 
22.1.1
Each Finance Party shall, in consultation with the Parent Company, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of Clause 11.1 (Illegality), Clause 19 (Tax gross-up and
indemnities) or Clause 20 (Increased Costs) including (but not limited to)
transferring its rights and obligations under the Finance Documents to another
Affiliate or Facility Office.

 
22.1.2
Sub-clause 22.1.1 above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 
22.1.3
Each Finance Party shall notify the Facility Agent as soon as reasonably
practicable after it becomes aware that any circumstances of the kind described
in sub-clause

 
55

--------------------------------------------------------------------------------


 
 
22.1.1 above have arisen or may arise.  The Facility Agent shall notify the
Parent Company promptly of any such notification from a Finance Party.

 
22.2
Limitation of liability

 
22.2.1
The Parent Company shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 22.1 (Mitigation).

 
22.2.2
A Finance Party is not obliged to take any steps under Clause 22.1 (Mitigation)
if, in the opinion of that Finance Party (acting reasonably), to do so might be
prejudicial to it.

 
23.
COSTS AND EXPENSES

 
23.1
Transaction expenses

 
The Parent Company shall promptly on demand pay each Agent and the Arrangers
reasonable professional fees and all out of pocket expenses (including legal
fees subject to any cap referred to in a Fee Letter) properly incurred by any of
them in connection with the negotiation, preparation, printing and execution of:
 
23.1.1
this Agreement and any other documents referred to in this Agreement; and

 
23.1.2
any other Finance Documents executed after the date of this Agreement.

 
23.2
Amendment costs

 
If (a) an Obligor requests an amendment, waiver or consent or (b) an amendment
is required pursuant to Clause 35.9 (Change of currency), the Parent Company
shall, within five Business Days of demand, reimburse each Agent for the amount
of all costs and expenses (including legal fees) reasonably incurred by that
Agent in responding to, evaluating, negotiating or complying with that request
or requirement.
 
23.3
Enforcement costs

 
The Parent Company shall, within five Business Days of demand, pay to each
Finance Party the amount of all:
 
23.3.1
reasonable costs and expenses (including legal fees) incurred by that Finance
Party in connection with the preservation; and

 
23.3.2
costs and expenses (including legal fees) incurred by that Finance Party in
connection with the enforcement,

 
of any rights under any Finance Document.
 
56

--------------------------------------------------------------------------------


 
SECTION 7
GUARANTEE
 
24.
GUARANTEE AND INDEMNITY

 
24.1
Guarantee and indemnity

 
Each Guarantor irrevocably and unconditionally jointly and severally:
 
24.1.1
guarantees to each Finance Party punctual performance by each Borrower of all
that Borrower’s obligations under the Finance Documents;

 
24.1.2
undertakes with each Finance Party that whenever a Borrower does not pay any
amount when due under or in connection with any Finance Document, that Guarantor
shall immediately on demand pay that amount as if it were the principal obligor;
and

 
24.1.3
indemnifies each Finance Party immediately on demand against any cost, loss or
liability suffered by that Finance Party if any obligation guaranteed by it is
or becomes unenforceable, invalid or illegal.  The amount of the cost, loss or
liability shall be equal to the amount which that Finance Party would otherwise
have been entitled to recover.

 
24.2
Continuing guarantee

 
This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part.
 
24.3
Reinstatement

 
If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency or any
similar event:
 
24.3.1
the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 
24.3.2
each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 
24.4
Waiver of defences

 
The obligations of each Guarantor under this Clause 24 will not be affected by
an act, omission, matter or thing which, but for this Clause 24.4, would reduce,
release or prejudice any of its obligations under this Clause 24 (without
limitation and whether or not known to it or any Finance Party) including:
 
24.4.1
any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 
57

--------------------------------------------------------------------------------


 
24.4.2
the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 
24.4.3
the taking, variation, compromise, exchange, renewal or release of, or refusal
or neglect to perfect, take up or enforce, any rights against, or security over
assets of, any Obligor or other person or any non-presentation or non-observance
of any formality or other requirement in respect of any instrument or any
failure to realise the full value of any security;

 
24.4.4
any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 
24.4.5
any amendment (however fundamental) or replacement of a Finance Document or any
other document or security;

 
24.4.6
any unenforceability, illegality or invalidity of any obligation of any person
under any Finance Document or any other document or security; or

 
24.4.7
any insolvency or similar proceedings.

 
24.5
Immediate recourse

 
Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 24.  This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.
 
24.6
Appropriations

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, each
Finance Party (or any trustee or agent on its behalf) may:
 
24.6.1
refrain from applying or enforcing any other moneys, security or rights held or
received by that Finance Party (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 
24.6.2
hold in an interest-bearing suspense account any moneys received from any
Guarantor or on account of any Guarantor’s liability under this Clause 24.

 
24.7
Deferral of Guarantors’ rights

 
Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Facility Agent otherwise directs, no Guarantor will exercise any
rights which it may have by reason of performance by it of its obligations under
the Finance Documents:
 
58

--------------------------------------------------------------------------------


 
24.7.1
to be indemnified by an Obligor;

 
24.7.2
to claim any contribution from any other guarantor of any Obligor’s obligations
under the Finance Documents; and/or

 
24.7.3
to take the benefit (in whole or in part and whether by way of subrogation or
otherwise) of any rights of the Finance Parties under the Finance Documents or
of any other guarantee or security taken pursuant to, or in connection with, the
Finance Documents by any Finance Party.

 
24.8
Release of Guarantor’s right of contribution

 
If any Guarantor (a “Retiring Guarantor”) ceases to be a Guarantor in accordance
with the terms of the Finance Documents for the purpose of any sale or other
disposal of that Retiring Guarantor then on the date such Retiring Guarantor
ceases to be a Guarantor:
 
24.8.1
that Retiring Guarantor is released by each other Guarantor from any liability
(whether past, present or future and whether actual or contingent) to make a
contribution to any other Guarantor arising by reason of the performance by any
other Guarantor of its obligations under the Finance Documents; and

 
24.8.2
each other Guarantor waives any rights it may have by reason of the performance
of its obligations under the Finance Documents to take the benefit (in whole or
in part and whether by way of subrogation or otherwise) of any rights of the
Finance Parties under any Finance Document or of any other security taken
pursuant to, or in connection with, any Finance Document where such rights or
security are granted by or in relation to the assets of the Retiring Guarantor.

 
24.9
Additional security

 
This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.
 
24.10
Limitation on US Guarantors

 
Any term or provision of this Clause 24 or any other term in this Agreement or
any other Finance Document notwithstanding, the maximum aggregate amount of the
obligations for which any US Guarantor shall be liable under this Agreement
shall in no event exceed an amount equal to the largest amount that would not
render such US Guarantor’s obligations under this Agreement subject to avoidance
under applicable United States federal or state fraudulent conveyance laws.
 
24.11
Waiver of defences under Jersey law

 
Each Obligor irrevocably and unconditionally waives such right as it may have or
claim under Jersey law:
 
24.11.1
whether by virtue of the droit de discussion or otherwise to require that
recourse be had by any Finance Party to the assets of any other Obligor or any
other person

 
59

--------------------------------------------------------------------------------


 
 
before any claim is enforced against that Obligor in respect of the obligations
assumed by it under any of the Finance Documents;

 
24.11.2
whether by virtue of the droit de division or otherwise to require that any
liability under any of the Finance Documents be divided or apportioned with any
other Obligor or any other person or reduced in any manner whatsoever; and

 
24.11.3
to require that any other Obligor and/or any other person be joined in, or
otherwise made a party to, any proceedings brought against it in respect of its
obligations under any Finance Document,

 
and each Obligor irrevocably agrees to be bound by its obligations under the
Finance Documents irrespective of whether or not the formalities required by
Jersey law relating to the rights or obligations of sureties have been complied
with or observed.
 
60

--------------------------------------------------------------------------------


 
SECTION 8
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT
 
25.
REPRESENTATIONS

 
25.1
Time of Representations

 
25.1.1
Subject to sub-clauses 25.1.2 and 25.1.3 below, each Obligor makes the
representations and warranties set out in this Clause 25 to each Finance Party
on the date of this Agreement.

 
25.1.2
The representation given at sub-clause 25.11.3 of Clause 25.11 (No misleading
information) is made on the Information Memorandum Date and on the Syndication
Date only, provided that, in relation to the representation to be given on the
Syndication Date, such representation shall be qualified by any matters
disclosed by the Parent Company in writing to the Facility Agent in the period
from the day after the Information Memorandum Date to the day before the
Syndication Date.

 
25.1.3
The representation given at Clause 25.17 (New Shire) is made on the Effective
Date.

 
25.2
Status

 
25.2.1
It is a corporation, duly incorporated and validly existing under the law of its
jurisdiction of incorporation.

 
25.2.2
It and each of its Subsidiaries has the power to own its assets and carry on its
business as it is being conducted.

 
25.3
Binding obligations

 
The obligations expressed to be assumed by it in each Finance Document are,
subject to laws or legal procedures affecting the enforceability of creditors’
rights generally and any other reservations set out in the legal opinions listed
in Schedule 2 (Conditions precedent) or delivered in connection with an
Obligor’s accession to this Agreement, legal, valid, binding and enforceable
obligations.
 
25.4
Non-conflict with other obligations

 
The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:
 
25.4.1
any law or regulation applicable to it;

 
25.4.2
its or any of its Subsidiaries’ constitutional documents; or

 
25.4.3
any agreement or instrument binding upon it or any of its Subsidiaries or any of
its or any of its Subsidiaries’ assets which conflict would reasonably be likely
to have a Material Adverse Effect.

 
61

--------------------------------------------------------------------------------


 
25.5
Power and authority

 
It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated for it by
those Finance Documents.
 
25.6
Validity and admissibility in evidence

 
All Authorisations required:
 
25.6.1
to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents to which it is a party; and

 
25.6.2
to make the Finance Documents to which it is a party admissible in evidence in
its jurisdiction of incorporation,

 
(other than as disclosed in a legal opinion delivered to the Facility Agent
pursuant to Part I of Schedule 2 (Conditions precedent) or in connection with an
Obligor’s accession to this Agreement) have been obtained or effected and are in
full force and effect.
 
25.7
Governing law and enforcement

 
25.7.1
The choice of English law as the governing law of the Finance Documents will be
recognised and enforced in its jurisdiction of incorporation.

 
25.7.2
Any judgment obtained in England in relation to a Finance Document will be
recognised and enforced in its jurisdiction of incorporation.

 
25.8
Deduction of Tax

 
It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document to a Qualifying Lender falling
within sub-clause 19.1.1(a)(i) of Clause 19.1 (Definitions).
 
25.9
No filing or stamp taxes

 
Under the law of its jurisdiction of incorporation it is not necessary that the
Finance Documents be filed, recorded or enrolled with any court or other
authority in that jurisdiction or that any stamp, registration or similar Tax be
paid in such jurisdiction on or in relation to the Finance Documents or the
transactions contemplated by the Finance Documents.
 
25.10
No default

 
No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilisation.
 
25.11
No misleading information

 
25.11.1
Any factual information, including any information which discloses evidence of
material litigation which is pending or threatened, provided by any member of
the

 
62

--------------------------------------------------------------------------------


 
 
Group to any of the Finance Parties prior to the date of this Agreement in
connection with its entry into this Agreement was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated.

 
25.11.2
No information has been given or withheld that results in the information
referred to in sub-clause 25.11.1 above being untrue or misleading in any
material respect.

 
25.11.3
Any factual information relating to the Group or New River contained in the
Information Memorandum was true and accurate and complete in all material
respects as at the date of the Information Memorandum or (as the case may be) as
at the date the information is expressed to be given and nothing has occurred or
been omitted which would result in the information being inaccurate or
misleading in any material respect.

 
25.11.4
The copy of the Acquisition Agreement provided to the Agent by the Company
pursuant to Schedule 2 (Conditions precedent) is true, accurate, and complete.

 
25.11.5
As of the date of this Agreement, there has been no change in the business or
the consolidated financial condition of the Group since the date of its last
audited financial statements that would have a Material Adverse Effect.

 
25.12
Financial statements

 
In the case of the Parent Company only:
 
25.12.1
Its Original Financial Statements were prepared in accordance with US GAAP
consistently applied.

 
25.12.2
Its Original Financial Statements fairly represent its financial condition and
operations (consolidated) during the relevant financial year.

 
25.13
Pari passu ranking

 
Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.
 
25.14
ERISA and Multiemployer Plans

 
25.14.1
Each Employee Plan is in compliance in form and operation with ERISA and the
Code and all other applicable laws and regulations save where any failure to
comply would not reasonably be expected to have a Material Adverse Effect.

 
25.14.2
Each Employee Plan which is intended to be qualified under Section 401(a) of the
Code has been determined by the IRS to be so qualified or is in the process of
being submitted to the IRS for approval or will be so submitted during the
applicable remedial amendment period, and nothing has occurred since the date of
such determination that would reasonably be expected to adversely affect such
determination (or, in the case of an Employee Plan with no determination,
nothing has occurred that would materially adversely affect such qualification)
except, in each

 
63

--------------------------------------------------------------------------------


 
 
case, to the extent the same would not reasonably be expected to have a Material
Adverse Effect.

 
25.14.3
There exists no Unfunded Pension Liability with respect to any Employee Plan,
except as would not have a Material Adverse Effect.

 
25.14.4
Neither any US Obligor nor any ERISA Affiliate has incurred a complete or
partial withdrawal from any Multiemployer Plan, and if each of the US Obligors
and each ERISA Affiliate were to withdraw in a complete withdrawal as of the
date hereof, the aggregate withdrawal liability that would be incurred would not
reasonably be expected to have a Material Adverse Effect.

 
25.14.5
There are no actions, suits or claims pending against or involving an Employee
Plan (other than routine claims for benefits) or, to the knowledge of the Parent
Company, any US Obligor or any ERISA Affiliate, threatened, which would
reasonably be expected to be asserted successfully against any Employee Plan
and, if so asserted successfully, would reasonably be expected either singly or
in the aggregate to have a Material Adverse Effect.

 
25.14.6
Each US Obligor and any ERISA Affiliate has made all material contributions to
or under each such Employee Plan required by law within the applicable time
limits prescribed thereby, by the terms of such Employee Plan or any contract or
by agreement requiring contributions to an Employee Plan save where any failure
to comply would not reasonably be expected to have a Material Adverse Effect.

 
25.14.7
Neither any US Obligor nor any ERISA Affiliate has ceased operations at a
facility so as to become subject to the provisions of Section 4068(a) of ERISA,
withdrawn as a substantial employer so as to become subject to the provisions of
Section 4063 of ERISA or ceased making contributions to any Employee Plan
subject to Section 4064(a) of ERISA to which it made contributions except, in
each case, to the extent the same would not reasonably be expected to have a
Material Adverse Effect.

 
25.14.8
Neither any US Obligor nor any ERISA Affiliate has incurred or reasonably
expects to incur any liability to PBGC save for any liability for premiums due
in the ordinary course or other liability which would not reasonably be expected
to have a Material Adverse Effect.

 
25.15
Federal Reserve regulations

 
None of the proceeds of the Loans or other extensions of credit under this
Agreement will be used, directly or indirectly, in violation of Regulation U or
Regulation X.
 
25.16
Investment Companies

 
No Obligor or Subsidiary of an Obligor is required to be registered as an
“investment company” under the US Investment Company Act 1940.
 
64

--------------------------------------------------------------------------------


 
25.17
New Shire

 
As a matter of Irish law, Shire Limited is resident for tax purposes in the
Republic of Ireland on the basis that its place of central management and
control is in the Republic of Ireland.
 
25.18
Repetition

 
The Repeating Representations are deemed to be made by each Obligor (by
reference to the facts and circumstances then existing) on:
 
25.18.1
the date of each Utilisation Request and the first day of each Interest Period;
and

 
25.18.2
in the case of an Additional Obligor, the day on which the company becomes (or
it is proposed that the company becomes) an Additional Obligor.

 
26.
INFORMATION UNDERTAKINGS

 
The undertakings in this Clause 26 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
26.1
Financial statements

 
The Parent Company shall supply to the Facility Agent in sufficient copies for
all the Lenders:
 
26.1.1
as soon as the same are made public, but in any event within 120 days after the
end of each of its financial years, its audited consolidated financial
statements for that financial year; and

 
26.1.2
as soon as the same are made public, but in any event within 90 days after the
end of each half of each of its financial years, its unaudited consolidated
financial statements for that financial half year.

 
26.2
Compliance Certificate

 
26.2.1
The Parent Company shall supply to the Facility Agent, with each set of
financial statements delivered pursuant to sub-clauses 26.1.1 and 26.1.2 of
Clause 26.1 (Financial statements), a Compliance Certificate setting out (in
reasonable detail) computations as to compliance with Clause 27 (Financial
covenants) as at the date as at which those financial statements were drawn
up.  The first such Compliance Certificate shall be delivered for the financial
year ending 31 December 2007.

 
26.2.2
Each Compliance Certificate shall be signed by two directors (one of which is
the finance director) of the Parent Company.

 
26.3
Requirements as to financial statements

 
26.3.1
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause 26.1 (Financial statements) is prepared using US GAAP.

 
65

--------------------------------------------------------------------------------


 
26.3.2
The Parent Company shall procure that each set of financial statements delivered
pursuant to Clause 26.1 (Financial statements) is prepared using US GAAP and
accounting practices and financial reference periods consistent with those
applied in the preparation of the Original Financial Statements unless, in
relation to any set of financial statements, it notifies the Facility Agent that
there has been a change in US GAAP or the accounting practices or reference
periods and its auditors deliver to the Facility Agent:

 
 
(a)
a description of any change necessary for those financial statements to reflect
the US GAAP, accounting practices and reference periods upon which those
Original Financial Statements were prepared; and

 
 
(b)
sufficient information, in form and substance as may be reasonably required by
the Facility Agent, to enable the Lenders to determine whether Clause 27
(Financial Covenants) has been complied with and make an accurate comparison
between the financial position indicated in those financial statements and those
Original Financial Statements.

 
Any reference in this Agreement to those financial statements shall be construed
as a reference to those financial statements as adjusted to reflect the basis
upon which the Original Financial Statements were prepared.
 
26.3.3
If the Parent Company notifies the Facility Agent of a change in accordance with
sub-clause 26.3.2 above then the Parent Company and Facility Agent shall enter
into negotiations in good faith with a view to agreeing:

 
 
(a)
whether or not the change might result in any material alteration in the
commercial effect of any of the terms of this Agreement; and

 
 
(b)
if so, any amendments to this Agreement which may be necessary to ensure that
the change does not result in any material alteration in the commercial effect
of those terms,

 
and if any amendments are agreed they shall take effect and be binding on each
of the Parties in accordance with their terms.
 
26.4
Information: miscellaneous

 
The Parent Company shall supply to the Facility Agent (in sufficient copies for
all the Lenders, if the Facility Agent so requests):
 
26.4.1
all documents dispatched by the Parent Company to its shareholders (or any class
of them) or its creditors generally at the same time as they are dispatched;

 
26.4.2
copies of any public announcement made by the Parent Company which discloses the
details of any material litigation, arbitration or administrative proceedings
which are current, threatened or pending against any member of the Group; and

 
26.4.3
promptly, such further information as any Finance Party (through the Facility
Agent) may reasonably request at reasonable times and at reasonable intervals.

 
66

--------------------------------------------------------------------------------


 
26.5
Notification of default

 
Each Obligor shall notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence
(unless that Obligor is aware that a notification has already been provided by
another Obligor).
 
26.6
“Know your customer” checks

 
26.6.1
If:

 
 
(a)
the introduction of or any change in (or in the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 
 
(b)
any change in the status of an Obligor or the composition of the shareholders of
an Obligor after the date of this Agreement; or

 
 
(c)
a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender (which would be
permitted under Clause 30 (Changes to the Lenders)) prior to such assignment or
transfer,

 
obliges an Agent or any Lender (or, in the case of paragraph (c) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of any
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is within that Obligor’s possession or control reasonably
requested by that Agent (for itself or on behalf of any Lender) or any Lender
(for itself or, in the case of the event described in paragraph (c) above, on
behalf of any prospective new Lender) in order for the Agent, such Lender or, in
the case of the event described in paragraph (c) above, any prospective new
Lender to carry out and be satisfied it has complied with all necessary “know
your customer” or other similar checks under all applicable laws and regulations
pursuant to the transactions contemplated in the Finance Documents.
 
26.6.2
Each Lender shall promptly upon the request of an Agent supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself) in order for the Agent to carry out and be satisfied it
has complied with all necessary “know your customer” or other similar checks
required under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 
26.6.3
The Parent Company shall, by not less than 10 Business Days’ prior written
notice to the Facility Agent, notify the Facility Agent (which shall promptly
notify the Lenders) of its intention to request that one of its Subsidiaries
becomes an Additional Obligor pursuant to Clause 31 (Changes to the Obligors).

 
26.6.4
Following the giving of any notice pursuant to sub-clause 26.6.3 above, if the
accession of such Additional Obligor obliges an Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Parent
Company shall

 
67

--------------------------------------------------------------------------------


 
 
promptly upon the request of that Agent or any Lender supply, or procure the
supply of, such documentation and other evidence as is reasonably requested by
the Agent (for itself or on behalf of any Lender) or any Lender (for itself or
on behalf of any prospective new Lender) in order for the Agent or such Lender
or any prospective new Lender to carry out and be satisfied it has complied with
the results of all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement as an Additional Obligor.

 
26.7
“Know your customer” confirmation

 
Each Lender confirms as at the date of this Agreement that, under “know your
customer” requirements in existence as at the date of this Agreement, it does
not require financial statements for Obligors other than the Company.
 
27.
FINANCIAL COVENANTS

 
27.1
Financial definitions

 
In this Clause 27:
 
“Borrowings” means, at any time, any indebtedness in respect of:
 
 
(a)
the principal amount of moneys borrowed and any net debit balances at banks
after application of applicable account pooling arrangements;

 
 
(b)
the principal amount raised under acceptance credit facilities other than
acceptances relating to the purchase or sale of goods in the ordinary course of
trading;

 
 
(c)
the principal amount of any debenture, bond, note, loan stock, commercial paper
or other securities;

 
 
(d)
the capitalised element of indebtedness under finance leases or capital leases
entered into primarily as a method of raising finance or financing the
acquisition of the asset leased;

 
 
(e)
receivables sold or discounted other than receivables sold or discounted in the
ordinary course of trading or on non-recourse terms;

 
 
(f)
indebtedness arising from deferred payment agreements except in the ordinary
course of trading;

 
 
(g)
any fixed or minimum premium payable on repayment of any debt instrument;

 
 
(h)
principal amounts raised under any other transaction having the commercial
effect of a borrowing; or

 
 
(i)
(without double counting) any guarantee, indemnity or similar assurance for any
of the items referred to in paragraphs (a) to (h) above.

 
68

--------------------------------------------------------------------------------


 
“Cash” means, at any time:
 
 
(a)
cash at bank denominated in sterling, dollars, euro or other currency freely
convertible into the Base Currency and freely transferable and credited to an
account in the name of a member of the Group with a reputable financial
institution and to which a member of the Group is alone beneficially entitled
and for so long as that cash is repayable on demand; (i) repayment of that cash
is not contingent on the prior discharge of any other indebtedness of any Group
member or of any other person whatsoever or on the satisfaction of any other
condition; (ii) there is no Security over that cash except Security created or
constituted pursuant to a Finance Document or Security securing obligations of a
member of the Group granted in favour of another member of the Group; and (iii)
such cash is freely and immediately available and convertible into the Base
Currency to be applied in repayment or prepayment of the Borrowings; and

 
 
(b)
to the extent the relevant indebtedness is included in Borrowings, cash
collateral provided for such indebtedness up to a maximum amount equal to the
principal amount of such indebtedness.

 
“Cash Equivalent Investments” means:
 
 
(a)
debt securities denominated in sterling, dollars, euro or other currency freely
convertible into the Base Currency issued by, or unconditionally guaranteed by,
the United Kingdom or the United States of America which are not convertible
into any other form of security and having not more than three months to final
maturity;

 
 
(b)
debt securities denominated in sterling, dollars or euro or other currency
freely convertible into the Base Currency which are not convertible into any
other form of security, and having not more than three months to final maturity,
at all times rated P-1 (Moody’s Investor Services Inc.) or A-1 (Standard &
Poors’ Corporation) and which are not issued or guaranteed by any member of the
Group;

 
 
(c)
certificates of deposit denominated in sterling, dollars or euro or other
currency freely convertible into the Base Currency issued by, and acceptances
by, banking institutions authorised under applicable legislation of the United
Kingdom rated P-1 (Moody’s Investor Services Inc.) or A-1 (Standard & Poor’s
Corporation); and

 
 
(d)
other securities (if any) approved in writing by the Facility Agent,

 
 
provided that:

 
 
(a)
there is no Security over the investments referred to in paragraphs (a) to (d)
above except Security created or constituted pursuant to a Finance Document or
Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(b)
cash proceeds of the investments referred to in paragraphs (a) to (d) above are
freely and immediately available and convertible into the Base Currency to be
applied in repayment or prepayment of the Borrowings.

 
69

--------------------------------------------------------------------------------


 
“EBITDA” means, in respect of any Relevant Period, consolidated operating income
for such period (after giving effect to the following adjustments, if
applicable):
 
 
(a)
before deducting any corporation tax or other taxes on income, profits or gains;

 
 
(b)
before deducting interest payable and before adding interest receivable;

 
 
(c)
before deducting unusual or non-recurring losses or charges, provided that:

 
 
(i)
to the extent such charges include a current or future period cash component,
such amounts shall be deducted from EBITDA when paid, except for the following
items which shall not be deducted from EBITDA:

 
 
(A)
any fees and expenses relating to the Acquisition (and any other acquisition
which occurs within 12 months from the date of this Agreement), including
financial and investment banking fees, in an aggregate amount not in excess of
US$50,000,000 paid prior to the Facility A Maturity Date;

 
 
(B)
integration and reorganisation costs or claims relating to the Acquisition or
the acquisition of Transkaryotic (as defined in the 2005 Agreement) (and any
other acquisition which occurs within 12 months from the date of this
Agreement), and US reorganisation costs, in an aggregate amount not in excess of
US$100,000,000 paid prior to the Facility A Maturity Date;

 
 
(C)
NRP 104 Milestone Payments; and

 
 
(D)
other up-front milestone and licensing payments,

 
 
(i)
to the extent that they are items which on initial recognition are accounted for
as an expense under US GAAP but are capitalised as intangible assets under
International Financial Reporting Standards; or

 
 
(ii)
which do not exceed US$100,000,000 paid prior to the Facility A Maturity Date,

 
provided that the aggregate amount of costs in relation to sub-paragraphs (A),
(B) and (D)(ii) above must not exceed US$100,000,000 in any 12 month period; and
 
 
(ii)
any accruals or reserves in the ordinary course of business shall be excluded;

 
 
(d)
before adding extraordinary gains and non-cash gains;

 
 
(e)
after deducting the amount of net profit (or adding back the amount of net loss)
of any Group company (other than the Parent Company) which is attributable to
any third party (other than another Group company) which is a shareholder in
that Group company;

 
70

--------------------------------------------------------------------------------


 
 
(f)
after adding back the amount of any loss and after deducting the amount of any
gain against book value arising on a disposal of any asset (other than stock
disposed of in the ordinary course of trading);

 
 
(g)
before taking into account any unrealised exchange gains and losses;

 
 
(h)
after deducting any income (to the extent not received in cash) and adding back
any loss from any associate or joint venture or any other companies in which a
Group company has a minority interest;

 
 
(i)
before deducting any depreciation or amortisation;

 
 
(j)
before deducting any distributions; and

 
 
(k)
before deducting any non-cash write-offs of in-process research and development,
goodwill, non-cash stock compensation charges, non-cash stock revaluation
charges arising on an acquisition and non-cash write-offs of any investments,
intellectual property or fixed assets.

 
For the purposes of sub-clause 27.2.1 of Clause 27.2 (Financial condition) only,
EBITDA shall be adjusted, at any time, on a pro-forma basis to include
businesses or assets acquired in the period and exclude businesses or assets
disposed of in the period (and, for the avoidance of doubt, EBITDA in respect of
the business of New River and its Subsidiaries shall be calculated by
annualising the figures for any Relevant Period during which New River and its
subsidiaries are owned by the Group).
 
“Liquid Investments” means at any time:
 
 
(a)
any investment in marketable debt obligations for which a recognised trading
market exists and which are not convertible or exchangeable to any other
security provided that:

 
 
(i)
each obligation has a credit rating of either A+ or A-1 or higher by Standard &
Poor’s Corporation (or in each case the equivalent rating including the
equivalent money market fund rating by Standard & Poor’s Corporation) or A1 or
P-1 or higher by Moody’s Investor Services Inc. (or in each case the equivalent
rating including the equivalent money market fund rating by Moody’s Investor
Services Inc.) and further provided that no more than 25 per cent. of all such
investments shall be rated A+ and A-1 by Standard & Poor’s Corporation (and in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor’s Corporation) and A1 and P-1 by Moody’s Investor
Services Inc. (and in each case the equivalent rating including the equivalent
money market fund rating by Moody’s Investor Services Inc.);

 
 
(ii)
each obligation is beneficially owned by a member of the Group;

 
 
(iii)
no obligation is issued by or guaranteed by a member of the Group; and

 
71

--------------------------------------------------------------------------------


 
 
(iv)
there is no Security over such obligation save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group; and

 
 
(b)
any investment accessible within 30 days in money market funds which have a
credit rating of either A-1 or higher by Standard & Poor’s Corporation (or in
each case the equivalent rating including the equivalent money market fund
rating by Standard & Poor’s Corporation) or P-1 or higher by Moody’s Investor
Services Inc. (or in each case the equivalent rating including the equivalent
money market fund rating by Moody’s Investor Services Inc.) or Rule 2a7 Money
Market Funds as defined in the US Investment Company Act 1940 provided that:

 
 
(i)
such investment is beneficially owned by a member of the Group; and

 
 
(ii)
there is no Security over such investment save pursuant to the Finance Documents
or Security securing obligations of a member of the Group granted in favour of
another member of the Group,

 
provided that the cash proceeds of the investments referred to in paragraphs (a)
and (b) above, either through sale or redemption, are freely and immediately
available and convertible into the Base Currency to be applied in repayment or
prepayment of the Borrowings.
 
“Net Debt” means, at any time, the aggregate consolidated Borrowings of the
Group from sources external to the Group, less all Cash and Cash Equivalent
Investments of the Group and the then mark to market value of Liquid
Investments.
 
“Net Interest” means, in respect of any Relevant Period, the sum of (a) the
amount of interest and similar charges payable in respect of Borrowings by the
Group during such period less (b) the amount of interest received or receivable
and any similar income of the Group during such period excluding any payment or
amortisation of arrangement fees payable under or in connection with this
Agreement or any Fee Letter.  For the purposes of this definition:
 
 
(i)
prior to the delivery of a valuation judgment by the relevant court in
connection with the “appraisal” proceedings brought by former common
stockholders of Transkaryotic Therapies Inc., the amount of interest and similar
charges payable by the Group in respect of any potential award in such
proceedings shall be deemed to be as recorded in the Group’s financial
statements for the Relevant Period; and

 
 
(ii)
following the delivery of a valuation judgment by the relevant court in
connection with the proceedings described in paragraph (i) above, and following
any revised valuation judgment on appeal from such proceedings, the amount of
interest and similar charges payable by the Group in respect of the court’s
valuation shall be as determined by the court, but allocated on a pro rata basis
from and including July 2005 to but excluding the calendar month in which such
interest or similar charges are actually paid.

 
“Relevant Period” means each period of twelve months ending on the last day of
the Parent Company’s financial year and each period of twelve months ending on
the last day of the first half of the Parent Company’s financial year with the
first such period ending on 31 December 2007.
 
72

--------------------------------------------------------------------------------


 
27.2
Financial condition

 
The Parent Company shall ensure that:
 
27.2.1
the ratio of Net Debt to EBITDA of the Group in respect of the most recently
ended Relevant Period (the “Leverage Ratio”) shall not at any time exceed 3.5:1,
except that, following an acquisition by the Group for a consideration which
includes a cash element of at least US$250,000,000, the Parent Company may elect
to increase the Leverage Ratio to 4.0:1 for the Relevant Period in which the
acquisition was completed and the immediately following Relevant Period (except
in the case of an In-licensing Acquisition (as defined below)).  The election
must be made by no later than the date on which the Compliance Certificate for
the first Relevant Period to which that election relates is delivered pursuant
to Clause 26.2 (Compliance Certificate) (or the date on which such Compliance
Certificate was due to have been delivered if earlier).  For the avoidance of
doubt, an acquisition includes an in-licensing agreement under which the Group
acquires certain rights to products and projects (an “In-licensing Acquisition”)
which would require the Group to pay licence fees, milestone payments or other
similar fees or payments (“In-licensing Fees and Payments”).  Notwithstanding
the above, where the acquisition is an In-licensing Acquisition the Parent
Company may elect to increase the Leverage Ratio to 4.0:1 where the aggregate
In-licensing Fees and Payments in respect of that In-licensing Acquisition
totals at least US$250,000,000 in any one Relevant Period.  The increase in the
Leverage Ratio shall apply to the Relevant Period in which such In-licensing
Fees and Payments were paid and the immediately following Relevant Period and
the election must be made by no later than the date on which the Compliance
Certificate for the first Relevant Period to which that election relates is
delivered pursuant to Clause 26.2 (Compliance Certificate) (or the date on which
such Compliance Certificate was due to have been delivered if earlier).  Only
one election under this sub-clause 27.2.1 may be made; and

 
27.2.2
the ratio of EBITDA of the Group to Net Interest in respect of the most recently
ended Relevant Period shall not be less than 4.0:1.

 
27.3
Financial testing

 
27.3.1
The financial covenants set out in Clause 27.2 (Financial condition) shall be
tested by reference to each of the financial statements and/or each Compliance
Certificate delivered pursuant to Clause 26.2 (Compliance Certificate) with the
first such test to be made in respect of the Relevant Period ending on 31
December 2007.

 
27.3.2
If sub-clause 26.3.3 of Clause 26.3 (Requirements as to financial statements)
applies (and for so long as no amendments to the contrary have been agreed
pursuant to sub-clause 26.3.3 of Clause 26.3 (Requirements as to financial
statements)), then the financial covenants set out in Clause 27.2 (Financial
condition) shall be tested by reference to the relevant financial statements as
adjusted pursuant to sub-clause 26.3.3 of Clause 26.3 (Requirements as to
financial statements) (and/or relevant Compliance Certificate delivered in
accordance with Clause 26.2 (Compliance Certificate)) to reflect the basis upon
which the Original Financial Statements were prepared and, to the extent
relevant, any other information delivered to the Facility

 
73

--------------------------------------------------------------------------------


 
 
     
Agent in accordance with sub-clause 26.3.3 of Clause 26.3 (Requirements as to
financial statements).

 
28.
GENERAL UNDERTAKINGS

 
The undertakings in this Clause 28 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.
 
28.1
Authorisations

 
Each Obligor shall promptly obtain, comply with and do all that is necessary to
maintain in full force and effect any Authorisation required under any law or
regulation of its jurisdiction of incorporation to enable it to perform its
obligations under the Finance Documents and to ensure the legality, validity,
enforceability or admissibility in evidence in its jurisdiction of incorporation
of any Finance Document subject to any applicable bankruptcy, insolvency,
reorganisation, moratorium and other similar laws or legal procedures affecting
the enforceability of creditors’ rights generally and any other reservations set
out in any of the legal opinions listed in Schedule 2 (Conditions precedent) or
delivered in connection with an Obligor’s accession to this Agreement.
 
28.2
Compliance with laws

 
Each Obligor shall comply in all respects with all laws to which it may be
subject, if failure so to comply would have a Material Adverse Effect.
 
28.3
Negative pledge

 
28.3.1
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) create or permit to subsist any Security over any of its assets.

 
28.3.2
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will):

 
 
(a)
sell, transfer or otherwise dispose of any of its assets on terms whereby they
are or may be leased to or re-acquired by an Obligor or any other member of the
Group;

 
 
(b)
sell, transfer or otherwise dispose of any of its receivables on recourse terms;

 
 
(c)
enter into any arrangement under which money or the benefit of a bank or other
account may be applied, set-off or made subject to a combination of accounts; or

 
 
(d)
enter into any other preferential arrangement having a similar effect,

 
in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.
 
28.3.3
Sub-clauses 28.3.1 and 28.3.2 above do not apply to:

 
74

--------------------------------------------------------------------------------


 
 
(a)
any Security (or transaction (“Quasi-Security”) described in sub-clause 28.3.2
above) created with the prior written consent of the Majority Lenders;

 
 
(b)
any Security or Quasi-Security listed in Schedule 9 (Existing Security) except
to the extent the principal amount secured by that Security exceeds the amount
stated in that Schedule;

 
 
(c)
any netting or set-off arrangement entered into by any member of the Group in
the ordinary course of its banking arrangements for the purpose of netting or
setting-off debit and credit balances;

 
 
(d)
any lien arising by operation of law and in the ordinary course of trading and
not as a result of any default or omission by any member of the Group;

 
 
(e)
any future title retention provisions to which a member of the Group is subject
entered into in the ordinary course of trading;

 
 
(f)
any netting or set-off arrangement entered into by any member of the Group under
any treasury transaction entered into in the ordinary course of business;

 
 
(g)
any Security or Quasi-Security over or affecting any asset acquired by a member
of the Group after the date of this Agreement if:

 
 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that asset by a member of the Group;

 
 
(ii)
the principal amount secured has not been increased in contemplation of or since
the acquisition of that asset by a member of the Group; and

 
 
(iii)
the Security or Quasi-Security is removed or discharged within six months of the
date of acquisition of such asset;

 
 
(h)
any Security or Quasi-Security over or affecting any asset of any company which
becomes a member of the Group after the date of this Agreement, where the
Security or Quasi-Security is created prior to the date on which that company
becomes a member of the Group, if:

 
 
(i)
the Security or Quasi-Security was not created in contemplation of the
acquisition of that company;

 
 
(ii)
the principal amount secured has not increased in contemplation of or since the
acquisition of that company; and

 
 
(iii)
the Security or Quasi-Security is removed or discharged within six months of
that company becoming a member of the Group;

 
 
(i)
any Security entered into pursuant to any Finance Document;

 
75

--------------------------------------------------------------------------------


 
 
(j)
any Security or Quasi-Security created in connection with a Permitted
Securitisation; or

 
 
(k)
any Security or Quasi-Security securing indebtedness the principal amount of
which (when aggregated with the principal amount of any other indebtedness which
has the benefit of Security or Quasi-Security given by any member of the Group
other than any permitted under paragraphs (a) to (j) above) does not exceed at
any time US$200,000,000 (or its equivalent in another currency or currencies).

 
28.3.4
Sub-clause 28.3.2 above does not apply to any Quasi-Security granted by a member
of the Group or to any Security granted by a member of the Group in favour of
another wholly owned member of the Group but only in respect of liabilities
owing to the Group.

 
28.4
Disposals

 
28.4.1
No Obligor shall (and the Parent Company shall ensure that no other member of
the Group will) enter into a single transaction or a series of transactions
(whether related or not and whether voluntary or involuntary) to sell, lease,
transfer, dispose by way of de-merger or otherwise dispose of any asset.

 
28.4.2
Sub-clause 28.4.1 above does not apply to any sale, lease, transfer or other
disposal:

 
 
(a)
made in the ordinary course of business of the disposing entity;

 
 
(b)
of assets in exchange for other assets which are comparable or superior as to
value;

 
 
(c)
in the form of out-licensing arrangements entered into by a member of the Group
in the ordinary course of trading;

 
 
(d)
of obsolete assets on normal commercial terms;

 
 
(e)
of assets by one member of the Group to another member of the Group;

 
 
(f)
of cash for any purpose permitted under the Finance Documents;

 
 
(g)
of assets held by any member of the Group if such member of the Group has
already contracted to dispose of such assets at the time such member of the
Group is acquired;

 
 
(h)
made with the prior written consent of the Majority Lenders;

 
 
(i)
of cash by the payment of dividends and other distributions in respect of share
capital which are not contrary to law;

 
 
(j)
made in connection with a Permitted Securitisation; or

 
76

--------------------------------------------------------------------------------


 
 
(k)
at market value and on arm’s length terms where (i) the higher of the market
value and consideration receivable (when aggregated with the higher of the
market value and consideration receivable for any other sale, lease, transfer or
other disposal by the Group, other than any permitted under paragraphs (a) to
(j) above) does not exceed US$500,000,000 (or its equivalent in another currency
or currencies) in any financial year or an aggregate of US$1,500,000,000 until
the date which is the Facility A Maturity Date or, to the extent that it does
exceed such capped amounts, the Disposal Proceeds (which, for the purposes of
these excess amounts only, shall not take into account any Excluded Disposal
Proceeds) are applied in mandatory prepayment of the Facilities in accordance
with the provisions of sub-clauses 12.2.1 to 12.2.4 of Clause 12.2 (Mandatory
prepayment and cancellation out of certain proceeds); or (ii) the sale, lease,
transfer or other disposal is of assets of New River (other than NRP 104) or of
other assets acquired after the date of this Agreement),

 
provided that no sale, lease, transfer or other disposal which would otherwise
be permitted pursuant to the terms of paragraphs (a) to (k) (inclusive) above
which would be deemed to be a class 1 transaction under the Listing Rules of the
Financial Services Authority shall be permitted without the consent of the
Majority Lenders.
 
For the purpose of this Clause 28.4, “ordinary course of business” means the
ordinary course of trading of the relevant entity or made as part of the
day-to-day operation of the relevant entity as carried on at the date hereof or
as part of any activities ancillary to the ordinary course of trading.
 
28.5
Change of business

 
The Parent Company shall procure that no substantial change is made to the
general nature of the business of the Group from that carried on at the date of
this Agreement.
 
28.6
Insurance

 
Each Obligor shall (and the Parent Company shall ensure that each member of the
Group will) maintain material insurances on and in relation to its business and
assets against those risks and to the extent as is usual for companies carrying
on the same or substantially similar business (and each member of the Group may
maintain insurances with a captive insurer for this purpose).
 
28.7
Loans and guarantees

 
28.7.1
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) make any loans or grant any credit.

 
28.7.2
Sub-clause 28.7.1 above does not apply to:

 
 
(a)
loans existing at the date of this Agreement and listed in Schedule 10 (Existing
Loans) except to the extent the principal amount of the loans exceeds the amount
stated in that Schedule;

 
77

--------------------------------------------------------------------------------


 
 
(b)
trade credit in the ordinary course of trading;

 
 
(c)
loans to directors or employees in the ordinary course of business not exceeding
US$10,000,000 in aggregate;

 
 
(d)
loans or credit made by one member of the Group to another member of the Group;

 
 
(e)
loans entered into pursuant to any Finance Documents;

 
 
(f)
loans or credit made with the consent of the Majority Lenders; and

 
 
(g)
loans or credit the principal amount of which (when aggregated with the
principal amount of any other loans given by any member of the Group other than
any permitted under paragraphs (a) to (f) above) does not exceed US$250,000,000
(or its equivalent in another currency or currencies).

 
28.8
Financial Indebtedness

 
28.8.1
No Obligor shall (and the Parent Company shall ensure that no member of the
Group will) incur or allow to remain outstanding any Financial Indebtedness.

 
28.8.2
Sub-clause 28.8.1 above does not apply to:

 
 
(a)
any Financial Indebtedness incurred under the Finance Documents;

 
 
(b)
any Existing Financial Indebtedness and any refinancing thereof (to the extent
the aggregate amount outstanding is not increased as a result of or pursuant to
the refinancing);

 
 
(c)
trade credit in the ordinary course of trading;

 
 
(d)
Financial Indebtedness to the extent owed by one member of the Group to another
member of the Group;

 
 
(e)
Financial Indebtedness incurred by a Guarantor;

 
 
(f)
any Financial Indebtedness not otherwise described in this sub-clause 28.8.2 to
the extent it is (i) required to be applied in prepayment and cancellation of
the Facilities pursuant to sub-clauses 12.2.1 to 12.2.4 inclusive of Clause 12.2
(Mandatory prepayment and cancellation out of certain proceeds) or (ii) is
applied in voluntary prepayment and cancellation of the Facilities pursuant to
Clause 11 (Illegality, Voluntary Prepayment and Cancellation);

 
 
(g)
a derivative transaction entered into in the ordinary course of treasury
operations and not for speculative purposes;

 
 
(h)
Financial Indebtedness incurred with the consent of the Majority Lenders;

 
78

--------------------------------------------------------------------------------


 
 
(i)
any Financial Indebtedness of New River or its Subsidiaries existing at the time
of the Acquisition (and any refinancing thereof (to the extent that the
aggregate amount outstanding is not increased as a result of or pursuant to the
refinancing)) if that Financial Indebtedness was not created in contemplation of
the Acquisition and (other than in relation to the New River Convertible Bond)
if that Financial Indebtedness is repaid within six months of the Acquisition;

 
 
(j)
any Permitted Securitisation;

 
 
(k)
unsecured loan notes issued by any member of the Group (including unsecured loan
notes guaranteed by the Parent Company and issued by another member of the
Group) pursuant to a loan note alternative to an offer which complies with all
of the following conditions: (i) the offer is an offer made by or on behalf of a
member of the Group to acquire (inter alia) all the ordinary shares in a public
company which are not owned by the offeror or by any member of the Group, or a
scheme of arrangement proposed by such a public company for a corresponding
purpose; (ii) the offer is for cash consideration or includes a cash
alternative; and (iii) the offer is subject to and complies with the UK Takeover
Code or any law or regulation which replaces it provided that such loan notes
will only fall within this paragraph (k) to the extent that the aggregate
principal amount outstanding of such loan notes at any time does not exceed an
amount equal to the aggregate of the Available Commitments of all the Revolving
Facility Lenders under the Revolving Facility at such time;

 
 
(l)
until such time as (i) all amounts outstanding under or in respect of Facility A
and Facility B have been repaid in full and (ii) the Total Revolving Facility
Commitments have been reduced to US$500,000,000 in accordance with Clause 12.2
(Mandatory prepayment and cancellation out of certain proceeds), Clause 11.2
(Voluntary cancellation) or Clause 11.3 (Voluntary prepayment of Loans), other
Financial Indebtedness, the principal amount of which (when aggregated with the
principal amount of any other Financial Indebtedness incurred by any member of
the Group other than any permitted under paragraphs (a) to (k) above) does not,
at any time, exceed US$200,000,000 (or its equivalent in another currency or
currencies); and

 
 
(m)
following (i) the repayment in full of all amounts outstanding under Facility A
and Facility B and (ii) the reduction of the Total Revolving Facility
Commitments to US$500,000,000 (in accordance with subclause 12.2 (Mandatory
prepayment and cancellation out of certain proceeds),  subclause 11.2 (Voluntary
Cancellation) or subclause 11.3 (Voluntary Prepayment of Loans)) other Financial
Indebtedness, the principal amount of which (when aggregated with the principal
amount of any other Financial Indebtedness incurred by any member of the Group
other than any permitted under paragraphs (a) to (k) above) does not, at any
time, exceed US$500,000,000 (or its equivalent in another currency or
currencies).

 
79

--------------------------------------------------------------------------------


 
28.9
Compliance with ERISA

 
No Obligor shall:
 
28.9.1
allow, or permit any of its ERISA Affiliates to allow, (i) any Employee Plan
with respect to which any Obligor or any of its ERISA Affiliates may have any
liability to be voluntarily terminated, (ii) any Obligor or ERISA Affiliates to
withdraw from any Employee Plan, (iii) any ERISA Event to occur with respect to
any Employee Plan, or (iv) any unwaived Accumulated Funding Deficiency (as
defined in Section 302 of ERISA and Section 412 of the Code) to exist involving
any of its Employee Plans, to the extent that any of the events described in
(i), (ii), (iii) or (iv), singly or in the aggregate, could have a Material
Adverse Effect;

 
28.9.2
allow, or permit any of its ERISA Affiliates to allow, the aggregate amount of
any Unfunded Pension Liabilities among all Employee Plans (taking into account
only Employee Plans with Unfunded Pension Liabilities existing at the time) at
any time to exceed an amount which would be reasonably likely to have a Material
Adverse Effect;

 
28.9.3
fail, or permit any of its ERISA Affiliates to fail, to comply in any material
respect with ERISA or the related provisions of the Code, if any such
non-compliance, singly or in the aggregate, would be reasonably likely to have a
Material Adverse Effect; or

 
28.9.4
establish or become part of a Multiemployer Plan.

 
28.10
Conduct of the Acquisition

 
28.10.1
The Company shall ensure that no material amendments (including, without
limitation, any amendments to, or waivers of, any of the conditions to the Offer
(as defined in the Acquisition Agreement)) are made to the Acquisition Documents
without the prior consent of the Arrangers, unless such changes are required by
applicable law or regulations.

 
28.10.2
The Company shall comply with all material obligations under the terms of the
Acquisition Documents.

 
29.
EVENTS OF DEFAULT

 
Each of the events or circumstances set out in this Clause 29 is an Event of
Default (subject to, in the case of an Event of Default relating to the
Acquisition of New River and its Subsidiaries, the remedy period referred to in
Clause 29.14 (Clean up period)).
 
29.1
Non-payment

 
An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:
 
29.1.1
its failure to pay is caused by administrative or technical error; and

 
29.1.2
payment is made within five Business Days of its due date.

 
80

--------------------------------------------------------------------------------


 
 
29.2
Financial covenants

 
Any requirement of Clause 27 (Financial covenants) is not satisfied.
 
29.3
Other obligations

 
29.3.1
An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 29.1 (Non-payment) and Clause 29.2 (Financial
covenants)).

 
29.3.2
No Event of Default under sub-clause 29.3.1 above will occur if the failure to
comply is capable of remedy and is remedied within 20 Business Days of the
Facility Agent giving notice to the Parent Company or the Parent Company
becoming aware of the failure to comply.

 
29.4
Misrepresentation

 
Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made and which, if the circumstances
giving rise to the misrepresentation or the misrepresentation are capable of
remedy, are not remedied within 20 Business Days of the Facility Agent giving
notice to the Parent Company or the Parent Company becoming aware of the
misrepresentation.
 
29.5
Cross default

 
29.5.1
Any Financial Indebtedness of any member of the Group is not paid when due nor
within any originally applicable grace period.

 
29.5.2
Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 
29.5.3
Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 
29.5.4
Any creditor of any member of the Group becomes entitled to declare any
Financial Indebtedness of any member of the Group due and payable prior to its
specified maturity as a result of an event of default (however described).

 
29.5.5
No Event of Default will occur under this Clause 29.5 if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness falling within
sub-clauses 29.5.1 to 29.5.4 above is less than US$50,000,000 (or its equivalent
in any other currency or currencies).

 
29.6
Insolvency

 
29.6.1
A Material Company is unable or admits inability to pay its debts as they fall
due, suspends making payments on any of its debts or, by reason of actual or
anticipated

 
81

--------------------------------------------------------------------------------


 
  
financial difficulties, commences negotiations with one or more of its creditors
with a view to rescheduling any of its indebtedness.

 
29.6.2
The value of the assets of any Material Company is less than its liabilities
(taking into account contingent and prospective liabilities).

 
29.6.3
A moratorium is declared in respect of any indebtedness of any Material Company.

 
29.6.4
A Material Company incorporated in Jersey becomes bankrupt within the meaning of
the Interpretation (Jersey) Law 1954.

 
29.7
Insolvency proceedings

 
29.7.1
Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 
 
(a)
the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any Material Company other than a solvent
liquidation or reorganisation of any Material Company which is not an Obligor;

 
 
(b)
a composition, compromise, assignment or arrangement with any creditor of any
Material Company;

 
 
(c)
the appointment of a liquidator (other than in respect of a solvent liquidation
of a Material Company which is not an Obligor), receiver, administrative
receiver, administrator, compulsory manager, viscount or other similar officer
in respect of any Material Company or any of its assets;

 
 
(d)
enforcement of any Security over any assets of any Material Company; or

 
 
(e)
a declaration of “en désastre” being made in respect of any assets of any
Material Company,

 
or any analogous procedure or step is taken in any jurisdiction.
 
29.7.2
Notwithstanding paragraphs (a) to (e) above, an Event of Default will occur
under this Clause 29.7 only if, in the case of a petition being presented or an
application made for the appointment of a liquidator or administrator, it is not
discharged within 21 days.

 
29.8
Creditors’ process

 
Any expropriation, attachment, sequestration, distress or execution affects any
asset or assets of a Material Company which has an aggregate value of not less
than US$10,000,000.
 
29.9
Ownership of the Obligors

 
An Obligor (other than the Parent Company) is not or ceases to be a Subsidiary
of the Parent Company.
 
82

--------------------------------------------------------------------------------


 
29.10
Unlawfulness

 
It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.
 
29.11
Repudiation

 
An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.
 
29.12
Material adverse change

 
29.12.1
A material adverse change occurs in the business, operations, assets or
financial condition of the Group, considered as a whole, which is likely to have
a material adverse effect on the ability of the Obligors, taken as a whole, or
the Parent Company to meet their respective payment obligations under this
Agreement.

 
29.12.2
For the purpose of a determination in respect of sub-clause 29.12.1 above, the
following events and information will be considered not to have a material
adverse effect described under sub-clause 29.12.1 above:

 
 
(a)
any litigation, arbitration, administrative or regulatory proceedings disclosed
in the 10-Q and 10-K statements of the Company or New River most recently filed
with the SEC prior to the date of this Agreement; or

 
 
(b)
completion of the Acquisition,

 
and, for the avoidance of doubt, a product coming off patent or orphan
designation in the normal course of its life cycle (including the financial
effects thereof) shall not constitute a material adverse change under this
Clause 29.12.
 
29.13
Employee Plans

 
Any ERISA Event shall have occurred or Clause 28.9 (Compliance with ERISA) shall
be breached, and the liability of a US Obligor or its ERISA Affiliates, either
individually or in the aggregate, related to such ERISA Event or breaches,
individually or when aggregated with all other ERISA Events and all other such
breaches, would have or would be reasonably expected to have a Material Adverse
Effect.
 
29.14
Clean up period

 
29.14.1
For a period of 4 Months from (and including) the date on which a member of the
Group becomes the owner of record of the shares or other assets the subject of
the Acquisition, an event which would otherwise constitute a Default or an Event
of Default but for this Clause 29.14 will not constitute an Event of Default,
provided that:

 
 
(a)
it is an event which is capable of remedy; and

 
 
(b)
that event relates to New River and/or its Subsidiaries.

 
83

--------------------------------------------------------------------------------


 
29.14.2
For a period of 3 months from (and including) the date on which a member of the
Group becomes the owner of record of the shares or other assets which are the
subject of a subsequent acquisition, an event which would otherwise constitute a
Default or an Event of Default but for this Clause 29.14 will not constitute an
Event of Default, provided that:

 
 
(a)
it is an event which is capable of remedy; and

 
 
(b)
that event relates to the target company or target undertaking of that further
acquisition, or the Subsidiaries of such target company or target undertaking.

 
29.15
Acceleration

 
On and at any time after the occurrence of an Event of Default which is
continuing but subject to the terms of Clause 4.7 (Utilisations during the
Certain Funds Period) the Facility Agent may, and shall if so directed by the
Majority Lenders, by notice to the Parent Company:
 
29.15.1
cancel the Total Commitments whereupon they shall immediately be cancelled;

 
29.15.2
declare that all or part of the Loans, together with accrued interest, and all
other amounts accrued or outstanding under the Finance Documents be immediately
due and payable, whereupon they shall become immediately due and payable; and/or

 
29.15.3
declare that all or part of the Loans be payable on demand, whereupon they shall
immediately become payable on demand by the Facility Agent on the instructions
of the Majority Lenders.

 
If an Event of Default under Clause 29.7 (Insolvency proceedings) shall occur in
respect of any US Obligor as a result of the filing by or against such US
Obligor of a petition for relief under the United States Bankruptcy Code, then,
without notice to such US Obligor or any other act by the Facility Agent or any
other person, the Loans to such US Obligor, interest thereon and all other
amounts owed by such US Obligor under the Finance Documents shall become
immediately due and payable without presentment, demand, protest or notice of
any kind, all of which are expressly waived.
 
84

--------------------------------------------------------------------------------


 
SECTION 9
CHANGES TO PARTIES
 
30.
CHANGES TO THE LENDERS

 
30.1
Assignments and transfers by the Lenders

 
Subject to this Clause 30, a Lender (the “Existing Lender”) may:
 
30.1.1
assign any of its rights; or

 
30.1.2
transfer by novation any of its rights and obligations,

 
to another bank or financial institution (the “New Lender”) provided that:
 
30.1.3
any Revolving Lender which transfers all or any part of its Revolving Commitment
shall in addition transfer or procure its Affiliate to transfer, as the case may
be, a pro rata proportion of its or its Affiliate’s Swingline Commitment (if
any); and

 
30.1.4
any Swingline Lender which transfers all or any part of its Available Swingline
Commitment shall in addition transfer or procure its Affiliate to transfer, as
the case may be, a pro rata portion of its or its Affiliate’s Revolving
Commitment (if any).

 
30.2
Conditions of assignment or transfer

 
30.2.1
A transfer of part of a Commitment or the rights and obligations under this
Agreement by an Existing Lender must be in a minimum amount of US$10,000,000.

 
30.2.2
Subject to sub-clause 30.2.1 above, an Existing Lender may transfer a part of
each of its Facility A Commitments, Facility B Commitments and Revolving
Facility Commitments separately, and is not required to pro rate the amounts
transferred across each Facility.

 
30.2.3
The consent of the Parent Company is required for an assignment or transfer by
an Existing Lender, unless:

 
 
(a)
the assignment or transfer is to another Lender or an Affiliate of a Lender; or

 
 
(b)
at the time of the assignment or transfer, an Event of Default has occurred and
is continuing.

 
30.2.4
The consent of the Parent Company to an assignment or transfer must not be
unreasonably withheld or delayed.  The Parent Company will be deemed to have
given its consent ten Business Days after the Existing Lender has requested it
unless consent is expressly refused by the Parent Company within that time.

 
30.2.5
An assignment will be effective only on:

 
 
(a)
receipt by the Facility Agent of written confirmation from the New Lender (in
form and substance satisfactory to the Facility Agent) that the New Lender will

 
85

--------------------------------------------------------------------------------


 
 
 
assume the same obligations to the other Finance Parties as it would have been
under if it was an Original Lender;

 
 
(b)
performance by the relevant Agent of all “know your customer” or other checks
relating to any person that it is required to carry out in relation to such
assignment to a New Lender, the completion of which that Agent shall promptly
notify to the Existing Lender and the New Lender; and

 
 
(c)
entry by the New Lender into a Confidentiality Undertaking with the Parent
Company.

 
30.2.6
A transfer will only be effective if the procedure set out in Clause 30.5
(Procedure for transfer) is complied with and if the New Lender has, prior to
the Transfer Date, entered into a Confidentiality Undertaking with the Parent
Company.

 
30.2.7
If:

 
 
(a)
a Lender assigns or transfers any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 
 
(b)
as a result of circumstances existing at the date the assignment, transfer or
change occurs, an Obligor would be obliged to make a payment (or increased
payment) to the New Lender or Lender acting through its new Facility Office
under Clause 19 (Tax gross-up and indemnities) or Clause 20 (Increased Costs),

 
then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment (or increased payment) under those Clauses to the
same extent as the Existing Lender or Lender acting through its previous
Facility Office would have been if the assignment, transfer or change had not
occurred provided that (without prejudice to sub-clause 19.2.8 of Clause 19.2
(Tax gross-up)) this sub-clause 30.2.7 shall not prevent an Obligor from being
required to pay an increased amount under Clause 19 (Tax gross-up and
indemnities) to a Treaty Lender which becomes a Lender on the Syndication Date.
 
30.3
Assignment or transfer fee

 
The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of US$3,000.
 
30.4
Limitation of responsibility of Existing Lenders

 
30.4.1
Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 
 
(a)
the legality, validity, effectiveness, adequacy or enforceability of the Finance
Documents or any other documents;

 
 
(b)
the financial condition of any Obligor;

 
86

--------------------------------------------------------------------------------


 
 
(c)
the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 
 
(d)
the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 
and any representations or warranties implied by law are excluded.
 
30.4.2
Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 
 
(a)
has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 
 
(b)
will continue to make its own independent appraisal of the creditworthiness of
each Obligor and its related entities whilst any amount is or may be outstanding
under the Finance Documents or any Commitment is in force.

 
30.4.3
Nothing in any Finance Document obliges an Existing Lender to:

 
 
(a)
accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 30; or

 
 
(b)
support any losses directly or indirectly incurred by the New Lender by reason
of the non-performance by any Obligor of its obligations under the Finance
Documents or otherwise.

 
30.5
Procedure for transfer

 
30.5.1
Subject to the conditions set out in Clause 30.2 (Conditions of assignment or
transfer) a transfer is effected in accordance with sub-clause 30.5.3 below when
the Facility Agent executes an otherwise duly completed Transfer Certificate
delivered to it by the Existing Lender and the New Lender.  The Facility Agent
shall, subject to sub-clause 30.5.2 below, as soon as reasonably practicable
after receipt by it of a duly completed Transfer Certificate appearing on its
face to comply with the terms of this Agreement and delivered in accordance with
the terms of this Agreement, execute that Transfer Certificate.

 
30.5.2
The Facility Agent shall only be obliged to execute a Transfer Certificate
delivered to it by the Existing Lender and the New Lender once it is reasonably
satisfied it has complied with all necessary “know your customer” or other
similar checks under all applicable laws and regulations in relation to the
transfer to such New Lender.

 
30.5.3
On the Transfer Date:

 
 
(a)
to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents

 
87

--------------------------------------------------------------------------------


 
 
 
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 
 
(b)
each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 
 
(c)
the Facility Agent, the Arrangers, the New Lender and other Lenders shall
acquire the same rights and assume the same obligations between themselves as
they would have acquired and assumed had the New Lender been an Original Lender
with the rights and/or obligations acquired or assumed by it as a result of the
transfer and to that extent the Facility Agent, the Arrangers and the Existing
Lender shall each be released from further obligations to each other under the
Finance Documents; and

 
 
(d)
the New Lender shall become a Party as a “Lender”.

 
30.6
Copy of Transfer Certificate to Parent Company

 
The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate, send to the Parent Company a copy of that
Transfer Certificate.
 
30.7
Disclosure of information

 
Any Lender may disclose to any of its Affiliates and any other person:
 
30.7.1
to (or through) whom that Lender assigns or transfers (or may potentially assign
or transfer) all or any of its rights and obligations under this Agreement;

 
30.7.2
with (or through) whom that Lender enters into (or may potentially enter into)
any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

 
30.7.3
to whom, and to the extent that, information is required to be disclosed by any
applicable law or regulation,

 
any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to sub-clauses 30.7.1 and
30.7.2 above, the person to whom the information is to be given has entered into
a Confidentiality Undertaking with that Lender prior to the disclosure of the
information the subject of the Confidentiality Undertaking.
 
88

--------------------------------------------------------------------------------


 
31.
CHANGES TO THE OBLIGORS

 
31.1
Assignment and transfers by Obligors

 
No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.
 
31.2
Additional Borrowers

 
31.2.1
Subject to compliance with the provisions of sub-clauses 26.6.3 and 26.6.4 of
Clause 26.6 (“Know your customer” checks), the Parent Company may request that
any of its Subsidiaries becomes an Additional Borrower.  That Subsidiary shall
become an Additional Borrower if:

 
 
(a)
all the Lenders approve the addition of that Subsidiary (which approval is not
to be unreasonably withheld) other than in the case of a Subsidiary incorporated
in the United Kingdom or the United States of America, in which case no approval
by the Lenders is required;

 
 
(b)
the Parent Company delivers to the Facility Agent a duly completed and executed
Accession Letter;

 
 
(c)
the Parent Company confirms that no Default is continuing or will occur as a
result of that Subsidiary becoming an Additional Borrower; and

 
 
(d)
the Facility Agent has received all of the documents and other evidence listed
in Part III of Schedule 2 (Conditions precedent) in relation to that Additional
Borrower, each in form and substance satisfactory to the Facility Agent, acting
reasonably.

 
31.2.2
The Facility Agent shall notify the Parent Company and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in Part III of Schedule 2
(Conditions precedent).

 
31.3
Resignation of a Borrower

 
31.3.1
The Parent Company may request that a Borrower (other than the Parent Company)
ceases to be a Borrower by delivering to the Facility Agent a Resignation
Letter.

 
31.3.2
The Facility Agent shall accept a Resignation Letter and notify the Parent
Company and the Lenders of its acceptance if:

 
 
(a)
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 
 
(b)
the Borrower is under no actual or contingent obligations as a Borrower under
any Finance Documents,

 
whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.
 
89

--------------------------------------------------------------------------------


 
31.4
Additional Guarantors

 
31.4.1
Subject to compliance with the provisions of sub-clauses 26.6.3 and 26.6.4 of
Clause 26.6 (“Know your customer” checks), the Parent Company may request that
any of its Subsidiaries become an Additional Guarantor.  That Subsidiary shall
become an Additional Guarantor if:

 
 
(a)
the Parent Company delivers to the Facility Agent a duly completed and executed
Accession Letter; and

 
 
(b)
the Facility Agent has received all of the documents and other evidence listed
in Part III of Schedule 2 (Conditions precedent) in relation to that Additional
Guarantor, each in form and substance reasonably satisfactory to the Facility
Agent.

 
31.4.2
The Facility Agent shall notify the Parent Company and the Lenders promptly upon
being satisfied that it has received (in form and substance satisfactory to it)
all the documents and other evidence listed in Part III of Schedule 2
(Conditions precedent).

 
31.5
Repetition of representations

 
Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.
 
31.6
Resignation of a Guarantor

 
31.6.1
The Parent Company may request that a Guarantor (other than the Parent Company)
ceases to be a Guarantor by delivering to the Facility Agent a Resignation
Letter.

 
31.6.2
The Facility Agent shall accept a Resignation Letter and notify the Parent
Company and the Lenders of its acceptance if:

 
 
(a)
no Default is continuing or will result from the acceptance of the Resignation
Letter (and the Parent Company has confirmed this is the case); and

 
 
(b)
(other than in relation to the resignation of the Parent Company as a guarantor)
all the Lenders have consented to the Parent Company’s request.

 
90

--------------------------------------------------------------------------------


 
SECTION 10
THE FINANCE PARTIES
 
32.
ROLE OF THE AGENTS AND THE ARRANGERS

 
32.1
Appointment of the Agents

 
32.1.1
Each other Finance Party appoints each of the Agents to act as its agent under
and in connection with the Finance Documents.

 
32.1.2
Each other Finance Party authorises each Agent to exercise the rights, powers,
authorities and discretions specifically given to that Agent under or in
connection with the Finance Documents together with any other incidental rights,
powers, authorities and discretions.

 
32.2
Duties of the Agents

 
32.2.1
An Agent shall promptly forward to a Party the original or a copy of any
document which is delivered to the Agent for that Party by any other Party.

 
32.2.2
Except where a Finance Document specifically provides otherwise, an Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party.

 
32.2.3
If an Agent receives notice from a Party referring to this Agreement, describing
a Default and stating that the circumstance described is a Default, it shall
promptly notify the other Finance Parties.

 
32.2.4
If an Agent is aware of the non-payment of any principal, interest, commitment
fee or other fee payable to a Finance Party (other than the Agents or the
Arrangers) under this Agreement it shall promptly notify the other Finance
Parties.

 
32.2.5
Each Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

 
32.3
Role of the Arrangers

 
Except as specifically provided in the Finance Documents, the Arrangers have no
obligations of any kind to any other Party under or in connection with any
Finance Document.
 
32.4
No fiduciary duties

 
32.4.1
Nothing in this Agreement constitutes any Agent or Arranger as a trustee or
fiduciary of any other person.

 
32.4.2
Neither an Agent nor an Arranger shall be bound to account to any Lender for any
sum or the profit element of any sum received by it for its own account.

 
91

--------------------------------------------------------------------------------


 
32.5
Business with the Group

 
An Agent or Arranger may accept deposits from, lend money to and generally
engage in any kind of banking or other business with any member of the Group.
 
32.6
Rights and discretions of the Agents

 
32.6.1
An Agent may rely on:

 
 
(a)
any representation, notice or document believed by it to be genuine, correct and
appropriately authorised; and

 
 
(b)
any statement made by a director, authorised signatory or employee of any person
regarding any matters which may reasonably be assumed to be within his knowledge
or within his power to verify.

 
32.6.2
An Agent may assume (unless it has received notice to the contrary in its
capacity as agent for the Lenders) that:

 
 
(a)
no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 29.1 (Non-payment));

 
 
(b)
any right, power, authority or discretion vested in any Party or the Majority
Lenders has not been exercised; and

 
 
(c)
any notice or request made by the Parent Company (other than a Utilisation
Request) is made on behalf of and with the consent and knowledge of all the
Obligors.

 
32.6.3
An Agent may engage, pay for and rely on the advice or services of any lawyers,
accountants, surveyors or other experts.

 
32.6.4
An Agent may act in relation to the Finance Documents through its personnel and
agents.

 
32.6.5
An Agent may disclose to any other Party any information it reasonably believes
it has received as agent under this Agreement.

 
32.6.6
Notwithstanding any other provision of any Finance Document to the contrary,
neither an Agent nor an Arranger is obliged to do or omit to do anything if it
would or might in its reasonable opinion constitute a breach of any law or
regulation or a breach of a fiduciary duty or duty of confidentiality.

 
32.7
Majority Lenders’ instructions

 
32.7.1
Unless a contrary indication appears in a Finance Document, each Agent shall (i)
exercise any right, power, authority or discretion vested in it as Agent in
accordance with any instructions given to it by the Majority Lenders (or, if so
instructed by the Majority Lenders, refrain from exercising any right, power,
authority or discretion vested in it as Agent) and (ii) not be liable for any
act (or omission) if it acts (or

 
92

--------------------------------------------------------------------------------


 
 
refrains from taking any action) in accordance with an instruction of the
Majority Lenders.

 
32.7.2
Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 
32.7.3
An Agent may refrain from acting in accordance with the instructions of the
Majority Lenders (or, if appropriate, the Lenders) until it has received such
security as it may require for any cost, loss or liability (together with an
amount in respect of any associated VAT) which it may incur in complying with
the instructions.

 
32.7.4
In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), each Agent may act (or refrain from taking action) as it considers
to be in the best interest of the Lenders.

 
32.7.5
An Agent is not authorised to act on behalf of a Lender (without first obtaining
that Lender’s consent) in any legal or arbitration proceedings relating to any
Finance Document.

 
32.8
Responsibility for documentation

 
Neither an Agent nor an Arranger:
 
32.8.1
is responsible for the adequacy, accuracy and/or completeness of any information
(whether oral or written) supplied by an Agent, an Arranger, an Obligor or any
other person given in or in connection with any Finance Document or the
Information Memorandum; or

 
32.8.2
is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into, made or executed in anticipation of or in connection with
any Finance Document.

 
32.9
Exclusion of liability

 
32.9.1
Without limiting sub-clause 32.9.2 below, an Agent will not be liable for any
action taken by it under or in connection with any Finance Document, unless
directly caused by its gross negligence or wilful misconduct.

 
32.9.2
No Party (other than an Agent) may take any proceedings against any officer,
employee or agent of an Agent in respect of any claim it might have against such
Agent or in respect of any act or omission of any kind by that officer, employee
or agent in relation to any Finance Document and any officer, employee or agent
of an Agent may rely on this sub-clause 32.9.2 subject to Clause 1.4 (Third
party rights) and the provisions of the Third Parties Act.

 
32.9.3
No Agent will be liable for any delay (or any related consequences) in crediting
an account with an amount required under the Finance Documents to be paid by the
Agent if the Agent has taken all necessary steps as soon as reasonably
practicable to comply with the regulations or operating procedures of any
recognised clearing or settlement system used by the Agent for that purpose.

 
93

--------------------------------------------------------------------------------


 
32.9.4
Nothing in this Agreement shall oblige an Agent or Arranger to carry out any
“know your customer” or other checks in relation to any person on behalf of any
Lender and each Lender confirms to the Agents and the Arrangers that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the Agents or
the Arrangers.

 
32.10
Lenders’ indemnity to the Agents

 
Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Agent, within three
Business Days of demand, against any cost, loss or liability incurred by the
Agent (otherwise than by reason of the Agent’s gross negligence or wilful
misconduct) in acting as Agent under the Finance Documents (unless the Agent has
been reimbursed by an Obligor pursuant to a Finance Document).
 
32.11
Resignation of an Agent

 
32.11.1
An Agent may resign and appoint one of its Affiliates as successor by giving
notice to the other Finance Parties and the Parent Company.

 
32.11.2
Alternatively an Agent may resign by giving notice to the other Finance Parties
and the Parent Company, in which case the Majority Lenders (after consultation
with the Parent Company) may appoint a successor Agent.

 
32.11.3
If the Majority Lenders have not appointed a successor Agent in accordance with
sub-clause 32.11.2 above within 30 days after notice of resignation was given,
the retiring Agent (after consultation with the Parent Company) may appoint a
successor Agent.

 
32.11.4
A retiring Agent shall, at its own cost, make available to the successor Agent
such documents and records and provide such assistance as the successor Agent
may reasonably request for the purposes of performing its functions as Agent
under the Finance Documents.

 
32.11.5
An Agent’s resignation notice shall only take effect upon the appointment of a
successor.

 
32.11.6
Upon the appointment of a successor, the retiring Agent shall be discharged from
any further obligation in respect of the Finance Documents but shall remain
entitled to the benefit of this Clause 32.  Its successor and each of the other
Parties shall have the same rights and obligations amongst themselves as they
would have had if such successor had been an original Party.

 
32.11.7
After consultation with the Parent Company, the Majority Lenders may, by notice
to an Agent, require it to resign in accordance with sub-clause 32.11.2
above.  In this event, such Agent shall resign in accordance with sub-clause
32.11.2 above.

 
94

--------------------------------------------------------------------------------


 
32.12
Confidentiality

 
32.12.1
In acting as agent for the Finance Parties, each Agent shall be regarded as
acting through its agency division which shall be treated as a separate entity
from any other of its divisions or departments.

 
32.12.2
If information is received by another division or department of an Agent, it may
be treated as confidential to that division or department and the relevant Agent
shall not be deemed to have notice of it.

 
32.13
Relationship with the Lenders

 
32.13.1
Each Agent may treat each Lender as a Lender, entitled to payments under this
Agreement and acting through its Facility Office unless it has received not less
than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 
32.13.2
Each Lender shall supply the Facility Agent with any information required by the
Facility Agent in order to calculate the Mandatory Cost in accordance with
Schedule 4 (Mandatory Cost formulae).

 
32.14
Credit appraisal by the Lenders

 
Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each Agent and Arranger that it has been, and will continue to be,
solely responsible for making its own independent appraisal and investigation of
all risks arising under or in connection with any Finance Document including but
not limited to:
 
32.14.1
the financial condition, status and nature of each member of the Group;

 
32.14.2
the legality, validity, effectiveness, adequacy or enforceability of any Finance
Document and any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Finance Document;

 
32.14.3
whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under or in connection with
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 
32.14.4
the adequacy, accuracy and/or completeness of the Information Memorandum and any
other information provided by an Agent, any other Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

 
95

--------------------------------------------------------------------------------


 
32.15
Reference Banks

 
If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Parent Company) appoint another Lender or an Affiliate of
a Lender to replace that Reference Bank.
 
32.16
Agents’ management time

 
Any amount payable to an Agent under Clause 21.3 (Indemnity to the Facility
Agent), Clause 23 (Costs and expenses) and Clause 32.10 (Lenders’ indemnity to
the Agents) shall include the cost of utilising the Agent’s extraordinary
management time or other extraordinary resources not contemplated at the date of
this Agreement (in connection with any Default, any request for or granting of a
waiver or consent, or amendment to a Finance Document or the preservation or
enforcement of any right arising under the Finance Documents) and will be
calculated on the basis of such reasonable daily or hourly rates as the Agent
may notify to the Parent Company and the Lenders, and is in addition to any fee
paid or payable to the Agent under Clause 18 (Fees).
 
32.17
Deduction from amounts payable by the Agents

 
If any Party owes an amount to an Agent under the Finance Documents the Agent
may, after giving notice to that Party, deduct an amount not exceeding that
amount from any payment to that Party which the Agent would otherwise be obliged
to make under the Finance Documents and apply the amount deducted in or towards
satisfaction of the amount owed.  For the purposes of the Finance Documents that
Party shall be regarded as having received any amount so deducted.
 
32.18
USA Patriot Act

 
Each Lender hereby notifies each Obligor that pursuant to the requirements of
the USA Patriot Act, such Lender is required to obtain, verify and record
information that identifies such Obligor, which information includes the name
and address of such Obligor and other information that will allow such Lender to
identity such Obligor in accordance with the USA Patriot Act.
 
33.
CONDUCT OF BUSINESS BY THE FINANCE PARTIES

 
No provision of this Agreement will:
 
33.1.1
interfere with the right of any Finance Party to arrange its affairs (Tax or
otherwise) in whatever manner it thinks fit;

 
33.1.2
oblige any Finance Party to investigate or claim any credit, relief, remission
or repayment available to it or the extent, order and manner of any claim; or

 
33.1.3
oblige any Finance Party to disclose any information relating to its affairs
(Tax or otherwise) or any computations in respect of Tax.

 
96

--------------------------------------------------------------------------------


 
34.
SHARING AMONG THE FINANCE PARTIES

 
34.1
Payments to Finance Parties

 
If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 35 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:
 
34.1.1
the Recovering Finance Party shall, within three Business Days, notify details
of the receipt or recovery to the relevant Agent;

 
34.1.2
that Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 35 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 
34.1.3
the Recovering Finance Party shall, within three Business Days of demand by that
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 35.5 (Partial payments).

 
34.2
Redistribution of payments

 
The relevant Agent shall treat the Sharing Payment as if it had been paid by the
relevant Obligor and distribute it between the Finance Parties (other than the
Recovering Finance Party) in accordance with Clause 35.5 (Partial payments).
 
34.3
Recovering Finance Party’s rights

 
34.3.1
On a distribution by an Agent under Clause 34.2 (Redistribution of payments),
the Recovering Finance Party will be subrogated to the rights of the Finance
Parties which have shared in the redistribution.

 
34.3.2
If and to the extent that the Recovering Finance Party is not able to rely on
its rights under sub-clause 34.3.1 above, the relevant Obligor shall be liable
to the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 
34.4
Reversal of redistribution

 
If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:
 
34.4.1
each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 34.2 (Redistribution of payments) shall, upon request of the
relevant Agent, pay to that Agent for the account of that Recovering Finance
Party an amount equal to the appropriate part of its share of the Sharing
Payment (together with an amount as is necessary to reimburse that Recovering
Finance Party for its

 
97

--------------------------------------------------------------------------------


 
 
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 
34.4.2
that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 
34.5
Exceptions

 
34.5.1
This Clause 34 shall not apply to the extent that the Recovering Finance Party
would not, after making any payment pursuant to this Clause, have a valid and
enforceable claim against the relevant Obligor.

 
34.5.2
A Recovering Finance Party is not obliged to share with any other Finance Party
any amount which the Recovering Finance Party has received or recovered as a
result of taking legal or arbitration proceedings if:

 
 
(a)
it notified that other Finance Party of the legal or arbitration proceedings;
and

 
 
(b)
that other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 
98

--------------------------------------------------------------------------------


 
SECTION 11
ADMINISTRATION
 
35.
PAYMENT MECHANICS

 
35.1
Payments to each Agent

 
35.1.1
On each date on which an Obligor or a Lender is required to make a payment under
a Finance Document, that Obligor or Lender shall make the same available to the
relevant Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the relevant
Agent as being customary at the time for settlement of transactions in the
relevant currency in the place of payment.

 
35.1.2
Payment shall be made to such account in the principal financial centre of the
country of that currency (or, in relation to euro, in a principal financial
centre in a Participating Member State or London) with such bank as the relevant
Agent specifies.

 
35.2
Distributions by an Agent

 
Each payment received by an Agent under the Finance Documents for another Party
shall, subject to Clause 35.3 (Distributions to an Obligor), Clause 35.4
(Clawback) and Clause 32.17 (Deduction from amounts payable by the Agents) be
made available by the Agent as soon as practicable after receipt to the Party
entitled to receive payment in accordance with this Agreement (in the case of a
Lender, for the account of its Facility Office), to such account as that Party
may notify to the Agent by not less than five Business Days’ notice with a bank
in the principal financial centre of the country of that currency (or, in
relation to euro, in the principal financial centre of a Participating Member
State or London).
 
35.3
Distributions to an Obligor

 
An Agent may (with the consent of the Obligor or in accordance with Clause 36
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.
 
35.4
Clawback

 
35.4.1
Where a sum is to be paid to an Agent under the Finance Documents for another
Party, an Agent is not obliged to pay that sum to that other Party (or to enter
into or perform any related exchange contract) until it has been able to
establish to its satisfaction that it has actually received that sum.

 
35.4.2
If an Agent pays an amount to another Party and it proves to be the case that
the Agent had not actually received that amount, then the Party to whom that
amount (or the proceeds of any related exchange contract) was paid by the Agent
shall on demand refund the same to the Agent together with interest on that
amount from the date of payment to the date of receipt by the Agent, calculated
by the Agent to reflect its cost of funds.

 
99

--------------------------------------------------------------------------------


 
35.5
Partial payments

 
35.5.1
If an Agent receives a payment that is insufficient to discharge all the amounts
then due and payable by an Obligor under the Finance Documents, the Agent shall
apply that payment towards the obligations of that Obligor under the Finance
Documents in the following order:

 
 
(a)
first, in or towards payment pro rata of any unpaid fees, costs and expenses of
each Agent and Arranger under the Finance Documents;

 
 
(b)
secondly, in or towards payment pro rata of any accrued interest, fee or
commission due but unpaid under this Agreement;

 
 
(c)
thirdly, in or towards payment pro rata of any principal due but unpaid under
this Agreement; and

 
 
(d)
fourthly, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents.

 
35.5.2
An Agent shall, if so directed by the Majority Lenders, vary the order set out
in paragraphs (a) to (d) of sub-clause 35.5.1 above.

 
35.5.3
Sub-clauses 35.5.1 and 35.5.2 above will override any appropriation made by an
Obligor.

 
35.6
No set-off by Obligors

 
All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.
 
35.7
Business Days

 
35.7.1
Any payment which is due to be made on a day that is not a Business Day shall be
made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 
35.7.2
During any extension of the due date for payment of any principal or Unpaid Sum
under this Agreement interest is payable on the principal or Unpaid Sum at the
rate payable on the original due date.

 
35.8
Currency of account

 
35.8.1
Subject to sub-clauses 35.8.2 to 35.8.5 below, the Base Currency is the currency
of account and payment for any sum due from an Obligor under any Finance
Document.

 
35.8.2
A repayment of a Loan or Unpaid Sum or a part of a Loan or Unpaid Sum shall be
made in the currency in which that Loan or Unpaid Sum is denominated on its due
date.

 
100

--------------------------------------------------------------------------------


 
35.8.3
Each payment of interest shall be made in the currency in which the sum in
respect of which the interest is payable was denominated when that interest
accrued.

 
35.8.4
Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 
35.8.5
Any amount expressed to be payable in a currency other than the Base Currency
shall be paid in that other currency.

 
35.9
Change of currency

 
35.9.1
Unless otherwise prohibited by law, if more than one currency or currency unit
are at the same time recognised by the central bank of any country as the lawful
currency of that country, then:

 
 
(a)
any reference in the Finance Documents to, and any obligations arising under the
Finance Documents in, the currency of that country shall be translated into, or
paid in, the currency or currency unit of that country designated by the
Facility Agent (after consultation with the Parent Company); and

 
 
(b)
any translation from one currency or currency unit to another shall be at the
official rate of exchange recognised by the central bank for the conversion of
that currency or currency unit into the other, rounded up or down by the
Facility Agent (acting reasonably).

 
35.9.2
If a change in any currency of a country occurs, this Agreement will, to the
extent the Facility Agent (acting reasonably and after consultation with the
Parent Company) specifies to be necessary, be amended to comply with any
generally accepted conventions and market practice in the Relevant Interbank
Market and otherwise to reflect the change in currency.

 
36.
SET-OFF

 
A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation.  If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.
 
37.
NOTICES

 
37.1
Communications in writing

 
Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.
 
101

--------------------------------------------------------------------------------


 
37.2
Addresses

 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:
 
37.2.1
in the case of the Company, that identified with its name below;

 
37.2.2
in the case of each Lender or any Obligor, that notified in writing to the
Facility Agent on or prior to the date on which it becomes a Party; and

 
37.2.3
in the case of an Agent, that identified with its name below,

 
or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.
 
37.3
Delivery

 
37.3.1
Any communication or document made or delivered by one person to another under
or in connection with the Finance Documents will only be effective:

 
 
(a)
if by way of fax, when received in legible form; or

 
 
(b)
if by way of letter, when it has been left at the relevant address or five
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address,

 
and, if a particular department or officer is specified as part of its address
details provided under Clause 37.2 (Addresses), if addressed to that department
or officer.
 
37.3.2
Any communication or document to be made or delivered to an Agent will be
effective only when actually received by the Agent and then only if it is
expressly marked for the attention of the department or officer identified with
the Agent’s signature below (or any substitute department or officer as the
Agent shall specify for this purpose).

 
37.3.3
All notices from or to an Obligor shall be sent through an Agent.

 
37.3.4
Any communication or document made or delivered to the Parent Company in
accordance with this Clause 37 will be deemed to have been made or delivered to
each of the Obligors.

 
37.4
Notification of address and fax number

 
Promptly upon receipt of notification of an address and fax number or change of
address or fax number pursuant to Clause 37.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.
 
102

--------------------------------------------------------------------------------


 
37.5
Electronic communication

 
37.5.1
Any communication to be made between an Agent and a Lender under or in
connection with the Finance Documents may be made by electronic mail or other
electronic means, if that Agent and the relevant Lender:

 
 
(a)
agree that, unless and until notified to the contrary, this is to be an accepted
form of communication;

 
 
(b)
notify each other in writing of their electronic mail address and/or any other
information required to enable the sending and receipt of information by that
means; and

 
 
(c)
notify each other of any change to their address or any other such information
supplied by them.

 
37.5.2
Any electronic communication made between an Agent and a Lender will be
effective only when actually received in readable form and in the case of any
electronic communication made by a Lender to that Agent only if it is addressed
in such a manner as the Agent shall specify for this purpose.

 
37.6
English language

 
37.6.1
Any notice given under or in connection with any Finance Document must be in
English.

 
37.6.2
All other documents provided under or in connection with any Finance Document
must be:

 
 
(a)
in English; or

 
 
(b)
if not in English, and if so required by the Facility Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 
38.
CALCULATIONS AND CERTIFICATES

 
38.1
Accounts

 
In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.
 
38.2
Certificates and determinations

 
Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.
 
103

--------------------------------------------------------------------------------


 
38.3
Day count convention

 
Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.
 
39.
PARTIAL INVALIDITY

 
If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.
 
40.
REMEDIES AND WAIVERS

 
No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.
 
41.
AMENDMENTS AND WAIVERS

 
41.1
Required consents

 
41.1.1
Subject to Clause 41.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

 
41.1.2
The Facility Agent may effect, on behalf of any Finance Party, any amendment or
waiver permitted by this Clause 41.

 
41.2
Exceptions

 
41.2.1
An amendment or waiver that has the effect of changing or which relates to:

 
 
(a)
the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 
 
(b)
an extension to the date of payment of any amount under the Finance Documents;

 
 
(c)
a reduction in the Margin or a reduction in the amount of any payment of
principal, interest, fees or commission payable;

 
 
(d)
an increase in or an extension of any Commitment;

 
 
(e)
a change to the Borrowers or Guarantors other than in accordance with Clause 31
(Changes to the Obligors);

 
104

--------------------------------------------------------------------------------


 
 
(f)
any provision which expressly requires the consent of all the Lenders; or

 
 
(g)
Clause 2.4 (Finance Parties’ rights and obligations), Clause 30 (Changes to the
Lenders) or this Clause 41,

 
shall not be made without the prior consent of all the Lenders.
 
41.2.2
An amendment or waiver which relates to the rights or obligations of an Agent or
Arranger may not be effected without the consent of that Agent or Arranger.

 
41.3
Replacement of Lender

 
41.3.1
If at any time any Lender becomes a Non-Consenting Lender (as defined in
sub-clause 41.3.3 below), then the Parent Company may, on five Business Days’
prior written notice to the Facility Agent and such Lender:

 
 
(a)
cancel the Commitment of the Non-Consenting Lender at the next interest payment
or rollover date; or

 
 
(b)
require such Lender to (and such Lender shall) transfer pursuant to Clause 30
(Changes to the Lenders) all (and not part only) of its rights and obligations
under this Agreement to another Lender (a “Replacement Lender”) which confirms
its willingness to assume and does assume all the obligations of the
transferring Lender (including the assumption of the transferring Lender’s
participations on the same basis as the transferring Lender) for a purchase
price in cash payable at the time of transfer equal to the outstanding principal
amount of such Lender’s participation in the outstanding Utilisations and all
accrued interest, Break Costs and other amounts payable in relation thereto
under the Finance Documents.

 
41.3.2
The replacement of a Lender pursuant to this Clause 41.3 shall be subject to the
following conditions:

 
 
(a)
the Parent Company shall have no right to replace the Facility Agent;

 
 
(b)
neither the Facility Agent nor the Lender shall have any obligation to the
Parent Company to find a Replacement Lender;

 
(c)
in the event of a replacement of a Non-Consenting Lender such replacement must
take place no later than 10 Business Days after the date the Non-Consenting
Lender notifies the Parent Company and the Facility Agent of its failure or
refusal to agree to any consent, waiver or amendment to the Finance Documents
requested by the Parent Company; and

 
(d)
in no event shall the Lender replaced under this Clause 41.3 be required to pay
or surrender to such Replacement Lender any of the fees received by such Lender
pursuant to the Finance Documents.

 
41.3.3
In the event that:

 
105

--------------------------------------------------------------------------------


 
(a)
the Parent or the Facility Agent (at the request of the Parent Company) has
requested the Lenders to consent to a waiver or amendment of any provisions of
the Finance Documents;

 
(b)
the waiver or amendment in question requires the consent of all the Lenders; and

 
(c)
Lenders whose Commitments aggregate 85 per cent. or more of the Total
Commitments (or, if the Total Commitments have been reduced to zero, aggregated
85 per cent. or more of the Total Commitments prior to that reduction) have
consented to such waiver or amendment,

 
then any Lender who has declined or failed to consent or provide approval by the
later of (i) the date nominated by the Facility Agent in the request to the
Lenders as a deadline for response, and (ii) 3 Business Days after such 85 per
cent. Lender approval or consent has been received shall be deemed a
“Non-Consenting Lender”.
 
42.
COUNTERPARTS

 
Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.
 
106

--------------------------------------------------------------------------------


 
SECTION 12
GOVERNING LAW AND ENFORCEMENT
 
43.
GOVERNING LAW

 
This Agreement is governed by English law.
 
44.
ENFORCEMENT

 
44.1
Jurisdiction

 
44.1.1
The courts of England have non-exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).

 
44.1.2
The Parties agree that the courts of England are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 
44.2
Service of process

 
Without prejudice to any other mode of service allowed under any relevant law,
each Obligor (other than an Obligor incorporated in England and Wales):
 
44.2.1
irrevocably appoints the Company as its agent for service of process in relation
to any proceedings before the English courts in connection with any Finance
Document; and

 
44.2.2
agrees that failure by an agent for service of process to notify the relevant
Obligor of the process will not invalidate the proceedings concerned,

 
and the Company hereby accepts such appointment on the terms of this Clause
44.2.
 
44.3
Waiver of jury trial

 
Each of the parties to this Agreement irrevocably waives trial by jury in any
action or proceeding with respect to this Agreement or any of the Finance
Documents.
 
This Agreement has been entered into, and amended and restated, on the dates
stated at the beginning of this Agreement.
 
107

--------------------------------------------------------------------------------


 
SCHEDULE 1
THE PARTIES
 
Part I
The Obligors
 
Name of Original Borrower
 
Registration number (or equivalent, if any)
 
Country / state of incorporation
         
Shire plc
 
05492592
 
England and Wales



 
Name of Additional Borrower
 
Registration number (or equivalent, if any)
 
Country / state of incorporation
         
Shire Limited
 
99854
 
Jersey
         
Shire Holdings UK Limited
 
04666500
 
England and Wales
         
Shire Pharmaceuticals Group Limited
 
02883758
 
England and Wales
         
Shire Global Finance Limited
 
05418960
 
England and Wales
         
Shire Holdings Europe Limited
 
03158354
 
England and Wales
         
Shire Pharmaceuticals Ireland Limited
     
The Republic of Ireland
         
Shire Holdings US AG
     
The State of Delaware
         
Shire LLC
     
The Commonwealth of Kentucky



 
Name of Additional Guarantor
 
Registration number (or equivalent, if any)
 
Country / state of incorporation
         
Shire Limited
 
99854
 
Jersey



 
108

--------------------------------------------------------------------------------




 
Part II
The Original Term Lenders2
 
Name of Original Term
Lender
Facility A
Commitment
Facility B
Commitment
Facility Office
             
ABN AMRO Bank N.V.
 
US$ 250,000,000
 
US$75,000,000
 
250 Bishopsgate, London EC2M 4AA
             
Barclays Bank PLC
 
US$250,000,000
 
US$75,000,000
 
5 The North Colonnade, Canary Wharf, London E14 4BB
             
Citibank, N.A., London
 
US$250,000,000
 
US$75,000,000
 
Citigroup Centre, 25 Canada Square, Canary Wharf, London E14 5LB
             
The Royal Bank of Scotland plc
 
 
US$250,000,000
 
US$75,000,000
 
135 Bishopsgate,
London EC2M 3UR

 
 

--------------------------------------------------------------------------------

2 The Term Loans have been repaid and the Facility A Commitments and the
Facility B Commitments have been cancelled.
 
109

--------------------------------------------------------------------------------


 
Part III
The Original Revolving Lenders3
 
Name of Original Revolving
Lender
 
Revolving Commitment
 
Facility Office
             
ABN AMRO Bank N.V.
   
US$250,000,000
   
250 Bishopsgate, London EC2M 4AA
             
Barclays Bank PLC
   
US$250,000,000
   
5 The North Colonnade, Canary Wharf, London E14 4BB
             
Citibank, N.A., London
   
US$250,000,000
   
Citigroup Centre, 25 Canada Square, Canary Wharf, London E14 5LB
             
The Royal Bank of Scotland plc
 
   
US$250,000,000
   
135 Bishopsgate, London EC2M 3UR

 
 

--------------------------------------------------------------------------------

3 Please see Part I of Schedule 2 (The Lenders) to the Syndication and Amendment
Agreement for Revolving Facility Commitments on the Syndication Date.
 
110

--------------------------------------------------------------------------------


 
Part IV
The Original Dollar Swingline Lenders4
 
Name of Original Dollar Swingline Lender
 
Swingline Commitment
 
Facility Office
             
ABN AMRO Bank N.V.
   
US$62,500,000
   
540 West Madison Street, Suite 2621 Chicago, IL 60661, USA
             
Barclays Bank PLC
   
US$62,500,000
   
c/o Barclays Group Inc., Client Services Unit as US Dollar Funding
Administrator, 11th Floor, 222 Broadway, New York, NY 10038 USA
             
Citicorp USA, Inc.
   
US$62,500,000
   
2 Penns Way, New Castle DE. 19720, USA
             
The Royal Bank of Scotland plc
   
US$62,500,000
   
101 Park Avenue, 12th Floor, New York, NY 10178, USA

 
 
 

--------------------------------------------------------------------------------

 4 Please see Part II of Schedule 2 (The Lenders) to the Syndication and
Amendment Agreement for Dollar Swingline Commitments on the Syndication Date.
 
111

--------------------------------------------------------------------------------


 
Part V
The Original Euro Swingline Lenders5
 
Name of Original Euro
Swingline Lender
 
Swingline Commitment
 
Facility Office
             
ABN AMRO Bank N.V.
   
US$62,500,000
   
250 Bishopsgate, London EC2M 4AA
             
Barclays Bank PLC
   
US$62,500,000
   
5 The North Colonnade, Canary Wharf, London E14 4BB
             
Citibank, N.A., London
   
US$62,500,000
   
Citigroup Centre, 25 Canada Square, Canary Wharf, London E14 5LB
             
The Royal Bank of Scotland plc
   
US$62,500,000
   
135 Bishopsgate, London
EC2M 3UR



 



--------------------------------------------------------------------------------

  
 5 Please see Part III of Schedule 2 (The Lenders) to the Syndication and
Amendment Agreement for Euro Swingline Commitments on the Syndication Date.
 
112

--------------------------------------------------------------------------------


 
SCHEDULE 2
CONDITIONS PRECEDENT
 
Part I
Conditions precedent to initial Utilisation
 
1.
Original Obligors

 
 
(a)
A copy of the constitutional documents of each Original Obligor.

 
 
(b)
A copy of a good standing certificate (including verification of tax status)
with respect to each US Obligor, issued as of a recent date by the Secretary of
State or other appropriate official of each US Obligor’s jurisdiction of
incorporation or organisation.

 
 
(c)
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of each Original Obligor:

 
 
(i)
approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 
 
(ii)
authorising a specified person or persons to execute the Finance Documents to
which it is a party on its behalf; and

 
 
(iii)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices (including, if relevant, any Utilisation
Request) to be signed and/or despatched by it under or in connection with the
Finance Documents to which it is a party.

 
 
(d)
An extract from a resolution of the board of directors of each Original Obligor
evidencing due appointment of the committee of the board of directors referred
to in paragraph (c) above.

 
 
(e)
A specimen of the signature of each person authorised by the resolution referred
to in paragraph (c) above.

 
 
(f)
A certificate of the Company (signed by a director or other authorised
signatory) confirming that borrowing or guaranteeing, as appropriate, the Total
Revolving Facility Commitments would not cause any borrowing, guaranteeing or
similar limit binding on any Original Obligor to be exceeded.

 
 
(g)
A certificate of an authorised signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in this Part I of
Schedule 2 (Conditions precedent) is correct, complete and in full force and
effect as at a date no earlier than the date of this Agreement.

 
2.
Legal opinions

 
113

--------------------------------------------------------------------------------


 
 
(a)
A legal opinion of Clifford Chance LLP legal advisers to the Arrangers and the
Agents in England.

 
 
(b)
If an Original Obligor is incorporated in a jurisdiction other than England and
Wales, a legal opinion of the legal advisers to the Arrangers and Agents or the
Company, as the case may be, in the relevant jurisdiction.

 
3.
Other documents and evidence

 
 
(a)
Duly executed Fee Letters, this Agreement and the Mandate Letter.

 
 
(b)
Evidence that any agent for service of process referred to in Clause 44.2
(Service of process), if not an Original Obligor, has accepted its appointment.

 
 
(c)
The Original Financial Statements and interim financial statements of the
Company.

 
 
(d)
Evidence that the fees, costs and expenses then due from the Company pursuant to
Clause 18 (Fees) and Clause 23 (Costs and expenses) have been paid or will be
paid by the first Utilisation Date.

 
 
(e)
Any information that is requested by a Finance Party (acting reasonably) to
ensure compliance with applicable “Know Your Customer” requirements.

 
 
(f)
Evidence of cancellation of the facilities under the 2005 Agreement.

 
 
(g)
A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent considers to be reasonably necessary or desirable (if it has
notified the Company accordingly) in connection with the entry into and
performance of the transactions contemplated by any Finance Document or for the
validity and enforceability of any Finance Document.

 
114

--------------------------------------------------------------------------------


 
Part II
Conditions precedent to Certain Funds Utilisation
 
1.
Evidence that the Acceptance Date (as defined in the Acquisition Agreement) has
occurred or will occur on or immediately after the first Certain Funds
Utilisation.

 
2.
In relation to the Acquisition, projections from the combined Group financial
model substantially in the form already distributed.

 
3.
A copy of the Acquisition Documents, including a post Acquisition group
structure chart and a sources and uses statement in a form and substance
satisfactory to the Arrangers, acting reasonably.

 
4.
A copy of the shareholder circular to be sent by the Company to its shareholders
(including, to the extent that the Acquisition is a Class 1 Acquisition (as
defined in the Listing Rules of the Financial Services Authority), a copy of a
resolution of the shareholders of the Company approving the terms of the
Acquisition, a shareholders working capital statement issued for the purposes of
the Acquisition, and a copy of the working capital report) and a copy of the
press release announcing that the Company’s shareholders have passed the
resolution(s) set out in such shareholder circular.

 
5.
An executed copy of the Tender and Support Agreement.

 
6.
An executed copy of the certificate from New River in respect of conditions
2(c), (d) and (e) as described in Annex 1 of the Acquisition Agreement.

 
7.
A certificate of the Company (signed by a director or other authorised
signatory) confirming that borrowing or guaranteeing, as appropriate, the Total
Commitments would not cause any borrowing, guaranteeing or similar limit binding
on any Original Obligor to be exceeded.

 
8.
Evidence that the Company has completed a rights issue or other equity issuance
in an amount sufficient to raise gross proceeds of not less than £415,000,000.

 
115

--------------------------------------------------------------------------------




 
Part III
Conditions precedent required to be
delivered by an Additional Obligor
 
1.
An Accession Letter, duly executed by the Additional Obligor and the Parent
Company.

 
2.
A copy of the constitutional documents of the Additional Obligor.

 
3.
If the Additional Obligor is a US Obligor, a copy of a good standing certificate
(including verification of tax status) with respect to the Additional Obligor,
issued as of a recent date by the Secretary of State or other appropriate
official of the Additional Obligor’s jurisdiction of incorporation or
organisation.

 
4.
A copy of a resolution of the board of directors (or a duly appointed committee
of the board of directors) of the Additional Obligor:

 
 
(a)
approving the terms of, and the transactions contemplated by, the Accession
Letter and the Finance Documents and resolving that it execute the Accession
Letter;

 
 
(b)
authorising a specified person or persons to execute the Accession Letter on its
behalf; and

 
 
(c)
authorising a specified person or persons, on its behalf, to sign and/or
despatch all other documents and notices (including, in relation to an
Additional Borrower, any Utilisation Request) to be signed and/or despatched by
it under or in connection with the Finance Documents.

 
5.
A specimen of the signature of each person authorised by the resolution referred
to in paragraph 4 above.

 
6.
A certificate of the Additional Obligor (signed by a director or other
authorised signatory) confirming that borrowing or guaranteeing, as appropriate,
the Total Commitments would not cause any borrowing, guaranteeing or similar
limit binding on it to be exceeded.

 
7.
A certificate of an authorised signatory of the Additional Obligor certifying
that each copy document listed in this Part III of Schedule 2 (Conditions
precedent) is correct, complete and in full force and effect as at a date no
earlier than the date of the Accession Letter.

 
8.
A copy of any other Authorisation or other document, opinion or assurance which
the Facility Agent considers to be reasonably necessary or desirable in
connection with the entry into and performance of the transactions contemplated
by the Accession Letter or for the validity and enforceability of any Finance
Document.

 
9.
If available, the latest audited financial statements of the Additional Obligor.

 
10.
A legal opinion of Clifford Chance LLP, legal advisers to the Arrangers and the
Agents in England.

 
116

--------------------------------------------------------------------------------


 
11.
If the Additional Obligor is incorporated in a jurisdiction other than England
and Wales, a legal opinion of the legal advisers to the Arrangers and the Agents
or the Parent Company, as the case may be, in the jurisdiction in which the
Additional Obligor is incorporated.

 
12.
If the proposed Additional Obligor is incorporated in a jurisdiction other than
England and Wales, evidence that the agent for service of process specified in
Clause 44.2 (Service of process), if not an Obligor, has accepted its
appointment in relation to the proposed Additional Obligor.

 


117

--------------------------------------------------------------------------------


 
SCHEDULE 3
REQUESTS
 
Part I
Utilisation Request – Term Loans and Revolving Loan
 
From:      [Borrower]
 
To:          [Facility Agent]
 
Dated:
 
Dear Sirs
 
Shire Limited – US$1,200,000,000 Multi-Currency Term and Revolving Facilities
Agreement
dated 20 February 2007, as amended and restated on 19 July 2007 and as further
amended and
restated on 23 May 2008 (the “Agreement”)
 
1.
We refer to the Agreement.  This is a Utilisation Request.  Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2.
We wish to borrow a Loan on the following terms:

 
Proposed Utilisation Date:
[           ] (or, if that is not a Business Day, the next Business Day)
   
Facility to be utilised:
[Facility A]/[Facility B]*/Revolving Facility*
   
Currency of Loan:
[           ]
   
Amount:
[      ] or, if less, the Available Facility
   
Interest Period:
[           ]

 
3.
We confirm that each condition specified in Clause 4.3 (Further conditions
precedent) of the Agreement is satisfied on the date of this Utilisation
Request.

 
4.
[We confirm that the fees, costs and expenses due from the Company pursuant to
Clause 18 (Fees) and Clause 23 (Costs and Expenses) of the Agreement have been
paid, or if not, will be paid out of the Amount specified in paragraph 2
above]**

 
5.
The proceeds of this Loan should be credited to [account].

 
6.
This Utilisation Request is irrevocable.

 
118

--------------------------------------------------------------------------------


 
 
Yours faithfully
 


 
…………………………………
authorised signatory for
[name of relevant Borrower]


 
* delete as appropriate
 
** To be included in the First Utilisation Request
 
119

--------------------------------------------------------------------------------


 
Part II
Utilisation Request – Swingline Loan
 
From:        [Borrower]
 
To:           [Swingline Agent]
 
Dated:
 
Dear Sirs
 
Shire Limited – US$1,200,000,000 Multi-Currency Term and Revolving Facilities
Agreement
dated 20 February 2007, as amended and restated on 19 July 2007 and as further
amended and
restated on 23 May 2008 (the “Agreement”)
 
1.
We refer to the Agreement.  This is a Utilisation Request.  Terms defined in the
Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 
2.
We wish to borrow a Swingline Loan on the following terms:

 
Proposed Utilisation Date:
[           ] (or, if that is not a Business Day, the next Business Day)
   
Facility to be utilised:
Swingline Facility
   
Currency of Loan:
[           ]
   
Amount:
[      ] or, if less, the Available Facility
   
Interest Period:
[           ]

 
3.
We confirm that each condition specified in Clause 6.4 (Swingline Lenders’
participation) of the Agreement is satisfied on the date of this Utilisation
Request.

 
4.
The proceeds of this Swingline Loan should be credited to [account].

 
5.
This Utilisation Request is irrevocable.

 
 
Yours faithfully
 


 
…………………………………
authorised signatory for
[name of relevant Borrower]


 
120

--------------------------------------------------------------------------------


 
SCHEDULE 4
MANDATORY COST FORMULAE
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Facility Agent shall calculate, as a percentage rate, a rate (the “Additional
Cost Rate”) for each Lender, in accordance with the paragraphs set out
below.  The Mandatory Cost will be calculated by the Facility Agent as a
weighted average of the Lenders’ Additional Cost Rates (weighted in proportion
to the percentage participation of each Lender in the relevant Loan) and will be
expressed as a percentage rate per annum.

 
3.
The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Facility Agent.  This percentage will be certified by that Lender in its notice
to the Facility Agent to be its reasonable determination of the cost (expressed
as a percentage of that Lender’s participation in all Loans made from that
Facility Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that Facility Office.

 
4.
The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Facility Agent as follows:

 
 
(a)
in relation to a sterling Loan:

 
[p121a.jpg] per cent. per annum
 
 
(b)
in relation to a Loan in any currency other than sterling:

 
[p121b.jpg] per cent. per annum.
 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Margin and the Mandatory Cost
and, if the Loan is an Unpaid Sum, the additional rate of interest specified in
sub-clause 15.3.1 of Clause 15.3 (Default interest)) payable for the relevant
Interest Period on the Loan.

 
121

--------------------------------------------------------------------------------


 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
D
is the percentage rate per annum payable by the Bank of England to the Facility
Agent on interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Facility Agent as being the average of the most recent
rates of charge supplied by the Reference Banks to the Facility Agent pursuant
to paragraph 7 below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Facility Agent, each Reference Bank shall, as soon as
practicable after publication by the Financial Services Authority, supply to the
Facility Agent, the rate of charge payable by that Reference Bank to the
Financial Services Authority pursuant to the Fees Rules in respect of the
relevant financial year of the Financial Services Authority (calculated for this
purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Facility Agent for the
purpose of calculating its Additional Cost Rate.  In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 
 
(a)
the jurisdiction of its Facility Office; and

 
 
(b)
any other information that the Facility Agent may reasonably require for such
purpose.

 
122

--------------------------------------------------------------------------------


 
Each Lender shall promptly notify the Facility Agent of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Facility Agent based upon the information supplied to it pursuant to
paragraphs 7 and 8 above and on the assumption that, unless a Lender notifies
the Facility Agent to the contrary, each Lender’s obligations in relation to
cash ratio deposits and Special Deposits are the same as those of a typical bank
from its jurisdiction of incorporation with a Facility Office in the same
jurisdiction as its Facility Office.

 
10.
The Facility Agent shall have no liability to any person if such determination
results in an Additional Cost Rate which over or under compensates any Lender
and shall be entitled to assume that the information provided by any Lender or
Reference Bank pursuant to paragraphs 3, 7 and 8 above is true and correct in
all respects.

 
11.
The Facility Agent shall distribute the additional amounts received as a result
of the Mandatory Cost to the Lenders on the basis of the Additional Cost Rate
for each Lender based on the information provided by each Lender and each
Reference Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Facility Agent pursuant to this Schedule in relation to
a formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to
a Lender shall, in the absence of manifest error, be conclusive and binding on
all Parties.

 
13.
The Facility Agent may from time to time, after consultation with the Parent
Company and the Lenders, determine and notify to all Parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions), such changes being consistent with any generally accepted
conventions and market practice in the Relevant Interbank Market, and any such
determination shall, in the absence of manifest or proven error, be conclusive
and binding on all Parties.

 


123

--------------------------------------------------------------------------------


 
SCHEDULE 5
FORM OF TRANSFER CERTIFICATE
 
To:            [            ] as Facility Agent
 
From:
[The Existing Lender] (the “Existing Lender”) and [The New Lender] (the “New
Lender”)

 
Dated:
 
Shire Limited – US$1,200,000,000 Multi-Currency Term and Revolving Facilities
Agreement
dated 20 February 2007, as amended and restated on 19 July 2007 and as further
amended and
restated on 23 May 2008 (the “Agreement”)
 
1.
We refer to the Agreement.  This is a Transfer Certificate.  Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 
2.
We refer to Clause 30.5 (Procedure for transfer) of the Agreement:

 
 
(a)
The Existing Lender and the New Lender agree to the Existing Lender transferring
to the New Lender by novation all or part of the Existing Lender’s Commitment,
rights and obligations referred to in the Schedule in accordance with Clause
30.5 (Procedure for transfer) of the Agreement.

 
 
(b)
The proposed Transfer Date is [            ].

 
 
(c)
The Facility Office and address, fax number and attention details for notices of
the New Lender for the purposes of Clause 37.2 (Addresses) of the Agreement are
set out in the Schedule.

 
3.
The New Lender expressly acknowledges the limitations on the Existing Lender’s
obligations set out in sub-clause 30.4.3 of Clause 30.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 
4.
The New Lender confirms that [it is a Qualifying Lender] [it is not a Qualifying
Lender].6

 
5.
This Transfer Certificate may be executed in any number of counterparts and this
has the same effect as if the signatures on the counterparts were on a single
copy of this Transfer Certificate.

 
6.
This Transfer Certificate is governed by English law.

 



--------------------------------------------------------------------------------

6 Delete as applicable
 
124

--------------------------------------------------------------------------------


 
THE SCHEDULE
Commitment/rights and obligations to be transferred
 
[insert relevant details]
 
[Facility Office address, fax number and attention details for notices and
account details for payments]
 
[Existing Lender]
[New Lender]
   
By:
By:

 
This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [           ].
 
[Facility Agent]
 
By:
 


125

--------------------------------------------------------------------------------


 
SCHEDULE 6
FORM OF ACCESSION LETTER
 
To:           [  ] as Facility Agent
 
From:      [Subsidiary] and [Parent Company]
 
Dated:
 
Dear Sirs
 
Shire Limited – US$1,200,000,000 Multi-Currency Term and Revolving Facilities
Agreement
dated 20 February 2007, as amended and restated on 19 July 2007 and as further
amended and
restated on 23 May 2008 (the “Agreement”)
 
1.
We refer to the Agreement.  This is an Accession Letter.  Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 
2.
[Subsidiary] agrees to become an Additional [Borrower]/[Guarantor] and to be
bound by the terms of the Agreement as an Additional [Borrower]/[Guarantor]
pursuant to Clause [31.2 (Additional Borrowers)]/[Clause 31.4 (Additional
Guarantors)] of the Agreement.  [Subsidiary] is a company duly incorporated
under the laws of [name of relevant jurisdiction].

 
3.
[Subsidiary’s] administrative details are as follows:

 
Address:
 
Fax No:
 
Attention:
 
4.
This Accession Letter is governed by English law.

 
[5.           This Guarantor Accession Letter is entered into by a deed.]
 
[Parent Company]
[Subsidiary]



 
126

--------------------------------------------------------------------------------


 
SCHEDULE 7
FORM OF RESIGNATION LETTER
 
To:           [  ] as Facility Agent
 
From:      [resigning Obligor] and [Parent Company]
 
Dated:
 
Dear Sirs
 
Shire Limited – US$1,200,000,000 Multi-Currency Term and Revolving Facilities
Agreement
dated 20 February 2007, as amended and restated on 19 July 2007 and as further
amended and
restated on [] May 2008 (the “Agreement”)
 
1.
We refer to the Agreement.  This is a Resignation Letter.  Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 
2.
Pursuant to [Clause 31.3 (Resignation of a Borrower)]/[Clause 31.6 (Resignation
of a Guarantor)], we request that [resigning Obligor] be released from its
obligations as a [Borrower]/[Guarantor] under the Agreement.

 
3.
We confirm that:

 
 
(a)
no default is continuing or would result from the acceptance of this request;
and

 
 
(b)
[                     ]

 
4.
This Resignation Letter is governed by English law.

 
[Parent Company]
[Subsidiary]
   
By:
By:



127

--------------------------------------------------------------------------------


 
SCHEDULE 8
FORM OF COMPLIANCE CERTIFICATE
 
To:           [           ] as Facility Agent
 
From:     [Parent Company]
 
Dated:
 
Dear Sirs
 
Shire Limited – US$1,200,000,000 Multi-Currency Term and Revolving Facilities
Agreement
dated 20 February 2007, as amended and restated on 19 July 2007 and as further
amended and
restated on [] May 2008 (the “Agreement”)
 
1.
We refer to the Agreement.  This is a Compliance Certificate.  Terms defined in
the Agreement have the same meaning when used in this Compliance Certificate
unless given a different meaning in this Compliance Certificate.

 
2.
We confirm that:

 
[insert details of financial covenants and whether the Borrower is in compliance
with those covenants]
 
3.
[We confirm that no Default is continuing.]

 
4.
We confirm that the Ratio of Net Debt to EBITDA is [•]:1, and that therefore the
Facility A Margin should be [•] per cent. and the Revolving Facility Margin
should be [•] per cent..

 


 
Signed:  ……………………..
Signed:  ……………………..
Director
Director
of
of
[Parent Company]
[Parent Company]

 
128

--------------------------------------------------------------------------------


 
SCHEDULE 9
EXISTING SECURITY
 
Name of member of the
Group
 
Security
 
Total Principal Amount of
Indebtedness Secured
             
Shire LLC
   
Money Market Fund Account with STI Classic Funds, collateral against equipment
leases
   
US$5,699,619
             
SPG Insurance Company Ltd.
   
Liquidity Fund account with Barclays Global Investors, collateral against Letter
of Credit issued by Barclays in favour of Zurich Insurance
   
US$15,264,853
             
Shire Italy S.p.A.
   
Deposit Collateral for car leasing arrangement
   
EUR201,074
             
Shire Pharmaceuticals Iberia SL
   
Deposit Collateral against miscellaneous rental, lease and other obligations
   
EUR127,030
             
Shire France S.A.
   
Deposit Collateral against office rent and sub-contractor obligations
   
EUR132,226
             
Shire Deutschland GmbH & Co. KG
   
Deposit Collateral against office rent obligations
   
EUR61,804
             
Shire Holdings AG
   
Deposit Collateral against office rent obligations
   
CHF10,699
             
Transkaryotic or any of its Subsidiaries
   
Marketable Securities totalling US$7,821,790 collateral for letters of credit
over lease obligations
   
US$7,821,790
             
Shire Human Genetic Therapies Srl
   
Research Grant guarantee
   
EUR 422,395.25



 
129

--------------------------------------------------------------------------------


 
SCHEDULE 10
EXISTING LOANS
 
Name of member of the Group
 
Loan
 
Total Principal Amount of
Existing Loans
             
Shire LLC
   
Loan Facility between Shire LLC and ID Biomedical Corporation
   
US$43,103,041

 

 
130

--------------------------------------------------------------------------------


 
SCHEDULE 11
EXISTING FINANCIAL INDEBTEDNESS
 
Name of member of the Group
 
Financial Indebtedness
 
Total Principal Amount of
Existing Financial
Indebtedness
             
Shire Pharmaceuticals Inc.
   
Counter Indemnity from Shire Pharmaceuticals Inc. to PNC Bank, NA for US$68,824
Stand-by Letter of Credit ref: 18101044-00-000 in favour of Tredyffrin Township
   
US$6,257
             
SPG Insurance Company Ltd.
   
Liquidity Fund account with Barclays Global Investors, collateral against Letter
of Credit issued by Barclays in favour of Zurich Insurance
   
US$15,264,853
             
Transkaryotic or any of its Subsidiaries
   
Marketable Securities totalling US$7,821,790 collateral for letters of credit
over lease obligations
   
US$7,821,790
             
New River
   
US$137,750,000 3.50% Convertible Notes due 2013
   
US$137,750,000
             
Shire Limited (substituted in place of Shire plc as principal obligor at the
Effective Time)
 
 
   
US$1,100,000,000 2.75% Convertible Bonds due 2014
 
   
US$1,100,000,000

 

 
131

--------------------------------------------------------------------------------


 
SCHEDULE 12
 FORM OF CONFIDENTIALITY UNDERTAKING
 
CONFIDENTIALITY AGREEMENT
 
DATED:
 
PARTIES:
 
(1)
[  ] (“Discloser”); and

 
(2)
[  ] (“Recipient”).

 
RECITALS:
 
The Discloser is willing to disclose to the Recipient and the Recipient wishes
to receive certain Confidential Information (as defined below) for the Purpose
(as defined below) on the terms and conditions set out in this Agreement.
 
OPERATIVE PROVISIONS:
 
1.
DEFINITIONS

 
1.1
In this Agreement:

 
Affiliates
means any company or other entity which directly or indirectly controls, is
controlled by or is under common control with a Party, where ‘control’ means the
ownership of more than 50 per cent. of the issued share capital or other equity
interest or the legal power to direct or cause the direction of the general
management and policies of such Party, company or other entity;

 
Confidential Information
means all information, data and any other material relating to Shire’s and its
Affiliates’ business, projects or products, being information:

 
 
(i)
disclosed by the Discloser or its Representatives to the Recipient or its
Representatives or acquired directly or indirectly from the Discloser or its
Representatives by the Recipient or its Representatives in each case for the
purposes of or in connection with the Purpose and whether in written,
electronic, oral, visual or other form;

 
 
(ii)
generated by way of any analysis, compilations, data studies or other documents
prepared by the Recipient or its Representatives containing, reflecting or based
in whole or in part on information referred to in (i) above; and

 
132

--------------------------------------------------------------------------------


 
 
(iii)
regarding the existence, nature or status of any discussions between the Parties
or their Representatives with respect to the Purpose, including the existence
and terms of this Agreement;

 
Confidential Information shall not include information, data and any other
material that:
 
 
(a)
is public knowledge at the time of disclosure under this Agreement or which
subsequently becomes public knowledge (other than as a result of a breach of
this Agreement or other fault on the part of the Recipient or its
Representatives); or

 
 
(b)
was lawfully in the possession of the Recipient or its Representatives prior to
its disclosure under this Agreement or which subsequently comes into its or
their possession from a third party (to the best of its or their knowledge
having made due enquiry, otherwise than in breach of any obligation of
confidentiality owed to the Discloser or its Representatives, either directly or
indirectly);

 
Party and Parties
means respectively the Discloser or the Recipient or, as the case may be, both
such parties;

 
Purpose
means the use of the Confidential Information to allow [the Parties to discuss
the possibility of the Recipient acquiring] / [the Recipient to acquire]7 an
interest in a financial facility to Shire;

 
Representatives
means the Affiliates of each Party and the directors, officers, employees,
agents, representatives, attorneys and advisors of each Party and each Party’s
Affiliates; and

 
Shire
means Shire Limited, a company incorporated in Jersey under the Companies
(Jersey) Law 1991 with registered number 99854.

 



--------------------------------------------------------------------------------

7 Delete as appropriate
 
133

--------------------------------------------------------------------------------


 
1.2
In this Agreement, unless the context otherwise requires:

 
 
1.2.1
references to “persons” includes individuals, bodies corporate (wherever
incorporated), unincorporated associations and partnerships;

 
 
1.2.2
the headings are inserted for convenience only and do not affect the
construction of the Agreement;

 
 
1.2.3
references to one gender includes both genders; and

 
 
1.2.4
a “Party” includes references to that party’s successors and permitted assigns.

 
2.
USE AND NON-DISCLOSURE

 
2.1
Subject to the terms of this Agreement, in consideration of the disclosure of
the Confidential Information by or on behalf of the Discloser to the Recipient
or its Representatives, the Recipient undertakes:

 
 
2.1.1
not to use the Confidential Information nor allow it to be used by its
Representatives for any purpose other than the Purpose and to cease to use it
upon request by the Discloser;

 
 
2.1.2
to treat and maintain the Confidential Information in strict confidence and not
to directly or indirectly communicate or disclose it in any way to any other
person without the Discloser’s express prior written consent, except to such of
the Recipient’s Representatives who reasonably require access to the
Confidential Information for the Purpose and who are notified of the terms of
this Agreement and who owe a duty of confidence to the Recipient in respect the
Confidential Information;

 
 
2.1.3
to assume responsibility and liability for any breach of the terms of this
Agreement by any of the Recipient’s Representatives (or actions which would
amount to such a breach if the same were party to this Agreement) who have
access to the Confidential Information; and

 
 
2.1.4
to take all reasonable measures and appropriate safeguards commensurate with
those which the Recipient employs for the protection of its confidential
information (and to procure that all such steps are taken by its
Representatives) to maintain the confidentiality of the Confidential
Information, to copy the Confidential Information only to the extent reasonably
necessary to achieve the Purpose and not to permit unsupervised copying of the
Confidential Information.

 
2.2
No disclosure or announcement to any third party of the Confidential Information
may be made by the Recipient or on its behalf except where:

 
 
2.2.1
such disclosure is compelled by a court of law, statute, regulation or
securities exchange;

 
 
2.2.2
the Discloser has, where practicable, been given sufficient written notice in
advance to enable it to seek protection or confidential treatment of such
Confidential Information; and

 
134

--------------------------------------------------------------------------------


 
 
2.2.3
such disclosure is limited to the extent actually so required.

 
3.
RIGHTS TO CONFIDENTIAL INFORMATION

 
3.1
The Recipient acknowledges that nothing in this Agreement is intended to amount
to or implies any transfer, licence or other grant of rights in relation to the
Confidential Information or any other patents, design rights, trade marks,
copyrights or other intellectual property rights owned or used by the Discloser.

 
3.2
The Discloser and its Representatives give no warranty as to the completeness,
sufficiency or accuracy of the Confidential Information and accept no liability
howsoever arising from the Recipient’s or its Representatives’ use of the
Confidential Information.  Accordingly, neither the Discloser nor its
Representatives shall be liable for any direct, indirect or consequential loss
or damage suffered by any person howsoever arising, whether in contract or tort,
as a result of relying on any statement contained in or omitted from the
Confidential Information.  For the avoidance of doubt this clause is without
prejudice to the express terms of any agreement entered into by the Discloser
and/or its Representatives in connection with the Purpose.

 
3.3
Nothing in this Agreement shall be or be construed as being an agreement between
the Parties or any of their respective Affiliates to enter into any arrangement
or further agreement relating to the subject matter of this Agreement, any such
arrangement or agreement being the subject of separate negotiations.

 
3.4
The Recipient acknowledges and agrees that all Confidential Information and all
copies thereof shall be and remain the exclusive property of the Discloser.  The
Recipient shall or shall procure, on the Discloser’s request and at the
Discloser’s option, either the destruction or return of the Confidential
Information, without retaining any copies, extracts or other reproductions in
whole or in part thereof other than to the extent required to be retained for
legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence).  On the Discloser’s request, all
Confidential Information comprising analyses, compilations, data studies or
other documents prepared by the Recipient or its Representatives containing or
based in whole or in part on the Confidential Information received from the
Discloser or reflecting the Recipient’s view of such Confidential Information
shall be destroyed by the Recipient save to the extent required to be retained
for legal or regulatory purposes (in respect of which the Recipient shall remain
under an ongoing duty of confidence).  Upon request, such return and/or
destruction shall be certified in writing to the Discloser by an authorised
officer of the Recipient supervising such destruction or return.

 
4.
REMEDIES

 
Due to the proprietary nature of the Confidential Information, the Parties
understand and agree that the Discloser or its Affiliates may suffer irreparable
harm in the event that the Recipient fails to comply with any of the obligations
contained herein and that monetary damages alone may not be an adequate remedy
to compensate the Discloser or its Affiliates for such breach.  Accordingly, the
Parties agree that the Discloser or any of its Affiliates, as appropriate, shall
be entitled to seek the remedies of injunction, specific performance and other
equitable relief for any threatened or actual breach of the obligations
contained in this Agreement.
 
135

--------------------------------------------------------------------------------


 
5.
DURATION

 
The term of this Agreement shall be for a period of three years from the date of
disclosure under this Agreement.
 
6.
OTHER PROVISIONS

 
6.1
Any variation to this Agreement is only valid if it is in writing and signed by
or on behalf of each Party.

 
6.2
This Agreement may not be assigned by a Party without the prior written consent
of the other Party.

 
6.3
Any delay or failure by the Discloser in exercising any right, power or
privilege under this Agreement shall not constitute a waiver of such right,
power or privilege nor shall any single or partial exercise preclude any future
exercise.

 
6.4
The rights and remedies of each of the Parties under or pursuant to this
Agreement are cumulative, may be exercised as often as such Party considers
appropriate and are in addition to its rights and remedies under general law.

 
6.5
The provisions of this Agreement shall be severable in the event that any of the
provisions hereof are held by a court of competent jurisdiction to be invalid,
void or otherwise unenforceable, and the remaining provisions shall remain
enforceable to the fullest extent permitted by law.

 
6.6
A person who is not a party to this Agreement other than the Discloser’s
Affiliate shall have no right under the Contracts (Rights of Third Parties) Act
1999 to enforce any of its terms.  Notwithstanding the foregoing, this Agreement
may be varied or terminated by agreement in writing between the Parties or this
Agreement may be rescinded (in each case) without the consent of any such
Affiliates.

 
6.7
This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of the Agreement, and all of which, when taken
together, shall be deemed to constitute one and the same agreement.  Signatures
to this Agreement transmitted by facsimile transmission, by electronic mail in
“portable document format” (“.pdf”) form, or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 
6.8
This Agreement shall be governed by and construed in accordance with English law
and subject to the exclusive jurisdiction of the English courts.

 
Signed for and on behalf of              )
[ ]                                                      )
                                              )
________________________________
Signature
 
________________________________
Print Name
 
________________________________
Print Title

 
136

--------------------------------------------------------------------------------


 
 
Signed for and on behalf of             )
[ ]                                                     )
                                             )
 
 
________________________________
Signature
 
________________________________
Print Name
 
________________________________
Print Title



137

--------------------------------------------------------------------------------


 
SCHEDULE 13
TIMETABLES
 
Revolving and Term Loans
 

   
Loans in euro
 
Loans in domestic sterling
 
Loans in dollars
 
Loans in other currencies
                 
Facility Agent notifies the Parent Company if a currency is approved as an
Optional Currency in accordance with Clause 4.4 (Conditions relating to Optional
Currencies)
 
-
 
-
     
U-4
                 
Delivery of a duly completed Utilisation Request
(Clause 5.1 (Delivery of a Utilisation Request))
 
U-3
 
2.00pm
 
U
 
9.30am
 
U-1
 
2.00pm
 
U-3
 
2.00pm
                 
Facility Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Loan, if required under Clause 5.4 (Lenders’ participation)
 
U-3
 
3.30pm
 
U
 
10.00am
 
U-1
 
3.30pm
 
U-3
 
3.30pm
                 
Facility Agent notifies the Lenders of the Loan in accordance with Clause 5.4
(Lenders’ participation)
 
U-3
 
5.00pm
 
U
 
10.30am
 
U-1
 
3.30pm
 
U-3
 
5.00pm
                 
LIBOR is fixed
 
Quotation Day as of 11:00 a.m. London time
 
Quotation Day as of 11:00 a.m.
 
Quotation Day as of 11:00 a.m.
 
Quotation Day as of 11:00 a.m.

 
Swingline Loans
 

   
Loans in euro
Loans in dollars
       
Delivery of a duly completed Utilisation Request (Clause 6.2 (Delivery of a
Utilisation Request for Swingline Loans))
 
U
 
10.00am
U
 
11.00am (New York time)
       
Swingline Agent determines (in relation to a Utilisation) the Base Currency
Amount of the Swingline Loan, if required under Clause 6.4
 
U
 
11.00am
U
 
1.00pm (New York time)

 
138

--------------------------------------------------------------------------------


 
(Swingline Lenders’ participation) and notifies each Swingline Lender of the
amount of its participation in the Swingline Loan under Clause 6.4 (Swingline
Lenders’ participation)
 
 
 

 
“U” = date of Utilisation
 
“U – X” = X Business Days prior to date of Utilisation
 


139

--------------------------------------------------------------------------------


 
SIGNATURES
 
SHIRE PLC
 

By:  ANGUS RUSSELL    
Address:
Hampshire International Business Park
 
Chineham
 
Basingstoke
 
Hampshire RG24 8ED
   
Contact:
Group Treasurer (copy to Legal Department)
   
Facsimile:
+44 (0)1256 894713



 
The Original Borrower
 
SHIRE PLC
 

By:  ANGUS RUSSELL    
Address:
Hampshire International Business Park
 
Chineham
 
Basingstoke
 
Hampshire RG24 8ED
   
Contact:
Group Treasurer (copy to Legal Department)
   
Facsimile:
+44 (0)1256 894713



 
The Original Guarantor
 
SHIRE PLC
 

By:  ANGUS RUSSELL    
Address:
Hampshire International Business Park
 
Chineham
 
Basingstoke
 
Hampshire RG24 8ED
   
Contact:
Group Treasurer (copy to Legal Department)
   
Facsimile:
+44 (0)1256 894713



 
140

--------------------------------------------------------------------------------




 
The Arrangers
 
ABN AMRO BANK N.V.
    By:  KEVIN LOVELL     By:  NICHOLAS CLARK    
Address:
250 Bishopsgate
 
London EC2M 4AA
   
Contact:
+44 (0)207 678 7022
   
Facsimile:
+44 (0)207 678 6070
       
BARCLAYS CAPITAL
  By:  JOHN LOOMES    
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 5BB
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572
           
CITIGROUP GLOBAL MARKETS LIMITED
    By:  PAUL GIBBS    
Address:
Citigroup Centre
 
33 Canada Square
 
Canary Wharf
 
London E14 5LB
   
Contact:
+44 (0)207 986 2669
   
Facsimile:
+44 (0)207 986 4329



141

--------------------------------------------------------------------------------


 
THE ROYAL BANK OF SCOTLAND PLC
  By:  VICTORIA READ    
Address:
135 Bishopsgate
 
London EC2M 3UR
   
Contact:
+44 (0)207 085 8732
   
Facsimile:
+44 (0)207 085 5143
           
The Original Term Lenders
 
ABN AMRO BANK N.V.
  By:  KEVIN LOVELL   By:  NICHOLAS CLARK    
Address:
250 Bishopsgate
 
London EC2M 4AA
   
Contact:
+44 (0)207 678 7022
   
Facsimile:
+44 (0)207 678 6070
           
BARCLAYS BANK PLC
  By:  JOHN LOOMES    
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 5BB
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572



142

--------------------------------------------------------------------------------


 
CITIBANK, N.A., LONDON
  By:  PAUL GIBBS    
Address:
Citigroup Centre
 
33 Canada Square
 
Canary Wharf
 
London E14 5LB
   
Contact:
+44 (0)207 986 2669
   
Facsimile:
+44 (0)207 986 4329
       
THE ROYAL BANK OF SCOTLAND PLC
    By:  VICTORIA READ    
Address:
135 Bishopsgate
 
London EC2M 3UR
   
Contact:
+44 (0)207 085 8732
   
Facsimile:
+44 (0)207 085 5143
           
The Original Revolving Lenders
 
ABN AMRO BANK N.V.
    By:  KEVIN LOVELL     By:  NICHOLAS CLARK    
Address:
250 Bishopsgate
 
London EC2M 4AA
   
Contact:
+44 (0)207 678 7022
   
Facsimile:
+44 (0)207 678 6070



143

--------------------------------------------------------------------------------


 
BARCLAYS BANK PLC
  By:  JOHN LOOMES    
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 5BB
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572
       
CITIBANK, N.A., LONDON
  By:  PAUL GIBBS    
Address:
Citigroup Centre
 
33 Canada Square
 
Canary Wharf
 
London E14 5LB
   
Contact:
+44 (0)207 986 2669
   
Facsimile:
+44 (0)207 986 4329
       
THE ROYAL BANK OF SCOTLAND PLC
  By:  VICTORIA READ    
Address:
135 Bishopsgate
 
London EC2M 3UR
   
Contact:
+44 (0)207 085 8810
   
Facsimile:
+44 (0)207 085 8732



144

--------------------------------------------------------------------------------


 
The Original Dollar Swingline Lenders
 
ABN AMRO BANK N.V.
  By:  KEVIN LOVELL   By:  NICHOLAS CLARK    
Address:
250 Bishopsgate
 
London EC2M 4AA
   
Contact:
+44 (0)207 678 7022
   
Facsimile:
+44 (0)207 678 6070
       
BARCLAYS BANK PLC
  By:  JOHN LOOMES    
Address:
c/o Barclays Group Inc.
 
Client Services Unit as US Dollar Funding Administrator
 
11th Floor, 222 Broadway
 
New York, NY 10038
 
USA
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572
       
CITICORP USA, INC.
  By:  PAUL GIBBS    
Address:
2 Penns Way,
 
New Castle DE. 19720
 
USA
   
Contact:
+1 302 894 6109
   
Facsimile:
+1 212 994 0847



145

--------------------------------------------------------------------------------


 
THE ROYAL BANK OF SCOTLAND PLC
  By:  VICTORIA READ    
Address:
135 Bishopsgate
 
London EC2M 3UR
   
Contact:
+44 (0)207 085 8810
   
Facsimile:
+44 (0)207 085 8732
       
The Original Euro Swingline Lenders
 
ABN AMRO BANK N.V.
  By:  KEVIN LOVELL   By:  NICHOLAS CLARK    
Address:
250 Bishopsgate
 
London EC2M 4AA
   
Contact:
+44 (0)207 678 7022
   
Facsimile:
+44 (0)207 678 6070
       
BARCLAYS BANK PLC
  By:  JOHN LOOMES    
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 5BB
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572



146

--------------------------------------------------------------------------------


 
CITIBANK, N.A., LONDON
  By: PAUL GIBBS    
Address:
Citigroup Centre
 
33 Canada Square
 
Canary Wharf
 
London E14 5LB
   
Contact:
+44 (0)207 986 2669
   
Facsimile:
+44 (0)207 986 4329
           
THE ROYAL BANK OF SCOTLAND PLC
  By: VICTORIA READ    
Address:
135 Bishopsgate
 
London EC2M 3UR
   
Contact:
+44 (0)207 085 8810
   
Facsimile:
+44 (0)207 085 8732
       
The Facility Agent
 
BARCLAYS BANK PLC
  By: JOHN LOOMES    
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 5BB
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572

 
147

--------------------------------------------------------------------------------


 
The Dollar Swingline Agent
 
BARCLAYS BANK PLC
  By:  JOHN LOOMES    
Address:
c/o Barclays Group Inc.
 
Client Services Unit as US Dollar Funding Administrator
 
11th Floor, 222 Broadway
 
New York, NY 10038
 
USA
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572
       
The Euro Swingline Agent
 
BARCLAYS BANK PLC
  By:  JOHN LOOMES    
Address:
5 The North Colonnade
 
Canary Wharf
 
London E14 5BB
   
Contact:
+44 (0)207 773 2360
   
Facsimile:
+44 (0)207 773 1572



 
148
 

--------------------------------------------------------------------------------